Mr President, I would like to make what I consider to be a very important point. Yesterday, I came to Strasbourg on Olympic Airways flight 165 from Athens to Frankfurt. When the plane arrived at Frankfurt airport, it was immediately surrounded by German police. Nobody spoke anything but German, and we were not allowed to leave the plane without showing our passports to the German police. I remind you that Greece, as well as Germany and France, are countries that belong to the Schengen area.
The worst thing is that this was not an exception; this, I was told, is something that happens systematically at Frankfurt airport when planes arrive from Greece. As a Member of the European Parliament, where we have so often voted on Schengen, I believe that, although there is legislation for the free movement of people, the fact that, in reality, this legislation is being systematically violated by the German authorities is an insult to, and undermines, our work. As this concerns the free movement of Members of the European Union, I would like the President of the European Parliament to take the appropriate measures to ensure that we come to Strasbourg in a way that befits people who belong to the European Union and to Schengen.
Mr Alavanos, I consider that our President shall forward the text of your speech to the authorities of the Federal Republic of Germany and the Frankfurt airport authorities so that - and I do not know what the grounds might be for the current practice - we receive at least some sort of explanation or, alternatively, this procedure, which, I agree with you, has very little to do with the Schengen provisions, ceases to be used.
Mr President, on Monday, in my absence and without any prior notification, Mr Murphy, the leader of the British Socialist Group, raised a question about my involvement in supporting the Danish anti-euro campaign. He was very careful not to accuse me of anything but has none the less contrived to give the impression that I am somehow under suspicion. I should like to put on record that my involvement with the Danish referendum has been entirely separate from my work in this House and that I have never infringed any parliamentary rules. Unlike the Danish "yes" campaign, the "no" campaign cannot rely on taxpayers' money or subsidies from the European Union.
It is outrageous that Mr Murphy should have sought to give the impression that I am under investigation when he has failed to produce evidence or even make any allegations against me. It cannot be right for Members to be subjected to this kind of baseless innuendo. I would ask you to insist that Mr Murphy either accuse me outright or apologise.
Mr Hannan, Mr Murphy is, of course, free to decide whether and how to respond to your speech.
Mr President, we very frequently complain about the Council's attitude towards Parliament. I would like to highlight an incident of a completely opposite nature which took place yesterday during the debate on EU external action priorities. We had the reports from the President of the Council and the Commissioner followed by a debate took place. At the end of the debate, due to the presidency's total lack of flexibility, the President of the Council and Commissioner Patten were not able to respond to the numerous questions which had arisen from quite an intense debate. Now then, I cannot understand this Parliament for complaining about the Council's behaviour. Yesterday, the President of the Council was in the Chamber from 9 a.m. to 7 p.m. while the number of Members of Parliament present was not great - and, in actual fact, we prevented both the Council or the Commission from replying to extremely important questions posed by Members. This does not seem to me to be very polite, and I would go so far as to describe it as verging on the downright rude.
Mr Dupuis, I doubt that this situation was due to lack of flexibility on the part of the presidency on duty. It is more likely to have been a mistake, a misunderstanding between the Chair at the time and the Council and Commission representatives.
Mr President, I am very surprised at what I heard from our British fellow MEP, Mr Hannan, for he presented himself in the Danish media as a Member of the European Parliament. If he were there as a private individual, he should have let this be known in the Danish campaign. All things considered, I think Mr Hannan should stay at home in Britain and mind his own business, and leave us to get on with it in Denmark. We have no use for people like that acting the fool in Denmark.
Mr President, I do not want to detain the House too long but I think that Mr Hannan protests too much! I made a very simple request to the President on Monday. The President agreed to my request and referred the matter to the Quaestors. But while Mr Hannan is here in the Chamber this morning, perhaps he could give us a guarantee that he will be making a new entry in his declaration of financial interests to say where the money has come from. The Danish people have a right to know in advance of the referendum on 28 September where the "no" campaign funds have come from.
Now then, we cannot continue with the debate and we cannot turn this Chamber into an annex to the discussion leading up to the Danish referendum either. We now know the essence of the issue. Everyone will do what they think best.
Right to family reunification
The next item is the report (A5-0201/2000) by Mr Watson, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council directive on the right to family reunification [COM(1999) 638 - C50077/2000 - 1999/0258 (CNS)]
Mr President, I would like to begin by thanking Mrs Klamt, who was the original rapporteur designated by the committee which I have the honour to chair to look at this issue. Mrs Klamt did a very considerable amount of work on the proposal for a Council directive on the right to family reunification. She deserves the credit for the work that has been done. I wish to congratulate her on that.
I have inherited this particular cornucopia as chairman of the committee because Mrs Klamt felt at the end of the votes at committee stage that she could no longer support the text as it stood and therefore I am presenting it to the House today.
I would like to commend the European Commission on what is an extremely well argued and well presented report, drawn up in record time considering the relative lack of resources of the departments concerned and the demands laid down at the European Council in Tampere last year. The Commission has come forward with an excellent draft directive which will permit third-country nationals legally resident in a Member State of the Union to reside in another Member State as is required if a true area of freedom, security and justice is to be established.
The Commission has said, quite rightly in my view, that the goal of zero immigration mentioned in past Community discussion was never realistic and sought instead to put forward realistic proposals for the protection of the rights of third-country nationals in accordance with the many international treaties that have been signed by Member States, such as the Universal Declaration of Human Rights and the international covenants of 1966 on civil and political rights and on economic and social rights.
Very clearly, the importance of legal immigration is recognised. The importance of the family as a unit is also recognised and the importance of making a success of the integration of third-country nationals residing lawfully in EU Member States is the whole basis of these proposals.
We have in my committee considered a number of contentious areas, not least the question of the right to bring in ascending relatives. The Commission proposal quite clearly recognises the difference of legal treatment between descending and ascending relatives. It is evident that, in the context of the international legal framework, mention must be made of the UN Convention on the Rights of the Child. This convention requires states to ensure that the child is not separated from the parents. There is no similar convention dealing with ascending relatives, but it is clearly the case that if we wish to live up to our humanitarian ideals we must provide the opportunity for third-country nationals to bring dependent relatives in the ascending line into their family units. This has been a matter of some debate within the committee. I am pleased to see that a number of amendments to the final report have been put forward; in particular Amendments Nos 18 to 23, which propose a compromise on this matter.
May I briefly introduce some of the amendments that the committee's report puts forward. Amendment No 3 looks at the need for data and recognises that in order to have an effective evaluation of the situation in the Member States, the Commission will need more information from the Member States. Amendment No 5 deals with relatives from the ascending line. This has now been overtaken in a sense by the compromise Amendments Nos 18 to 23. Amendment No 6 recognises the very real problems that the administrations of the Member States currently have with the workload created by the demands of family reunification.
Amendment No 9 allows each Member State to introduce more favourable provisions than those set down in the directives, and insists that these new rules will not lower current standards of protection. Amendment No 11 deals with the grounds on which a Member State may deny the right of entry to a relative, namely on grounds of public policy, domestic security and public health. Our amendment seeks to insist that any Member State wishing to refuse entry on those grounds provides very clear justification.
I do not wish to comment on all of the 66 amendments put forward to my report, but I would say that this is a very complicated area. Parliament had relatively little time to look at it and inevitably not all of the compromises which were necessary to reach a favourable outcome were achieved in committee. I would therefore urge Members to look carefully at the amendments that have been tabled in plenary to reach the compromises which will allow us to go forward in an effective and humanitarian way.
Mr President, my task as draftsman of the opinion of the Committee on Legal Affairs and the Internal Market was a relatively easy one compared with that of the honourable members in the committee responsible, and I would like to congratulate them all on the outcome, even if we do have to discuss a few compromise amendments in plenary today.
The reason I said that my committee' s task was an easy one, is because the proposed draft directive raises few difficulties from a legal viewpoint, and nor is there a great deal of room for manoeuvre when it comes to framing policy. I would also like to say how impressed I am with the logistical quality of the draft directive, which certainly cannot be said of all the Commission' s draft directives. Pursuant to the new Article 63 of the EU Treaty, it is now the Community' s task to settle the matter of family reunification, and the Community must take these measures in accordance with the provisions of international law, in particular the European Convention of Human Rights and the other instruments of international law already mentioned by our committee chairman.
The right to respect for family life is a universal human right. It is not divisible and cannot be reserved for EU citizens alone. This would be a dubious line to take, particularly as we are concurrently working on a European Charter of Fundamental Rights.
If Community provisions are now to be put in place for family reunification, we also need to close incomprehensible and, in some cases, absurd gaps in the existing legislation. This particularly applies to the right of EU citizens themselves to live together in their home land with family members originating from a third country and not to be in the position where the only way they can live with them as a family is to avail themselves of freedom of movement and settle in another Member States.
Therefore this directive is only too welcome from a legal viewpoint, and it is to be hoped that neither Parliament, nor, more importantly, the Council, will make any changes to the substance of the Commission' s original draft.
Mr President, in principle, everyone agrees that open internal borders make a compelling case for a pan-European, harmonised immigration and asylum policy. The Commission has put forward the first draft of a legislative initiative in this field, which concerns the right to family reunification. Unfortunately, it failed to place this draft directive in an overall frame of reference. What point is there in knowing which family members have the right to enter and reside in the EU, when it is not known what provisions are to be made for which immigrant groups and for which reasons for immigration?
In addition, Parliament is expected to vote on a legislative initiative which lacks absolute fundamental principles. We have neither a joint evaluation of demographic trends, nor do we know what impact this legislative initiative will have on the individual Member States. Unfortunately, the lack of overall strategy and statistical basis are not the only weak points. The Commission lumps economically motivated immigration and asylum together. I take the view that as far as family reunification is concerned, there should be one set of arrangements for asylum seekers and refugees, and one for immigrants. Different rules must apply to those who have been driven out of their native land than apply to those who emigrate for economic reasons.
We need to clearly distinguish between asylum seekers and refugees on the one hand, and immigration, i.e. economic migration, on the other. This will allow for provisions that do justice to the people concerned and the situations they are in. Many of my proposed amendments have this distinction in view.
Another problem with the present draft directive concerns the widening of the definition of family. Grandparents, children over the age of majority and non-married partners should also be entitled to family reunification. That is where the dilemma lies: there is no overall frame of reference for immigration. As such, family reunification is currently the only legal channel of immigration. The proposed sweeping provisions on family reunification are open to uncontrollable abuse.
Just ask yourselves this question: who will decide, according to which criteria, whether a relationship is bogus, contrived purely for the purposes of immigration? That is why quite a few of my proposed amendments call for priority to be given to the core family. Another cardinal sin committed by the Commission is that its proposal contains no measures whatsoever for integration. It is not right to bring people to a foreign country without making the necessary provisions for foreign nationals and local people to live together in peace and friendship.
A final point to be made is that a directive of this kind is paving the way for us to have an objective and constructive discussion on the whole area of immigration. If people feel they are being overrun by waves of immigrants, then their reaction is one of rejection.
If we put transparent, enforceable provisions in place, then people will be more inclined to allow foreign nationals to integrate. By producing moderate and well-considered solutions, not only will we be able to overcome problems such as xenophobia; we will also be able to tackle the problems associated with having a disproportionate number of elderly people in the European Union. However, this draft directive seems to be a poor first attempt at this. Thank you for your attention.
Mr President, I am sorry to hear Mrs Klamt' s words. I wanted to begin by congratulating the Commission and Commissioner Vitorino on this proposal which seems to me to be very complete, well constructed and timely, coming almost a year after the Tampere Summit. We must clarify today in this Parliament whether we want the immigrants and refugees who live amongst us to do so legally with their families, giving them the opportunity to live a normal life and to integrate fully into our society, or whether we are going to continue to feed the myth that they are provisional co-citizens whose final destiny is to return to the hypothetical homes they came from.
This issue is so important that we must make an effort to reach a consensus. All of our groups were in agreement in committee, apart from the PPE Group. I would like us today to send a message to the people who live amongst us that they can do so with their right to live as a family recognised. Mr President, this is the intention of my group, although I would also like to ask the Commission, on behalf of my group, to think twice about one aspect included in the current directive. We have also applied these rules we are debating to people who are under alternative protection. Unfortunately, the European Union does not have homogenous criteria. There is no harmonised asylum policy. Therefore, there are very different situations in many countries, and on this minor point I would agree with Mrs Klamt.
It is not a question of rejecting these people - they have the right to live as families - but of the Commission thinking twice about it and of their being subject to a future directive which would include persons under temporary and alternative protection, while we await the future harmonisation of the Union' s asylum policy. Otherwise, I congratulate the Commission and I hope that it receives the full support of this House.
Mr President, the ELDR Group is backing this report as one of the essential building blocks in constructing the area of freedom, security and justice and in following up the Tampere Summit, which rightly made it a priority to establish rights of free movement for legally resident third-country nationals. This is an injustice which needs remedying.
Like Mrs Terrón i Cusí, I am surprised at the stance of the EPP Group, which normally puts a lot of emphasis on family values and yet today is undermining the family by opposing reunification, which will assist the social integration of these legally resident migrants. This seems to us perverse.
To take up some specific points in the report, first of all on the inclusion of beneficiaries of subsidiary protection. We will wait to hear Mr Vitorino, but it is rumoured that the Commission will accept amendments to take these beneficiaries out. The ELDR Group would regret that because we think that, like refugees, beneficiaries of subsidiary protection should be in. They are long-term residents, they are not analogous to beneficiaries of temporary protection. We will listen to the debate because our overwhelming desire is to get the bones of this proposal through.
On ascending relatives, we consider that Amendment No 20 is superfluous because there is a general right in Article 9 of the proposal to apply a non-discriminatory means test to all entrants. However we are willing to look at that if it assists in saving the report.
It is important to be absolutely clear on unmarried partners. The proposal will not force Member States to give legal recognition to unmarried partnerships, but if they do they must treat unmarried partners like spouses. There has been a lot of misinformation on this, not least stirred up by the Conservatives in the United Kingdom - tabloid headlines about outrageous plots by the EU to force the UK to accept refugees' gay lovers. That is stirring up homophobic prejudice and I deplore it.
Mr President, we are going to vote on a report today that has caused a political stir in certain EU States. The Commission and Commissioner Vitorino have done some sterling work here, and I would like, on behalf of my group, to take the opportunity to thank them for it.
The European Council confirmed, at its special summit in Tampere, that the European Union must ensure that third-country nationals are treated fairly. The Commission has taken this resolution forward. This directive is conclusive as it stands, and should be transposed with all haste. Sadly there were, and still are, reservations against including refugees benefiting from temporary protection in this directive, and against recognising same-sex relationships as the basis for family reunification.
This debate demonstrates once again that, unfortunately, integration and migration policy is still a controversial issue in the European Union. There is, after all, a great deal to be considered. Nevertheless, we must make it possible for people who live apart from relatives who are third-country nationals, to be brought together. Therefore, in principle, this is an initiative that deserves everyone' s support, particularly where it concerns children, and these self-same children - irrespective of whether they are the offspring of refugees or immigrants - should have a future in the European Union.
However, opinion is being stirred up against this directive in the political arena. It is to be hoped that the majority of honourable members will support the directive put forward by the Commission as it stands. I know that my fellow socialist members are awaiting a statement from Mr Vitorino, in the hope that refugees' interests will be sacrificed for the sake of this directive, under pressure from quite a number of EU Ministers for Home Affairs. I regret this decision, and the fact that Ministers for Home Affairs appear to carry more weight in this Parliament than the honourable members, who are expected to act according to their consciences.
For this reason, I reiterate my call for us to support the Commission' s directive and at last set down a marker for an up-to-date, modern and humane policy of integration. I hope the Socialists will refrain from making this deal with the Conservatives.
Mr President, I would like to commend the Commission on its serious and balanced work. Too often, when we broach the subject of immigration, passions, excesses and political ulterior motives prevent us from reflecting objectively and making progress.
In dealing in depth with the issue of the right to live as a family, and in defining the precise conditions for its application, the text enables us to hold a real debate. Far from casting suspicion a priori, as is often the case, on those who wish to live with their spouses and children, the text recognises the legitimacy of such a right even if, in fact, this right must now apply equally to homosexual couples and to all other categories, as the honourable Member has just said, especially in the case of asylum seekers.
The text also takes into account that nowadays there are several types of families in our society, especially certain forms of cohabitation, and that we cannot therefore discriminate against immigrants who live in the same way. In recognising this, the text helps to give real meaning to the term 'integration' . Through harmonising legislation in Member States, this draft directive will provide protection and legal stability for immigrants and will above all prevent them from being subjected to national political fluctuations.
I therefore hope that subsequent work by the Commission and Parliament will take its inspiration from this example. Perhaps we will then be able to talk further on the equality of rights and the often positive contribution made by immigration, in dealing with issues that are vital for integration and the fight against the unemployment, insecure employment, violence and discrimination, of which immigrants are often victim.
Immigration is not a problem. Yet we must resolve to talk about the real problems such as the imbalances between the North and the South that often force men and women to flee from poverty. We must also recognise that the waves of immigrants towards the countries of the European Union have been more or less constant for a couple of decades. In other words, by implementing restrictive laws, Member States have not succeeded in reducing the overall number of entrants; they have simply reduced the number of legal immigrants while increasing the numbers of illegal immigrants by declaring them illegal.
By underpinning these values, this draft directive will not only have positive consequences for immigrants and their families, but it will also be a symbol for refuge and integration. I sincerely hope that we will be able to follow the same line of conduct in subsequent work.
Mr President, ladies and gentlemen, the text that has been presented to us, and in fact the entire immigration policy that is being pursued by European institutions, exhibits a worrying trend.
Indeed, there would be cause to worry about a certain form of capitalism that imports workers and cuts them off from their families, with all the risks of rootlessness that could give rise to. But today we have gone well beyond that.
What were initially nothing more than a temporary work contracts are tending to turn into permanent residence. What has become permanent for one person is tending to become permanent for that person' s family and friends. Initially it was just the close family, but now it is the extended family as well. And we are very well aware that the extended family is extensive, given the social structures of the countries of origin, in which the registration of births, marriages and deaths is sometimes only rather ad hoc. And then, from the extended family - brothers, cousins, nephews, parents, grand parents - we move on to the polygamous family. And why favour just family ties? From the polygamous family, we move on to cohabitation and soon, as the preceding speaker, Mr Sylla, has just proposed, we will move on to mere homosexual association. These are the considerable risks resulting from this policy trend.
We are going to end up with what we are already starting to witness; a veritable, suicidal immigration of entire populations, organised by Member States and European institutions alike. This is, quite manifestly, the suicide of Europe. The only solution worthy of the name is to organise family reunification but to organise it in the country of origin with the support of the policy of cooperation to which end these methods should be employed.
Mr President, whilst expressing my continued dismay at the ongoing prejudice shown towards Austria by the 14 other Member States, I have this to say about the report currently under discussion. I regret the way in which it was handled in the committee responsible, as this has led to the rapporteur being unable, in the final analysis, to identify with the outcome, causing her to withdraw her name. A rather singular occurrence. As I see it, constructive and well-founded amendments proposed by the rapporteur - which she has expounded and justified again today, and which I am therefore in a position to refer to - as well as by other members of the committee, were simply swept aside and not handled properly, for reasons of political ideology.
In assessing this improper conduct, I would refer - on behalf of Austria, among others - to the decision taken by the conference of the heads of provincial governments on 17 May 2000, whereby all the new Austrian heads of the provincial governments rejected the draft directive in this form, unanimously and in fact right across the political divide. I am sorry that the committee has behaved in this way, because I believe a sledgehammer approach does the cause more harm than good, particularly in an area as sensitive as this.
Mr President, Commissioner, the present document, like the report, is a labelling con. The wording on the outside belies the actual contents of these documents. We would be delighted to endorse family reunification measures, for this would be deeply humane and would also be key to an integration component, but what we have is something entirely different. This is about initiating sociopolitical debate on how far the circle of those entitled to family reunification can be extended beyond the core family.
You include a proposal relating to unmarried partners, whose parents and children would be allowed to join them, according to which, testimonies from the country of origin would be enough to satisfy you as to the authenticity of a relationship, regardless as to how it appears. This would mean that children or parents joining members here would have the same rights as EU citizens in the educational, employment and social spheres. The traffickers in human beings and the document forgers will thank those of you who support this proposal, and you can rest assured that the general public' s response will be one of indignation.
You also include a proposal relating to multiple marriages, i.e. the first wife is to be accepted along with the children and relatives in the ascending line. However, you also make the point in this document that naturally it would be possible to bring another wife and her dependants in, if this were necessary for the sake of the child' s welfare. This begs the question as to how much wider the door is to be opened to uncontrollable immigration?
As far as we are concerned, the proposal under discussion is unacceptable. It lacks an overall frame of reference, a statistical basis and there is no differentiation. You are also overstepping the mark in respect of the Treaty of Amsterdam, which requires the integration capacity of each of the Member States to be taken into account. We have no intention of voting for this document unless it includes our amendments and follows our political line.
(Applause from the right)
Mr President, after the recent events in Dover, when 29 illegal Chinese immigrants suffocated to death, the tragedy of illegal immigration and the methods of responding to it have become a considerable problem, which the European Union must definitely tackle.
This problem requires us to work on a particularly sensitive issue, that of shaping and harmonising a European immigration policy. This will be one of the major issues of the twenty-first century. The European Commission' s draft directive establishing the right to family reunification is perfectly timed, and I would like to congratulate the Commission particularly on this text, which was drawn up under the auspices of Commissioner Vitorino.
The right to family reunification is crucial to normal family life. What is more, this right has long existed in the form of Article 8 of the European Convention on Human Rights, according to which all persons have the right to family life. But this is a particularly sensitive issue in view of the different laws existing in the various Member States, as it can come into conflict with notions of sovereignty. But that is the gauntlet that has been thrown down to the European Parliament, which must succeed in transcending these differences.
The draft directive we are being asked to give our opinion on today is, in my view, a text of major importance, and it must receive the firm backing of the European Parliament. This text holds out real prospects for legal immigration, most of which is family immigration. As has already been said, this directive is the first example of this type of structure resulting from the Treaty of Amsterdam and the Tampere European Council, which is why it is so important.
I would also like to point out that the modern world has many advantages, but for certain categories of people, including foreigners, there is a significant risk of exclusion. It is our duty as European democrats to be particularly diligent in this matter.
The directive proposed by the Commission enables us to take a major step forward, under conditions that are entirely satisfactory, but with all the necessary guarantees. There has never been any question of authorising polygamous family groupings, contrary to what I have just heard. This is utterly false. Let us remember that this is the first text in the process of integrating the 'justice and internal affairs' pillar into community policy in the wake of the Treaty of Amsterdam and the Tampere European Council last November. Let us also remember that this is no more and no less than a matter of establishing the right to family reunification and that we must stop seeing family reunification as a privilege.
As far as we are concerned, what is at stake is the construction of a Citizens' Europe, something we are hoping and praying for in order to be able to continue to build Europe. It is up to us to seize this opportunity. Otherwise we will not succeed.
Mr President, I am of the firm opinion that this draft directive is a major step forward. That said, restrictive conditions are still being placed on the process of family reunification. I believe we should be highlighting the fact that, in the final analysis, it is unemployment and insecure employment that should be banned and not the right of immigrants to live with their families only if they can provide evidence of adequate means and a roof over their head.
For the nationals of a country, society makes progress slowly, but it does make progress, witness the PACS vote in France, but the notion of the family in the case of immigrants is inflexible. The laws in force provide for the right of residence to be revoked if there is a break-up in the matrimonial household, effectively outlawing divorce, and, as has just been said, homosexual couples are still not recognised. Under the pretext of combating polygamy, second spouses and their children are condemned to illegality and to even greater dependence.
Family reunification must be liberated from the archaic conditions that still exist as a result of fanatical immigration control. In conclusion, Mr Watson' s report has fortunately made real progress following the work in committee on the initial report by Mrs Klamt. I am bound to say that, when I hear Mr Gollnisch' s racist, reactionary and unacceptable comments, I want to vote for this report. It is a question of dignity.
Mr President, contrary to popular belief and notwithstanding the debate that has taken place here this morning, this directive is not about defining the concept of family, which is generally binding throughout the European Union. It has far more to do with establishing in precise terms, which third-country family members should be entitled to join relations who are immigrants to the European Union.
No one would dispute the fact that families have the right to live together. But what really matters here is where we draw the line as regards family members. For example, I have a wife and two children, and they have children too. I also have siblings and aunts and uncles. If I were to count the number of relatives I live in close contact with, that makes 25 all told. Commissioner Vitorino, if I were to apply for asylum in Portugal, for example, then clearly I would be unable to assert a claim to live there with 25 relatives. In other words, we must be sensible and draw the line somewhere. That is the crucial problem we face with this directive. We must also distinguish between those whose stay in the European Union subject to a time limit, and those who reside here permanently. I should point out that this draft directive extends family reunification provisions beyond those that have been in force in the Member States to date. This sends out another signal to would-be immigrants, which will, of course, have major consequences.
This directive would have very different implications for States with a high proportion of immigrants, such as Austria, Germany and the Benelux States, than it would for States such as Portugal, Finland and others, which do not see very much in the way of immigration. We cannot endorse this directive as matters stand, because it would lead to a dramatic increase in family reunification, which is one of the main grounds for reunification. Therefore, Commissioner, with all due respect for your work, I cherish the hope that the Council will decline to give it the unanimous assent it requires.
Mr President, I would like to begin by warmly congratulating the European Commission and especially Commissioner Vitorino, on its extremely constructive legislative proposal on the issue of family reunification. At last, Europe is on the move, after decades of zero immigration and, more especially, after so many years of refusal by Europeans to grant third-country nationals residing lawfully in the European Union their fundamental human rights.
Recognising the right to family life is one of the basic conditions for the integration of refugees and migrants in the social life of the country in which they reside. Unfortunately, those in this Parliament who extol the virtues of the family and hold it up as the highest ideal happen to be the very people who undermine it. This is exactly what is happening with this draft directive on the reunification of the families of refugees and migrants. Self-righteous hypocrisy is the main feature of this wing of the European Parliament, and we have experienced it again and again.
Yet I would like to say that I understand the qualms of many governments, including my own, concerning this draft directive. Indeed, countries such as Germany, where millions of refugees and migrants have sought refuge, are shouldering an enormous burden. But at the same time I would like to point out and to highlight the enormous contribution that refugees and migrants make to the economic development of our countries, through their work and through taxation. The social burden that is referred to by the critics of the proposal may be reduced if refugees and their family members have the right to work, as provided for by the Commission proposal
Finally, I would like to point out that this directive sets out the minimum requirements, and governments retain the right to put in place better conditions for the reunification of families.
Mr President, ladies and gentlemen, for the first time in my career as a Member of the European Parliament, I am happy in the certain knowledge that the Council will give Parliament 's misguided and dangerous opinion the consideration it deserves, i.e. none at all!
Commissioner Vitorino, although I hold you in high regard - and have said as much on many occasions in this House - the Commission document itself is shot through with negligent ignorance as to the situation in the very Member States that have been generous enough to accord large numbers of refugees and asylum seekers the right to protection and hospitality over the past few years. You ask too much of our society, and in so doing, run the risk of creating a breeding ground for something that we have always fought against in this House. The liberal and social democrat delegates from the large Member States - because so far today, I have only heard speakers of this political persuasion from the small Member States - must ask themselves whether they are remotely in touch with the electorate, whether they are aware of the consequences, and whether they have grasped that more authority for Parliament in these matters would also bring increased responsibility.
The age is past when we could hold forth here on our dreams for making the world a better place, without repercussions. I would be very interested to see how you intend to justify today' s decision to your electorate. Many of you will only vote in favour of this proposal today because you know full well that the Council will never endorse it as it stands. I feel this is unworthy of you. It is contrary to our task and to the mandate we have been given by the electorate.
I would just like to briefly pick up on the comments you made about polygamous marriages, which caused you to shake your head. For goodness sake, go and read Article 3, paragraph 2, which says: therefore, whilst it is not permissible to bring in several wives and their children, it is, on the other hand, permissible to bring in one wife and her children. This means I could have married someone here in the Member States, and would be at liberty, under certain circumstances, to have at least one more wife join me. In other words, there is admissibility. That is the fact of the matter. In this way, it would be possible....
... no, that is precisely how it can be interpreted in legal terms! It gives free rein to all kinds of interpretations. There is only one thing we can do here, and that is reject this proposal.
Mr President, ladies and gentlemen, this is the first time since the Treaty of Amsterdam entered into force that the European Parliament has been consulted on a Commission proposal for a Council directive on the matter of the lawful immigration of persons originating from third countries.
It is therefore a sign of the profound institutional changes introduced by the Treaty and given top priority on the European political agenda by the Heads of State and Government at the Tampere European Council. The Commission has decided that a proposal on family reunification should start us off on this journey, this considerable effort to construct a common European immigration policy. I should also like to begin by explaining why we have chosen this subject - in answer to a critical observation from Mrs Klamt, whom, regardless of our differences of opinion, I should like to congratulate on the work she has carried out as the first rapporteur for this matter.
I believe family reunification is a concept that is thoroughly coherent with the commitments that all the Member States undertook several decades ago in the sphere of international law. From the reference to the Universal Declaration of Human Rights to the international convenants made under the United Nations in 1966, to the European Convention on Human Rights itself - in all these instruments of international law family protection is upheld as an essential factor for ensuring social peace. I do not believe anybody can deny that family reunification is also an important instrument for the integration of immigrants from third countries into their host societies. This has indeed been repeatedly recognised by the bodies of the European Union. That is, since 1993 the Council has been devoting constant attention to the subject of family reunification. It must also be recognised that family reunification is significant in numerical terms because it is today one of the main causes of immigration into the countries of Europe.
The directive is not creating this flow of migrants; what the directive intends is to regulate a situation that already exists on the ground. Those who refuse to see that this directive aims at setting up legal rules to respond to a situation that already exists on the ground and try to blame the Commission for inventing a new flow of migrants are therefore being unfair in their analysis of the actual situation that we are addressing.
That is why the Commission decided that family reunification should be given priority treatment over other forms of lawful immigration. It is not a matter of deciding on entry and residence for economic purposes, or the immigration of workers, or the immigration of students. As we see it, it is a matter of regulating a different form of admittance in response to values - that is, family protection - and a strategic political objective: the promotion of the integration of third-country nationals who are already living lawfully in the Union into their host societies. We are basing our approach on a principle which is debatable, but without any evidence to the contrary I believe it can be demonstrated. This is that family reunification is a factor which promotes the personal stability of the immigrant, since family life is always an important instrument for integration into the host country.
The Heads of State and Government at Tampere in fact unanimously stressed the need to ensure equitable treatment for third-country nationals who are lawfully resident in the Member States of the Union. They also stressed that a more dynamic integration policy needs to be developed in parallel, and that this policy should aim at offering third-country nationals rights and duties comparable to those held by the citizens of the Union. These, then, ladies and gentlemen, are the values and political commitments upon which the Commission has based its proposal. I should also like to point out that the Commission has proposed an initiative in which family reunification is seen as a right. This is not, however, an absolute right of the third-country citizens who reside in the Union' s Member States, and reside there lawfully. Instead it is a right subject to conditions, whether procedural in nature or material conditions regarding the definition of the status of the family members in the country to which they have been admitted and regarding the rights that they enjoy.
I am willing to discuss all the implications of this proposal, also because the French Presidency considers this subject to be central during the six-month term for which it is responsible. For our part, we are also willing to introduce an amended proposal as quickly as possible so that we can achieve a positive outcome during the French Presidency.
I should like to thank all the Members who have taken part in the debate. Here as in the Commission it has been a lively, at times even passionate debate, because it deals with a sensitive issue on which, naturally, each country puts forward a very strong case for its own situation. It is difficult to find common ground at European level. Above all, however, this debate has one fundamental feature. It is no longer a debate on statements of intention: it is a debate on rules, binding legal provisions, which will have to be implemented. It is therefore natural that it should be a lively, even passionate debate, and one in which there are divergent views.
The Commission considers your opinion to be of the utmost importance. And I should like to congratulate Mr Wilson on the job he has done in presenting a report under the difficult circumstances in which this debate has taken place.
I should like to explain to you all what the Commission' s position is on the more difficult political issues in this directive.
First, the scope of the proposal: the Commission believes that refugees should be included within its scope, because from a political viewpoint it would be incomprehensible if economic migrants were granted a right to family reunification that we did not grant to refugees recognised under the Geneva Convention. I accept, however, that it is necessary to exclude the beneficiaries of temporary protection or subsidiary protection. This is not a matter of going back on a question of principle. I am convinced that a certain kind of beneficiary of temporary or subsidiary protection should also have the right to family reunification. I do recognise, however, that the lack of harmonisation of this concept at European level and especially the Commission' s intention to submit a directive on temporary and subsidiary protection to Parliament and the Council next year will allow us to deal with the right to family reunification in that directive very soon. We therefore accept an amendment to the proposal excluding beneficiaries of temporary or subsidiary protection.
Where issues relating to the concept of the family are concerned, I should like to make it very clear that in this proposal the Commission is not interfering in the matter of defining the concept of the family. This proposal fully accepts that each Member State has the competence to define what a family is, as well as the issue, for instance, of unmarried partnerships. This proposal does not say that all the Member States will be obliged to recognise unmarried partnerships and accept unmarried partners under all circumstances. We are simply saying that in those countries where unmarried partnerships are placed on an equal footing with marriage in domestic law for their own nationals, these unmarried partnerships must also be recognised for the purpose of family reunification for third-country nationals. I should therefore like to state clearly that there is nothing in this proposal favouring family reunification for polygamous marriages. I am sorry, but the text is quite clear! It is not possible to apply for a second wife to come! Only one exception is made: for the children of the second marriage if the interests of the child so justify. But how could you explain treating the children of a second polygamous marriage differently from the children of a first marriage or the children of an unmarried partnership? I am not a subverter of moral values, but I think we have to keep the interests of the children in the forefront.
Finally, Mr President, the Commission is willing to accept a number of other amendments and other modifications regarding the rights of family members, the conditions and clarification of the conditions for family reunification, the situation in which the person being reunited may acquire independent status, and concerning procedural rules. Full details will be given before the vote is taken.
I should like to conclude by saying that this is, of course, an exercise that will give rise to debate. The debate with the Council will not be easy, just as the debate with Parliament has not been easy. I respect the opinions of all Members. I should like the final opinion of Parliament to have as broad a support-base as possible. And I hope - regardless of our differences of opinion, which are to be expected and, may I say, useful and essential for democracy - that once this directive has been adopted, we may all be able to pool our efforts to solve the essential question that we have before us. This question is how we can create a clear and transparent legal framework that will ensure the integration of lawful immigrants into their host countries and we must do so because this integration is the key to the success of a common European immigration policy.
Thank you Commissioner.
The debate is closed.
The vote will take place at 12 noon.
Movement and residence of EU citizens
The next item is the report (A5-207/200) by Mrs Boumediene-Thiery, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Internal Affairs, on the Commission report on the implementation of directives 90/364, 90/365 and 93/96 (right of residence) and on the Communication from the Commission on the special measures concerning the movement and residence of citizens of the Union which are justified on grounds of public policy, public security or public health [COM(1999) 127 COM(1999) 372 - C5-0177/1999, C5-0178/1999 - 1999/257 (COS)]
Mr President, ladies and gentlemen, I would first of all like to thank all of you who have, through your comments, contributed to fuelling this debate. Before embarking on an explanation of my report, I would like to start by asking you a question that I cannot get out of my head. This is in my view the crux of the problem described in my report and will determine the way we vote. This question is: what in fact does European citizenship really mean? Is it just a simple expression aimed at selling Europe, or do we really want to add content to this term?
Today, for the majority of us who live in Europe, European citizenship is still a concept that is devoid of meaning. If we want Europe to be more than a vast free trade area, we must take action to ensure that European citizenship goes beyond the status of a concept and takes root in the everyday life of the citizens of Europe. This is the context in which I wish to place this debate. The directives that have been examined concern Community nationals, but they must be modified in favour of third-county nationals.
The report aims to sum up the reality of the freedom to move and reside in the European Union. With reference to the EC Treaty, my report was written with due regard to Article 14, concerning free movement of persons, and Articles 17 and 18 concerning European citizenship, which entails the right to move and to reside freely throughout the territory of the European Union. Although Member States have made great progress in ensuring the free movement of goods, services and capital, it is clear that we are no nearer to achieving the same for people.
I will start by filling in some of the background and the content of the directives. Initially, freedom of movement was reserved for people who were economically active. In June 1990, the Council adopted three Commission draft directives to extend this right to all Member State nationals, even if they were not economically active. I will just give the broad guidelines of these directives. For retired people and other non-economically active people, the right of residence is open to those who have health insurance cover and adequate means. For students, the right of residence is subject to the condition that the student is enrolled at a recognised educational establishment and that he is covered by sickness insurance. In both cases, spouses and dependent children may accompany the holder of the right of residence and may work.
The transposition of these directives was doubly problematic. On the one hand, the directives were transposed extremely slowly throughout the Union. What is more, the Commission had to initiate fourteen infringement procedures. The Commission concludes that 'for too long, EU citizens have been denied some of their rights or been faced with unjustified administrative difficulties due to the incorrect transposition of the Directives' .
Let us now proceed to a concrete assessment of the situation. This right to free movement and residence, which is confirmed in the Maastricht Treaty, is violated by economic considerations. The notion of adequate means is incorrectly interpreted by governments. What income is to be taken into account when evaluating means? What evidence must be provided? How does one take into consideration a progressive financial situation which sometimes depends on the help provided by the spouse? Because the acceptance procedures are long and difficult, it is often necessary to take out a second health insurance in the host country. When you are not in salaried work, it is difficult to obtain a residence permit and the instability of the professional situation is added to by the short-term nature of the residence permit once it has been obtained.
With regard to special measures justified in the name of public order, the Commission gives examples of many cases of incorrect interpretations, such as criminal convictions that justify systematic deportation and expulsion. Finally, administrative procedures are too long - more than six months - and become very costly when frequent renewal is necessary, as the period of validity is normally two years rather than five.
I will now present the main measures advocated with a view to overcoming these problems. Our first proposal is to ask the Commission to prepare a framework directive, which would adopt a position based on the fundamental right of free movement and residence rather than on a sector-specific approach which necessarily leaves room for ambiguities. It will still be possible at a later date to implement a whole raft of specific measures to help citizens depending on their particular situation. This reworking of the existing directives must dissociate the fundamental right of movement and residence from any economic considerations. These measures must be concomitant with simplifying administrative procedures and providing documents free of charge. Until these mechanisms can be put in place, a transitional measure may be to introduce a one-year residence permit for all applicants. Harmonising social protection systems and pension systems is vital. Finally, in the case of special measures justified by the notion of public order, we can only call on Member States to narrow down their interpretation, to put an end to the double penalty and to protect certain categories of people from expulsion.
I would like to finish by clarifying a number of points. Rights must be attached to the individual and the individual must take the rights with him wherever he goes. Third-country citizens living and working legally in a Member State must benefit from the same rights as European citizens. Furthermore, it is a pity that the Council has not followed up this proposal of citizenship and residence.
In conclusion, I hope that I have persuaded you to support this resolutely citizen-centred approach of freedom of movement and residence, which is a fundamental issue for awareness of a European identity. At a time when discussions about the future of Europe are hitting the headlines, and when we are examining a future charter of fundamental rights, we must support any project aimed at providing an area of freedom, justice and equality, where all the residents and citizens who contribute to the construction of Europe must have the same rights. Perhaps it is time that people acquired the same rights as the products they consume.
I should like to congratulate the rapporteur. We are dealing here with a long-overdue overhaul of a number of directives relating to rights of residents of the non-economically active. My starting-point, as was the rapporteur's, is that we should give European Union citizenship real meaning. The Treaty statement that every citizen should have the right to move and reside freely within the territory of Member States and the reality are still far apart.
I draw on the experience of a number of language students from other Member States in my own constituency. They received a standard letter from our local social security office asking them to attend for a two-hour interview and to bring with them as many items as possible on a non-exhaustive list of about twenty documents such as a passport, bank statements, or household bills to "establish their identity". When I enquired further about this I was told that it was not an EU matter, because the same letter would be sent to UK residents. In what circumstances I cannot imagine. And, the two hour time-scale, even more ludicrously, was supposed to save them from a car parking fine in the local car-park!
I would not want to see any citizens treated in the same way as these students. The history of the directives that deal with the rights of residence of the non-economically active is an unhappy one: non-implementation, infringement proceedings, a patchwork of different and burdensome requirements. You can move a sack of potatoes around Europe more easily than a citizen can move. If we are to appeal to our citizens and the basic right of free movement is to be real, then simple, fast codification of this area of Community law is long overdue. Then, and only then, will the Treaty statement on European Union citizenship become a reality instead of mere words.
Mr President, we are great talkers about human rights in the EU, but in practice it is often the case that citizens' rights are synonymous with money. Those who have work and can support themselves are protected by legislation, but there are large groups of people who do not have work of their own and who therefore do not have rights.
This may apply to students who have to prove that they have a proper place at university or to pensioners who have to prove that they will be taking their pensions or own capital with them if they move. It may also apply to third-country nationals and especially to relatives who are third-country nationals and who are not allowed to accompany the breadwinner when he or she obtains work on the other side of the border.
This means that those who are weakest economically are still discriminated against. The report proposes significant improvements for these groups, which in practice are larger than one might think. They are to be given better opportunities to move and an extended right to take up residence in other countries.
In this connection, I would also point out that the right to move within the labour market and the right of residence are not the same thing. Nowadays, there are many workers who are sent on short-term contracts to work in other Member States and who do not receive any right of residence at all. For those who do not have a secure income or other means of support, the right of residence is almost nil.
Freedom of movement for labour is protected by the legislation of the internal market. For the majority of people, it is more important, however, for their right of residence, including their right to stay on, to be protected. This means that people are not compelled to move even if they cannot support themselves. Radical improvement is needed in this area, and it would be as well to tackle this problem now, at a time when the Member States' economies are looking better than they once did.
.- (DE) Mr President, Mrs Boumediene-Thiery 's report addresses the problems that the Commission mentions in its report on how matters stand with regard to the application of provisions on residence rights. Yet, Mrs Boumediene-Thiery would like to see the scope of application of these residence rights extended to third-country nationals.
The Committee on Petitions was asked to submit an opinion because it is a special committee that is directly concerned with the problems facing the general public. Unfortunately, there are still far too many infringements of the rights of EU citizens; I wholeheartedly agree on that score. Firstly, Member States are wavering when it comes to implementing Community law provisions on residence rights. In particular, subordinate authorities in the Member States are unfamiliar for the most part with the relevant provisions. Secondly, the problems associated with the recognition of diplomas are hugely restrictive. What use is the right of residence to me, if I do not have the right to exercise the profession I am trained in, in the host country? Thirdly, a failure to adapt the provisions on freedom of movement, and the social security rules, to the changing labour market, is causing problems. It is simply not acceptable that I could fail to be reimbursed for medical treatment abroad merely because I do not have the correct form.
Mr President, we have provisions governing EU citizens' right of residence in other Member States, but even now, they are not being fully applied. We are constantly hearing of cases where EU citizens are unable to reside in another Member State. Therefore, let us urge the EU Member States to implement the existing Community law provisions without delay, before we consider extending these rights to third-country nationals at any rate.
Mr President, in the event that the amendments we are presenting to Mrs Boumediene-Thiery ' s report are not accepted, my group will vote against it for reasons which I believe to be fundamental.
The directives under debate today refer to the free movement and residence of students as well as people who have ceased professional activity or who are economically inactive and who, furthermore, receive disability or old-age pensions or subsidies - all of them Community citizens - as well as the exceptions laid down in another directive on expulsion for reasons of public order, security or public health.
The problem is that Mrs Boumediene-Thiery widens the scope of these directives to include citizens of third countries. For example, section 20 of the resolution extends family reunification to non-Community families and their relatives in ascending and descending lines, who are not dependent on the resident, which would increase admission without restrictions. Furthermore, to treat unmarried couples on the same terms as married couples, which does not raise many problems in the case of Community citizens, given the diversity of the legislation, does raise problems in the case of third country citizens because there would be very real problems recognising stable cohabitation. It would give rise to so-called marriages of convenience or false marriages, and that amounts to fraud..
Furthermore, I believe that all the false logic which is used when referring to migrant workers has no place in this debate, not so much because of the subject matter but rather because it is not appropriate for the study of these directives.
As the Commission says, the level of information needs to be improved so that European citizens are crystal clear as to what their rights are with regard to moving freely within the internal market, with clear, concise and specific rules and using communication technologies such as the Internet, the television, or local and regional media. Commissioner, the suggestion that replies to parliamentary questions should reach our various citizens by means of the methods of communication considered appropriate, does not seem to me to be a good procedure. I think that it is impractical, apart from anything else because not even MEPs always read those replies.
It is also necessary to eliminate the absurd amount of paperwork needed to justify the nature and size of the pension. I believe that an identity card for pensioners and the use of computers should replace these cumbersome forms of authorising payments. The same would apply to students. In order to facilitate their mobility, we should free them of unnecessary costs and make their residence compatible with their periods of study or apprenticeship.
Finally, I would also like to point out that it makes no sense to link public order, as section 6 of the resolution does, with the Schengen area in a proposal aimed at the citizens of the European Union, who are not governed by the Schengen legislation but by Community directives, in particular those relating to public order.
In order to update the legislation, I believe it is necessary to revise the texts by means of a new regulation and simplify the obstacles to free movement and to the residence of Community citizens.
Mr President, ladies and gentlemen, allow me to begin by thanking the European Commission for its sustained efforts in keeping the right of residence - within the context of the free movement of persons in Europe - high on the agenda; this is once again borne out by these two communications on the right of residence. Secondly, I should like to congratulate the rapporteur on her report. She has opted for a broad approach, Mr Hernandez Mollar, and her report covers right of residence for all citizens, including the economically active and those from third countries, topics which are, in fact, covered by proposals already submitted. My group supports this approach because, despite all initiatives from the Commission, despite the Veil report, despite the action programme and despite the legislative initiatives, the proposals remain on the Council table with very little happening to them.
Within the framework of this debate, I should like to home in on four specific points. Firstly, it has become apparent recently that the European labour market is relying increasingly on mobility; an ever dwindling number of companies manage to fill their vacancies. It is therefore quite astounding that there are still that many obstacles with regard to the free movement of persons and right of residence, especially where temporary contracts, part-time jobs and the unemployed who look for jobs abroad are concerned. Secondly, my group keeps an open mind on European citizenship. To us, this means that the non-economically active, the retired and students should also be entitled to a right of residence, subject to certain conditions, of course. The obstructions which some Member States are creating at the moment do give us the strong impression that some Member States do not want to embrace the European citizenship idea at all. Thirdly, we aspire to create a citizenship which does not discriminate according to the type of relationship citizens choose for themselves. Whether they choose to live together, and whether they are single, gay or lesbian, they should also be able to claim right of residence in those countries where these types of relationship are recognised; if not, we would be denying thousands of people the right to live in families. And finally, we embrace a vision of citizenship which is also open to people from third countries, residents of the European Union, legal immigrants and permanent residents, without discrimination. We therefore give this report by Mrs Boumediene-Thiery our unconditional support. We hope that the Commission will continue to adopt a hard line against infringements and the pitiful transposition of EU legislation in the Member States, but above all I hope from the bottom of my heart that the Council will finally pluck up the courage to tackle the free movement of persons full-on.
Mr President, there has thankfully been a change in European Community law over the last 30 years from freedom of movement of persons being seen as purely an economic issue - functional mobility - to it being seen as a personal right. This has meant a lot of rhetoric about a citizen's Europe but not much change in the mentality or administrations of the Member States, as Mrs Wallis has pointed out.
In saying that, I am not overlooking the economic benefits of free movement. Mrs Boumediene-Thiery's report points out - and I congratulate her for its quality - that facilitating mobility promotes dynamism and economic competitiveness. So why does the Right ignore this? But the real bottom line for Liberals is whether the Member States believe in and respect the notion of European citizenship, not only allowing the citizens of a Member State and their families to move around but also conferring such rights, to the greatest extent possible, on legally resident third-country nationals and their families - which unfortunately were not covered by the Commission report.
It is very aggravating when the Council of Ministers and individual governments wring their hands about the low turnout in European elections, launch campaigns with balloons and plastic bags about people's Europe and seek to win citizens' votes in referendum campaigns, but still maintain obstructive red tape when those citizens have the cheek to assert their European legal right to move freely.
Those rules are far too complicated anyway. We need a complete overhaul to streamline and make crystal clear the unimpeded exercise of free movement. It is not too much to ask. As Mrs Wallis said, it should be as easy for people to cross borders as it is for widgets or potatoes.
We support Mrs Boumediene-Thiery ' s report. It is indeed time that we respected equal rights and abandoned the rationale of suspicion towards immigration. Member States take it upon themselves to refuse the right of residence to foreign students, even if they are enrolled at a recognised educational establishment, if they believe that they have changed direction or are not progressing quickly enough, which should be a decision left to the university authorities.
This rationale of suspicion gives rise to obsessive references to the need for public order and the scandalous practice of double penalties. For the same crime, in addition to prison, foreigners are systematically and automatically expelled from a Member State. This banishment violates the principle of equality before the law that is enshrined in Article 7 of the Universal Declaration of Human Rights. Finally, it is important to facilitate the granting and renewal of permanent residence permits, as a residence permit of very brief duration leads to employment of very brief duration, discrimination and exploitation.
Finally, the time has come to promote a European citizenship that is based on residence. The right to vote must be extended to non-Community nationals if we want to get rid of xenophobia and racism in Europe.
Mr President, as the rapporteurs who have just spoken said, although the right to free movement is deemed to be one of the most important aspects of the fundamental right of European citizenship, it is a right which is all too often subject to restrictions, and the large number of petitions to the European Parliament on precisely this subject are testimony to this.
I would first of all like to focus on a point strongly emphasised in the report: the need to fight against all abusive and excessively restrictive interpretations of the concept of public policy by some Member States. For example, someone who has lived in a country since childhood or, at any rate, for a large number of years, and therefore has cultural, social and family ties in that country, should not be deported unless he or she is convicted of a crime which is deemed to be, in effect, a serious offence, under the criminal law of the country of residence. Sadly, this is very often not the case.
Another point which I would like to focus on concerns the members of certain royal families, such as the Italian royal family, for example, which, despite the fact that it does not pose a threat to national security, cannot fully exercise its legitimate right of free movement. I feel that the time has truly come to make a genuine attempt to tackle these issues and remove the barriers to free movement once and for all, for the very reason that - as has already been said - potatoes and goods appear to have greater freedom of movement in Europe than the citizens.
Freedom of movement and residence is a right enshrined in European treaties and granted to all citizens and should only be denied in exceptional cases when there is a real threat to public safety. It is therefore all the more extraordinary that 50 years after the signing of the Convention of Human Rights, which ironically was signed in Rome, and one year after the Treaty of Amsterdam upholding such rights, that one European family, which for a thousand years has been involved with the continent's history, is being denied the fundamental rights my colleague has mentioned.
The Watson report demands such rights for family reunion and the Boumediene-Thiery report for freedom of movement and residence, even for third-country nationals and even for convicted criminals. This family, as mentioned, is the former royal house of Savoy in Italy and lesser violations are also being committed against the royal houses of Austria and Greece by their governments.
The thirteenth transitional article of the Italian Constitution, absurdly labelled "transitional" but still in force after 53 years, is not only a violation of European treaties, but also sexually discriminatory in that it applies only to male royal descendants, no matter how far removed, of the constitutional monarch King Victor Emanuel, deemed guilty of signing unacceptable wartime fascist laws.
Ironically, descendants of Mussolini are not only allowed to live in Italy but one actually sits in the Italian Parliament. This article is shameful and obsolete and all Members of Parliament, even those with anti-monarchist feelings, should join me in calling upon the Italian government to allow an innocent European family to return to their native land, where it poses no conceivable threat to public safety or the stability of the Italian Republic.
We can only call for European citizens to have more rights if all their rights are upheld irrespective of origin and without discrimination. This issue goes far beyond individual families and goes right to the heart of the Union's respect for its own laws and treaties. Either we have a European Union based on law or we do not. I therefore commend my Amendment No 14 to this House.
Can I congratulate Mrs Boumediene-Thiery on her report on special measures concerning the movement and residence of citizens of the Union which are justified on grounds of public policy, public security, or public health. It is a very good report. Unfortunately, in two minutes all I can do is talk about some of its failings. Firstly the Commission has failed to deal with the issue of the 12 to 14 million third-country nationals living legally in the Union who currently suffer discrimination and, outside the Union's island States can move freely de facto but cannot do so legally, which of course creates situations in which they are exploited and used in illegal ways.
With all due respect for the rapporteur, I have to say that we also have a problem with a number of areas that she has not dealt with, one of which is the issue of football hooliganism. I am generally in favour of free movement but I think it needs to be limited. I do not normally believe that persons who have not been convicted of crimes should be prevented from moving freely, but there is a European problem that is being ignored at European level. Europol should be used to prevent the free movement of people who have been convicted of football-related crimes to ensure that they do not cause the same kind of trouble as at previous World Cup and European championship tournaments. I also believe that the provisions should be invoked on the grounds of public security to prevent the free movement of German neo-Nazis who produce Holocaust denial material in Denmark with the clear intention of reimporting it into Germany, where it is illegal. I hope that the Danish Government will use the provisions in this instance.
Equally, we need to make sure that the system is not abused. I naturally hope that the free movement of people who have the misfortune to be HIV-positive is not restricted in any way on grounds of public health.
I agree with Mr Tannock in principle. Of course the royal families of Europe should be allowed to move about freely. However, I disagree with his priorities. When we ignore the rights of 12 to 14 million legal residents, then the rights of two families are comparatively insignificant.
Mr President, I should like to begin by agreeing with all those who have pointed out that the matter we are discussing concerns the very essence of European citizenship. We might say that this right contributes towards a practical and concrete expression of the concept of European citizenship, in that the great challenge facing us at the moment is to turn this legally recognised right into a practical reality that is implemented in citizens' everyday lives.
I also agree with those who have pointed out that the transposition of these directives has taken place too slowly, or even incorrectly in some cases. In addition, we must also face up to the difficulties arising out of implementation of the directive on special measures concerning the movement and residence of citizens of the Union which are justified on grounds of public policy, public security or public health, in that there should be guidelines not only for the Member States, which have so far interpreted the provisions of the directive in quite a variety of ways, but also for the citizens regarding the rights conferred on them.
The Member States may impose restrictions on the right to free movement of Community citizens, particularly in matters of entry to and expulsion from their territory as well as the issuing or renewal of residence permits, where this is justified on grounds of public policy, public security or public health. Member States cannot, however, abuse such prerogatives in a European Union based on the rule of law, respect for human rights and particularly respect for the European Convention on Human Rights as well as, soon, a Charter of Fundamental Rights. It is for this reason, then, that these measures of exception to free movement have been subject to restrictive interpretation.
Finally, Mr President, I should like to express my agreement with my colleague Hernández Mollar when he gave his support to the proposal from the Committee on Legal Affairs and the Internal Market to try to integrate the various texts into a single regulation. This could be implemented directly and would be a primary document on European citizenship, which would offer all the necessary information not only to citizens regarding their rights of citizenship but also to the government departments in each Member State that have the task of implementing existing legislation.
Mr President, Commissioner, in company with Mr Hernández Mollar - whom I would like to thank for his enthusiastic support for Amendment No 15, tabled by myself - I feel that this document must be rejected if the European People's Party's amendments are not incorporated.
I support Amendment No 14, tabled by Mr Tannock, which upholds the free movement of the heirs to the Italian and Greek thrones and supports the monarchy.
Personally, in tabling Amendment No 15, I support the pensioners, for although the measure facilitates the movement of non-EU citizens, it does not remove the difficulties facing its own citizens, particularly its disabled citizens, who wish to travel within Europe.
At Bergamo Orio al Serio airport, as I was leaving to come to Strasbourg, I met a pensioner - a very old lady who is 80 years old - who told me that she wanted to go to Paris to visit her daughter but that she could not do so because she would lose her Italian State pension which is her only means of support. Another person, who is totally handicapped, said that they wanted to go to London but that they could not do so because they would have lost their pension. Yet another person, who is disabled - in a wheelchair, no less - told me that he would have liked to go and visit his brother but that in doing so he would have lost his incapacity allowance.
Therefore, our goal must be to bring about the free movement of pensioners and disabled citizens in Europe.
Mr Fatuzzo, you have made me think very carefully about where I shall travel to in old age.
Commissioner Vitorino has the floor.
Mr President, on behalf of the Commission, I would like first of all to congratulate Mrs Boumediene-Thiery and all those who have taken part in this debate. Indeed, I think that, for the Commission, the establishment of European citizenship has created a new legal and political environment and, for our part, we intend to draw all the practical lessons we can both in the legislative field and in the field of day-to-day public administration. The Commission is counting a great deal on the support of the European Parliament when the time comes.
With regard to the motion for a resolution that you have just presented, I would simply like to address two or three comments directed at the Commission. The three directives on the right of residence of the non-economically active have, I am sure, enabled thousands of European Union citizens to benefit from this right without encountering any particular problems. However, there are still cases where these directives are incorrectly applied. I can assure you that the Commission always intervenes - and tries to do so strictly under all circumstances - even if its intervention is not always obvious. If agreement is not reached, the Commission does not hesitate to notify Reasoned Opinions to the Member States concerned. Citizens' complaints that meet with a satisfactory administrative response through extra-judicial procedures can be counted in their hundreds.
The action of the Commission also applies to the laws of Member States. One could, in my view, cite several cases where this intervention has brought about modification of the legislation of Member States and sometimes even the examination, by the Court of Justice, of issues to which it has provided positive solutions. There is no shortage of examples either concerning the Member States' improper use of the notion of public order, especially that leading to the expulsion from their territory of nationals from other Member States. I can assure you, however, that the number of these cases is now very low and that, with regard to such cases, the European Commission never fails to take the necessary measures pursuant to Community law.
Nevertheless, it cannot be claimed that the strict application of Community law is sufficient to eliminate obstacles to the free movement of European Union citizens, bearing in mind the huge number of obstacles that persist due to the shortcomings in Community law. These shortcomings have already been identified in the second report by the Commission on European citizenship and in the report by the High Level Group headed by Simone Veil, which was presented to the Commission in 1997.
Moreover, I would like to draw your attention to the fact that this morning we debated the directive on family reunification and that the Tampere Conclusions require the Commission to present a proposal on the recognition of entry, admission and residence conditions and on the legal status of third-country nationals within the European Union legally. We are currently working on this.
For all these reasons, the Commission shares the opinion expressed by several Members of this House on the need for a global reworking of existing texts within the context of a single legal instrument, which will organise and guarantee the unimpeded exercise of the freedom of movement and residence. This reworking, which moreover is included in the Commission action programme for 2000, is already in preparation. It is based on the idea that entitlement to the right of free movement and residence must be dissociated from any prior reference to the economic situation of the beneficiaries in order to be attached henceforth to a concept and a status resulting directly from the importance of European citizenship.
The unique status of a European Union citizen necessarily creates the need for a unique general system of movement and residence in response to the demand to enrich the content of European citizenship in accordance with the political aspirations of the Union.
The debate is closed.
The vote will take place today at 12 noon.
Environmental effects of certain programmes
The next item is the recommendation for second reading (A5-0196/2000) by Mrs Schörling, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position (C5-0180/2000 - 1996/0304(COD)) for adopting a European Parliament and Council directive on the assessment of the effects of certain plans and programmes on the environment.
Mr President, I am very pleased that I have been entrusted with being rapporteur for the second reading of the SEA Directive which I believe is an important step towards a new form of behaviour in environmental policy. I want to thank all my fellow MEPs in the Committee on the Environment, Public Health and Consumer Policy, together with the Commission and, in particular, the Portuguese Presidency for the excellent way in which they have cooperated.
This draft directive concerns strategic environmental assessments which, in brief, involve a systematic process for identifying, analysing and assessing the influence and likely effects of plans and programmes upon the environment. The assessments are to be carried out at as early a stage as possible in the planning process, partly so that alternative solutions might be found before the decision-making process is taken any further. Environmental reports are to be written and made available to the environmental authorities, the public and environmental organisations, which are also to be given sufficient time within which to respond to the reports.
This is a very important directive for the whole of the Community' s environmental policy if a tool is to be obtained which makes it easier to comply with the commitments to sustainable development and compliance with the precautionary principle which have been made in the Treaty and in other agreements. A modern environmental policy worthy of the name must do everything to ensure that damage to the environment does not occur and that effects upon the environment are minimised. What often happens nowadays is that attempts are made to identify and repair damage once it has occurred. As early as at the planning stage, we must learn to use policy areas, plans and programmes to avoid and reduce the negative effects and influence upon the environment. The SEA Directive constitutes a very important step towards an approach of this kind.
Unfortunately, this draft directive makes no mention of policy areas, in spite of the fact that they figure in the Commission' s original draft from 1991 and in spite of the fact that all researchers in this area actually take it for granted that policy areas too must be included in a strategic environmental assessment. It was not possible to achieve this in the Council, but the Committee on the Environment, Public Health and Consumer Policy considered that policy areas too must be included in the review to be carried out in five years' time. This has been discussed in Amendments 2 and 21.
A crucial argument when the Commission finally tabled this proposal in 1996 was that the assessment at project level enters the decision-making process much too late. In actual fact, this is one of the main points in the directive - that an environmental assessment should be made early on in the decision-making process.
At first reading, the European Parliament had quite a lot of points of view. The proposal was thought to be heading in the right direction but in many areas, it did not go far enough. Parliament tabled 29 amendments, of which 15 are more or less to be found in the common position.
If the SEA is to be a genuinely useful tool, the directive must be sufficiently broad in scope and the environmental report and the assessments must naturally be of very high quality. In the common position, the Council has now made the text worse in a number of areas, specifically when it comes, for example, to the scope of the directive and the definition of what it is to cover. The Commission too was very, very critical of the common position because it was far too limited in relation to the original text.
The Committee on the Environment, Public Health and Consumer Policy has tried to restore something of the balance, for example by means of Amendments 6 and 7 which broaden the scope of the directive by not limiting it only to plans and programmes linked to EIA projects. We do not permit whole categories of plans and programmes to be exempt. Nor can we accept that financial plans and the whole of the defence sector are exempt from strategic environmental assessments. This is discussed in Amendment 10, which also proposes that structural funds must also of course be covered by strategic environmental assessments next time around. Other amendments which improve the directive concern greater transparency and openness to inspection and the need also to cooperate and consult with countries outside the Community.
I personally am very surprised at Amendment 26 from Mr Nassauer and 29 other MEPs who want to reject the common position. This possibility was not mentioned at all in the Committee' s discussion. Clearly, they are fully entitled to make this proposal, but do they really think that the EU' s environmental policy is something extraneous which is not in any way binding? Should the European Parliament just not bother about the text of the Treaty, the Cardiff Agreement, the Fifth Environmental Programme and so on? I really do not think that the proposal is a genuinely serious one.
Amendments 11 and 31 also worry me a little. Amendment 11, in particular, says that the Member States should define at what level SEAs are to be carried out if plans and programmes are part of a hierarchical system. In this way, the whole idea of arranging an SEA is called into question, so I hope these amendments do not go through.
Mr President, this is a small but significant measure to extend the duties of Member States to carry out strategic environmental assessments on the planning framework as well as on the actual plans where the implementation would or could have a significant impact on the environment. All Member States voted for the common position, but some made it clear that they would go very little further than that. Our task is to clarify and to amend responsibly and on behalf of the PPE-DE Group I congratulate the rapporteur, Mrs Schörling, on the work she has done and the consultation she has had with us. We will however be rejecting some of her amendments, notably those that seek to extend the system to all financial plans, to defence and civil defence, to consultation beyond what is reasonable and to the general policies she has just mentioned, which become more of a wish-list than firm proposals.
However, we agree that it makes no sense to exclude projects financed wholly or partially by the European Union, especially structural funds, and we certainly agree that it makes sense to talk to neighbouring states outside the European Union. We agree that there should be adequate reporting back, not only on the environmental risks identified by the assessment, but on the action it is proposed to take to mitigate or remove them. We also of course have to consider Amendment No 26, in the name of some of our German colleagues, which rejects the common position. I understand the concerns of colleagues from Germany and some parts of Italy. These result from the way in which some governments and regional governments have chosen to implement the assessments. These governments are giving environmental assessment and Europe a bad name for what are entirely excesses of their own making and they need to look carefully at their domestic policies.
But this is a subsidiarity measure which leaves the details to Member States. It is not the big hand of Europe extending control to local planning matters. It does, however, ensure that particularly at our respective borders our planning takes account of the environment quality within and across our borders when planning frameworks are being agreed. We believe that to be a good thing and my PPE-DE Group will therefore not be supporting Amendment No 26 and will vote for the common position. We shall then vote for the amendments we supported in committee and for one further clarifying amendment which has been submitted since, but we shall oppose the amendments which we believe are a step too far in terms of what is desirable, practical and acceptable.
Mr President, the directive we are about to vote on represents a major step forwards. The obligation to carry out an environmental impact assessment at an extremely early stage of town and country planning activities does, in fact, make it possible to incorporate environmental concerns fully right from the conception of town and country planning plans and programmes. The Union has at last realised that we can no longer restrict ourselves to merely picking up the pieces following damage caused by short-sighted planning, but that the damage must be averted as early on as possible.
The amendments approved by the Committee on the Environment substantially improve the Council's common position.
Firstly, it was upheld that, in order to exert any real influence over national customs, the scope of the directive must be as wide as possible. In this context, I feel that plans and projects financed from the Structural Funds must without exception be governed by the directive, seeing that, in practice, they represent all the programmes implemented, particularly in regions whose development is lagging behind.
Secondly, the principle of consultation and provision of information to the public and the organisations concerned throughout the assessment process, in compliance with the Aarhus Convention, has been reestablished.
I therefore feel that this is a sound text overall. I understand the concerns of the Members coming from countries organised according to a Federal State model, who fear that the local authorities will be overloaded with work, but I feel that the amendments, particularly Amendments Nos 19, 29 and 31, are sufficient to avoid an overlap between the two directives and still ensure respect for the environment.
Mr President, every day it is drawn to our attention that the environment is changing. Last Sunday, I was listening to a Swedish radio programme which said that, in central Sweden, people would have to adjust to the fact that rainfall would increase by 50 per cent over the next few years. In one way or another, environmental questions are always the subject of public opinion nowadays. They must therefore feature in a better way in political work, too. I therefore want to congratulate Mrs Schörling on a very good report which proposes that environmental aspects must be taken into consideration at an early stage. In principle, environmental issues must permeate all activities, economic activity above all perhaps.
When it comes to plans, building projects etc, it is of course important, as proposed in this report, to take account of environmental aspects as early as possible so that mistakes and increased costs can be avoided and the right solution found as soon as possible.
I think it is extremely important and commendable that Mrs Schörling should propose that the scope of the directive should be broadened. It is a matter of urgency that economic activity should be included in the environmental assessment. It is transparently obvious to the EU, which invests a very large part of its budget in the agricultural sphere, in regional policy and in the structural funds, that these areas should be examined from an environmental point of view. We cannot go in and do this directly but should do so as quickly as possible whenever new plans come out. It is unreasonable to do what is at present done with EU funds and to support such activities within these sectors as are opposed from an environmental point of view in other contexts.
We must try to create a system in which we think in environmental terms from the very beginning, even when it comes to economic problems. This is a major and important issue. I realise that large sections of this House do not agree with me, but my group and I completely support Mrs Schörling in this connection.
Mr President, I am going to refer briefly to four points which were fully debated in the Committee on the Environment, Public Health and Consumer Policy. We are basically in favour of the proposal of the Environment Committee and its rapporteur.
With regard to the inclusion of some of the sectors in the directive, in particular the extractive industry and the defence industry, we believe that they should not be left out. Provided, of course, that the necessary precautions are taken.
I would also like to stress the importance of the inclusion of the management of water resources. An ambitious government plan will be presented soon in Spain, the National Hydrological Plan, which will have a clear impact on the places where it is put into practice. We feel it is essential that these assessment studies should be carried out.
Also very important to us is the role of the public, i.e. transparency. There is a directive on the right to information, No 313, which has been repeatedly ignored by the Member States and by local and regional authorities.
Likewise, we must include the quality of the studies and the issue of health amongst the significant sectors affected. High environmental standards and good health are very closely related.
Mr President, I welcome the opportunity to make a brief contribution to this debate and in so doing acknowledge the positive role of Parliament in setting the agenda for the highest standards of environmental protection. There is of course a cost factor in environmental management, but equally an economic return, which not easily quantified but exists none the less.
The proposed directive, which requires an environmental assessment before the adoption of a regional or county plan, makes good environmental and economic sense. Far too often in the past we have seen costly development plans collapse because of environmental considerations that were not addressed at the initial planning stage.
Finally, I would appeal to professional planners to use their common sense by taking account of the views of public representatives and community groups. A textbook approach of the kind seen far too often has not always served to meet citizens' requirements in this important area. Planning must not become the sole preserve of those who have an academic qualification. Elected Members must exercise greater care and concern when drawing up development policies that will ultimately affect Union citizens.
Mr President, strategic environmental impact assessment is an instrument which allows governments to assess whether policy proposals, plans and programmes are compatible with the concept of sustainable development. In this way, we can ensure that environmental concerns form a more integral part of the economy. Indeed, decisions at macro-economic level too should be accompanied by a preliminary strategic environmental impact assessment. It is therefore important for public administrations to be very aware of the usefulness of this exercise in order to prevent environmental damage as far as possible.
It is equally important for us to clearly outline which plans require environmental impact assessments and which do not. The Council has dealt with this extensively. I am in favour of submitting policy proposals, including environmental impact assessments, to public administrations. In that case, a public administration may decide to scrap a plan, programme or proposal, call these off in good time or replace them by environmentally-friendly alternatives.
On the other hand, there is a substantial risk of too many plans and programmes being subjected to environmental impact assessments. If extensive studies are carried out of plans and programmes whose impact on the environment is negligible, then this is a waste of energy. What is more, the instrument as such is being weakened. So in this light, including all financial plans, as proposed by the Committee on the Environment, Public Health and Consumer Protection would therefore be going too far.
Mr President, the best way to integrate environmental issues with all areas of policy is to get the environmental perspective in the picture at the earliest possible stage. In this way we will avoid the problems we have at the moment with regard to harmonisation of the use of land, financial activity, and the expectations of the public. There is in existence a strategic evaluation of the impact on the environment that applies not only to town planning but also agricultural, transport, travel and energy sector programmes, among others. In order for us to be able to harmonise all these important aspects and proceed in an environmentally and socially sustainable way we need plans that are sufficiently long-term in nature: long-term inasmuch as they act as genuine guidelines for separate and independent measures. In this connection I have to thank the rapporteur for her excellent work.
It is quite natural that Structural Funds programmes, plans and measures should be included in any examination of this issue. It is also important that we take the proper course of action at different levels, and not act in too complicated or bureaucratic a manner, but take account of the new information we get all the time. In this respect there has perhaps been too much anxiety about overlap, but I hope that, after this debate, this report will be as successful as possible as far as this is concerned.
Mr President, ladies and gentlemen, this is a new instrument and it accords with Article 6 of the Treaty of Amsterdam, which concerns the integration of environmental policies into other areas. It is a delicate flower and we all want it to be a success. I also want it to be well received by my electorate back home. Hence I sometimes ask myself the questions that they ask themselves. When I look at the Council' s proposal, I assume that people will ask themselves this: how can the EU introduce an assessment regime that excludes the plans and projects financed by the European Union itself? This is completely unacceptable, and that is precisely how I see it. The scope of application must be extended to include areas that are financed by the European Union.
Secondly, the people of Germany, in particular, may well ask themselves why the assessments are to be carried out at state level, national level, regional administration level, and at local level, which will drag the procedures out. This is indefensible in my view. It is the real issues that count, not having the same thing assessed at every level. Therefore we must make it clear that a duplication of effort must be avoided. Accordingly, Guido Sacconi' s Amendment No 31 has my unequivocal support.
A third question the people may ask themselves is this: why is nothing happening now that an assessment has taken place which may have raised certain issues? Therefore we must make it clear that the regulation is binding. We certainly cannot have a situation where an assessment is carried out and the findings are then filed away, never to be seen again. We need a binding commitment to the effect that any findings will be acted on. Therefore, I emphatically support Amendments Nos 17 and 18, which provide for us to make the transposition of environmental protection measures following assessment a little more binding in nature. With this in mind, I wish Mrs Schörling' s report every success.
Mr President, I would firstly like to thank the rapporteur for her constructive approach and for being open to dialogue with all the interested parties - including the Commission - which I hope will finally enable us all to achieve a positive result in relation to this directive. I would also like to highlight the quality of the report which we are debating today and I would like to talk about what I see as the most significant problems raised in the various amendments that have been tabled and the interventions of the various Members. My sincere thanks for all your comments and points of view.
Of the key questions, I would firstly like to mention those amendments which involve broadening the scope of the future directive. The joint position clearly distinguishes the plans for which the strategic environmental assessment is obligatory from those for which it is necessary to make a selection, a screening. The Commission is inclined towards this approach, provided that the joint position is improved, because we believe that otherwise it would be insufficient.
Firstly, there must be a balance between the plans for which the strategic environmental assessment is obligatory and those for which we have to make a selection.
Secondly, the scope of the directive must, in any event, be sufficiently broad and systematically include those plans which have a significant impact on the environment.
This is why the Commission enthusiastically supports some of Parliament' s amendments which broaden the scope of this directive and do so in a balanced fashion, such as, for example, the second and fifth sections of Amendment No 5, which have been mentioned by the rapporteur and also by some other speakers, such as Mrs González, which proposes also including extractive activities. We also support Amendment No 6.
Nevertheless, we believe that some amendments go too far and propose the strategic environmental assessment for plans which will not probably have a significant impact on the environment. For example, section 4 of Amendment No 5 would make these assessments obligatory for all the plans for the sectors listed in the directive. The third section of Amendment No 10 would mean an unnecessary burden for the Member States.
Some amendments limit the directive' s scope even further and actually contradict what I have just said. Certain amendments would reduce the scope, such as Amendment No 3, which limits the scope to the plans financed by the EU, or Amendments Nos 11 and 31, which allow States to choose the level or levels of planning with which these strategic environmental assessments will be carried out. This would exclude many plans which have an impact on the environment. Now, if Parliament were to adopt these amendments together with those which broaden the scope to plans with no significant impact, it seems to me that we would end up with a text which is inconsistent with itself.
These amendments seem to be inspired by the fear of the assessment being duplicated. In my view, this fear is not sufficiently justified. Planning is usually carried out at various levels and each one has its own specific characteristics. The carrying out of assessments at various levels of planning is not a duplication of the assessment, especially given the safeguards contained in Articles 4, 5 and 10 of the joint position which are intended to prevent just the kind of duplication which Mr Lange, for example, referred to.
Thirdly, I would point out the amendments which establish the procedures for planning and programming the screening and the definition of the scope of the assessment - Amendments Nos 7, 8 and 13 - and which require the screening to be carried out on a case by case basis, with the participation of the public in all cases. I believe that the objective of the screening and the definition of the scope of the assessment is to determine, quickly and efficiently, which plans and which environmental problems are the most relevant. Establishing the best way to deal with these issues will require practical experience. We therefore believe it is too soon to establish that all circumstances justify a screening and a broad scope. We therefore believe that, by incorporating the provisions on the screening and the definition of the scope into their national legislation, Member States would be liable to exceed the requirements of the directive and, for that reason, we will not accept these amendments.
Nor will we accept the amendment which implies a rejection of the joint text - Amendment No 26 - which contradicts the other approaches. I do not believe it is necessary to point out that this directive on the strategic environmental assessment is a key instrument for integrating the environment into policies and for promoting sustainable development in the European Union. I believe that a rejection of the joint position would deal a serious blow to these principles which are at the heart of the Treaties and which must inspire all our policies.
I understand that this may seem insufficient to some of you, but we must appreciate that sometimes it is not always best to seek perfection. I believe that we should seek something acceptable, which would be a step forward, rather than reach a deadlock. Mr President, having carefully examined all the amendments, I can tell you that the Commission can accept Amendments Nos 1, 5 (sections 2 and 5), 6, 12, 28 (section 1) and 29. Amendments Nos 9 (the part which refers to the requirement to justify that the strategic environmental assessment is not necessary), 10 (sections 1 and 2), 15, 17, 18, 20, 23, 24 and 25 are acceptable in principle, providing that there is some rewording of its content. The Commission cannot, however, under any circumstances, accept Amendments Nos 2, 3, 4, 5 (sections 1, 3 and 4), 7, 8, 9 (in the part on the requirement to justify the need for a strategic environmental assessment), 10 (section 3), 11, 13, 14, 16, 19, 21, 22, 26, 27, 28 (section 2), 30 and 31.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place today at 12 noon.
Port reception facilities for ship-generated waste and cargo residues
The next item is the report (A5-0213/2000) by Mr Bouwman, on behalf of the parliamentary delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive [C5-0348/2000 - 1998/0249(COD)] on port reception facilities for ship-generated waste and cargo residues.
Mr President, Commissioner, ladies and gentlemen, today we are debating a directive intended to fight marine pollution, and this will not be the only one this year. I am, of course, referring to the Erika directives which are due at a later stage. It would perhaps be a very nice start to the season and the French Presidency if this directive, along with the outcome of the conciliation between the Council and Parliament, in particular, were to be adopted today in Parliament. That is why I would like to say a word of thanks to the representatives of the Council, as well as to the Portuguese Presidency, which had a role to play, and also to the French Presidency, the Commission and the members of the conciliation committee, who were involved at the last stage.
As we have already discussed, at the heart of the proposal is, of course, the duty on the part of ships to report and to deliver waste. Ports are required to draw up waste-processing plans and to ensure that there are waste-processing plants or organisations that implement these plans. This is to prevent the problem of marine pollution from escalating to an even higher level than that at which it already stands. A recent study by KIMO Coast Watch has shown, for example, that there is still a growing volume of waste on beaches, that the sea is still being polluted and that state-of-the-art technology is being used to discharge sludge into the sea.
If we consider the waste processing plants which already exist in a number of ports, there is even a downward, rather than upward, trend in waste deliveries. Officially, according to MARPOL and other conventions, waste is required to be handed over. In practice, however, it appears that this does not happen. This was the reason why the Commission was right to come up with a directive which was the subject of conciliation not so long ago.
It might be useful, in this context, to highlight the outcome of the negotiations because, at the end of the day, we made a certain investment, and we must assess this investment jointly in order to be able subsequently to decide in this House whether or not we can go along with it. Eventually, what mattered most was the fee system, which is, in itself, not unimportant. It is important because we hope that by means of a fee system - leaving to one side the attendant obligations for a moment - ships will be coaxed into delivering waste. This is why we have had long debates with the Council, and the Commission was a great help in ensuring that the financial incentives were incorporated into this system in one way or another.
Parliament' s suggestion was for a figure of 90%, which we would like to collect by means of port dues in one way or another. During committee discussions, we took a more lenient approach but, ultimately, decided to start the negotiations with this figure. For a long time, the Council had decided neither to incorporate the word "significant" in this sense, nor to include the percentage figure. However, certainly in the light of the review clause which has already been the subject of discussion, it is important ultimately to specify the amount.
You may well ask yourself why this percentage would be of any significance? For the simple reason that if we were to endorse and adopt the polluter-pays principle, each and every ship could then pay at the port but could also decide simply to dump the waste at sea. In other words, this principle is not very effective in this case. This is why we have abandoned it and believe that a fee system as explained should be introduced. We support the percentage which has now been agreed upon, or at least the interpretation laid down in the Commission statement, namely 30%, certainly in the light of the review clause which has been adopted. In this clause, it is agreed that, three years after the entry into force of the directive, it will be examined whether the volume of waste delivery has increased or whether a situation has been created which requires either a higher percentage level or a review of the system. We can go along with this.
It may be useful to indicate that we were able to reach agreement on the 25% of inspections to which we aspire, as well as a provision for delays which can arise when waste is being delivered. In the main, national legislation prevails in this context.
A few exceptions have been made for small ships, not so much on the basis of the length but on the basis of the number of passengers they carry i.e. twelve. This means that, although they do not have a notification duty, they must, of course, deliver waste. Small ports will need to make a considerable effort to accommodate this directive in the foreseeable future.
Finally, I should like to note that, with regard to traditional sailing ships, whose exemption we initially secured by drafting a specific list, we have now decided to apply the Marpol convention to them with regard to sewage.
I would like to thank everyone, and my fellow committee members, in particular.
Mr President, Madam Vice-President, ladies and gentlemen, the PPE-DE Group is very pleased with the end result - one reservation aside - because the new directive will ultimately enable us to make progress in marine protection, and in establishing a level playing field for the Union' s ports. The significance of the directive resides first and foremost in the fact that all Member States will be obliged to ensure that port reception facilities are set up, within the next two years, in all ports subject to this requirement. Captains will also be obliged to use these facilities. We hope that the rationale behind these two commitments will lead to a reduction in the amount of ship-generated waste deposited illegally in the sea, thus strengthening the marine environment and also improving competition between ports.
I believe that the conciliation procedure was successful in the end, for we did at least manage to secure our demand for ships to have to pay a significant contribution towards the costs of the facilities, irrespective of how much they make use of them. Parliament would rather have succeeded with its demand for 'significant' to represent at least 90%, as this would have satisfied us, and there would no longer be any financial interest whatsoever in simply dumping waste at sea. After all, if ships had to pay anyway, then they might as well use the facilities. Sadly, the Council could not bring itself to accept this logical, no special fee provision, hence our reservation against the directive. And we hope that if it becomes apparent that ships are continuing to discharge waste into the sea, the Commission will propose an amendment at the revision stage in three years' time.
Having said that, Madam Vice-President, we are grateful to you for the fact that your statement - which is, after all, of crucial importance - does at least, in effect, secure a bottom line of 30% as the amount agreed by the Council and Parliament, and we are relying on the Council to act on your statement accordingly.
Secondly, as my honourable friend has already said, we have scored two other victories for marine protection and the citizens of the European Union. Firstly, we have stipulated that 25% of all commercial shipping will in fact be obliged to undergo inspection, in order to ensure that waste disposal is being carried out in accordance with the regulations. MARPOL is all well and good but not when it stays on the bookshelf! We will only be able to protect the sea if we actually monitor whether waste disposal has taken place.
Secondly, we have put pressure on the Member States to meet their obligation to actually set up these port reception facilities. We have ensured that Member States will be required to introduce compensation measures, in case ships are forced to remain in ports unnecessarily, simply because there are no waste disposal facilities available, or they are inadequate. In this way, although the ships will have to pay, they will also be protected.
Mr President, on a final note, I would like, on behalf of my group, to thank the committee chairman, Mr Hatzidakis, and the rapporteur, Mr Bouwman, for their committed and successful handling of these negotiations.
Thank you very much, Mr Jarzembowski. I would have been surprised if Mr Piecyk had not wanted to speak for three minutes!
Mr President, and I would have been very surprised if you had not been the one to chair this sitting again. After all, it is a good day for Europe' s seas, as it for you personally, Mr President, because I know you are a keen diver. We would all be delighted if you had even cleaner waters to dive in in Europe. But the sea is our primary concern.
I believe we are in a position to congratulate each other today. We can congratulate both the rapporteur, Theo Bouwman, and the delegation, because we have succeeded in improving some crucial aspects of the directive, or should I say, the Council' s common position. It had been watered down, and I believe Parliament has secured coherent measures for all concerned
Firstly, mention has been made of the fact that all ports will have to provide reception facilities for waste and cargo residues. This is an important step. Secondly, all ships will have to pay, irrespective of whether or not they use the facilities. That is the real principle that is being brought into play here for the first time. The sums involved will not be small; they will be considerable. It is true that we cannot be completely satisfied with 30%. That much is absolutely clear. Nevertheless, the 30% introduces and establishes the principle of a 'no special fee system' . Naturally there is room for improvement, but with this principle in place, every one will have to pay their way.
Thirdly, all Member States must carry out checks on at least 25% of shipping. I believe we should urge them to exceed the 25%. We should challenge them to increase the number of checks. After all, on so many occasions, we have been forced to recognise that, where ships docked at ports are concerned - take the 'Erika' for example, or other ships - monitoring is one of the crucial issues. If there is no monitoring, there is no point in having any regulations.
On balance, the point of this directive is that the criminal discharge of waste on the high seas will no longer be as profitable as it used to be. I also feel that marine pollution should no longer be treated as a trivial offence. Europe' s seas are becoming cleaner, which will benefit the flora and fauna, and not least, the fishing industry. This directive will also have a very positive effect on tourism, in the long run, for it will scarcely be possible to sustain tourism if there are no clean beaches. So it is a good day for Europe' s seas and also a good day for you, Mr President.
Mr President, Commissioner, ladies and gentlemen, since the entry into force of the Treaty of Amsterdam, the European Parliament has enjoyed co-decision power with regard to transport issues, for example. In this way, differences of opinion between the Council and Parliament, which are a regular occurrence, need no longer be settled unilaterally. This procedure has proven to be worthwhile in practice.
The conditions for the delivery of waste by ships at Community ports have been the topic of many a discussion. On previous occasions, Parliament had stressed the importance of including certain elements and, fortunately, the Council has, sometimes after pressure has been put upon it, taken on board the significance of these points.
Right until the very end, however, there has been one main contentious issue, namely the ships' own contributions toward the cost of collecting waste. The European Parliament was of the opinion that the user should cover the lion' s share of the costs that he has given rise to but made provision for a scale of different charges and made every effort to discourage illegal dumping in the process. Accordingly, it came up with a percentage level for own contributions which far exceeded 50%.
The outcome of the negotiations is nowhere near the agreed percentage, which is regrettable. However, I do believe that simply quoting a percentage is a step in the right direction.
This is why I will be backing this report, albeit not with much enthusiasm. I would like to thank the rapporteur for having invested so much energy in this project.
Mr President, Vice-President of the Commission, this is perhaps the first time I have addressed the European Parliament without having to express any worries or concerns about the subject of the debate. I am fully in agreement with the outcome of the conciliation procedure and I would like to commend both Mr Bouwman and the other Members who sat on the Conciliation Committee and Mrs de Palacio and her services for ensuring that we worked together to achieve this positive outcome. I think that the outcome of our work will finally help to improve the quality of our seas, tourism and the quality of life of the citizens of Europe. It is a step forward. I believe that we are now protecting the environment more effectively than hitherto, although I do admit this could have come about in a better way. But, here we are. If we see that the new system is not working as effectively as we believed it could work, we can review it.
Since we had to go to conciliation, as Chairman of the Conciliation Committee, I would like to take this opportunity to say that I would prefer to avoid such procedures as far as possible. But this requires the Council, which must abandon its tradition of secrecy, to cooperate better with the European Parliament and to speak more openly. Only in this way can the work of the Commission and our own work progress more quickly, especially in our own committee, where there are many issues that directly affect our citizens. I hope that this tradition will change under the French Presidency. In any event, we are all in favour of better cooperation and the speedier progress of the work of the Council, the Commission and the European Parliament.
Mr President, as a new Member of the European Parliament and as a permanent member of the Conciliation Committee for the first time, I have to say that I was satisfied with this procedure, which saw representatives of the main institutions of the European Union making every effort to achieve a happy medium, that is to say, between the possible and the feasible, bearing in mind existing conditions and possibilities, which are of course not the same for all Europe' s ports.
Especially with regard to fees, the important thing is that agreement was reached that the ships would pay part of the cost of waste disposal regardless of whether they use the port facilities or not. This will prevent difficulties arising for many ports and ships. It is clear that this substantially reduces the incentive to discharge at sea. It also leaves each port the option of having its own charging policy. Let us not forget that the European ports in the Mediterranean face competition from the ports of North Africa, whereas the Baltic or North Sea ports do not face any competition. What is more, the possibility of amending the system to cover additional costs, should this prove necessary during its implementation, is guaranteed.
The essential thing is that, by approving the joint text under debate, we will have a directive that will protect our seas and coastlines from pollution caused by ships, and we will also have enhanced the image of the European Union as a standard-bearer for environmental policy and as an example for the rest of the world to follow.
Mr President, after a fight lasting many years, we are now to take the crucial decision on reception facilities which will make it possible, for example, to leave waste oil in port instead of dumping it in the sea. This is obviously an extraordinarily large step in the right direction.
At the same time, it is worrying that, right up to the end, there have been those who have tried to thwart what is obviously the right step. This is shown by the fact that a third reading has been required and that a conciliation committee has had to be set up, as well as by the lack of commitment on the part of large sections of the Council of Ministers. It also has to be said that what we have achieved today is a compromise.
In the original proposal, almost all portions of the costs were covered by port fees in accordance with the system which has been in existence for a long time in parts of the Baltic. This means that there was an economic motive for a vessel to leave waste oil in a port rather than dump it in the sea. Now, only portions of the cost are to be covered in this way, while an extraordinarily large part of the cost is to become a further additional cost for the ship owner.
In my view, it remains to be seen what effects this will have. I believe it is very important that we should be prepared to keep track of developments and make further decisions on this, if need be. The evaluation envisaged in the Conciliation Committee' s proposal and the monitoring of vessels which is to take place are therefore extraordinarily advantageous.
Mr President, first of all I should like to thank the rapporteur, Mr Bouwman, for his efforts over quite a long period of time in negotiating this very satisfactory proposal which will - as all colleagues have said so far - significantly reduce the amount of pollution dumped illegally into the seas around Europe. Let us pause and reflect on the scale of the problem.
Mr Bouwman quite rightly referred to Erika. This was indeed a tragedy of enormous proportions, with significant and perhaps enduring consequences, but the amount of deliberate spills from oil tankers along all our coasts dwarfs the amount of oil that was spilled from Erika. It is that problem that this particular proposal aims to tackle. I am delighted that it will, by ensuring that the Member States provide adequate facilities at all their ports, that their ships and masters are obliged to use them, that the fees system is fair and balanced and above all that 25% of ships are inspected to ensure these requirements are met.
I particularly welcome the three-year review, because my only concern is that Member States should implement this legislation that they have now signed up to. As Mr Jarzembowski will know only too well, on port state control several Member States still do not inspect 25% of ships. If they cannot do it on that, what is to say they will do it on this? That is our challenge to them: to make sure they adhere to the very worthy agreement that we are hopefully going to be endorsing this week.
Mr President, I would like to start by congratulating Mr Bouwman on the publication of this text, which had been uncertain for a long time. This is indeed a very important date in maritime history. A number of our colleagues have said that this text is a precursor to the Erika package and, in many respects, it aims to solve a problem that is even more serious. This problem concerns acts of ecological piracy, when ships discharge waste at sea, discharging hydrocarbons and a huge amount of waste onto our shorelines. It is also a victory for Parliament over the Council' s reluctance to imposing a common-sense fee-paying system. The principle of polluter pays is not working in the case in point, because the polluter cannot be identified.
If we want to settle this issue, we must move towards a universal fee system, which will be mandatory and not linked to the act of waste treatment. I am among those who, in their capacity as French Members of Parliament, have made every effort to ensure that this text is published, even acting against the sympathies of their government towards this text or against its reservations. I am among those who welcome this compromise. But this compromise cannot be allowed to become a let-out. It must be implemented and its implementation must be strictly monitored at the level of the Member States.
In this connection, I would like to give you the position of a Frenchman who has worked so hard, despite the reluctance of his government. It is clear that this text currently favours large ports and puts small ports, which are not equipped, at a disadvantage. I therefore call on the Council to help Member States equip small ports, possibly in the framework of the Structural Funds, or in the form of some kind of loan, because small ports are also important elements of national and regional development and of regional and local economies. And I believe that, if we provide small ports with waste treatment plants, we will secure the success of this directive.
Mr President, first of all, I want to congratulate the rapporteur on a commendable result. I do not normally make a habit of doing this here in Parliament but, since there is good reason for doing so on this occasion, I would thank the rapporteur and the others who have worked on this report.
As Mr Stenmarck said, we are familiar with this system from the cooperation that has taken place in the Baltic. Since March 1998, the Baltic Recommendation has taken such a system for granted. I should like to say, however, that the agreement is in certain respects a disappointment in the perspective of what has happened in the Baltic. I should also like to refer to the law we have passed in Finland which stipulates that the fee ought not to depend upon how much waste the vessel leaves at the port. In Finland, we have had such a system for waste oil since 1 June. In that respect, the agreement is a disappointment.
In the last few days, we have learned that, even when it comes to grey water and pollution which is eutrophic in its effects, intentional and unintentional discharges from vessels are the main sources of pollution in the Baltic. We are used to the fact that the polluter-pays principle does not operate in the case of oil, but there are problems too when it comes to eutrophy caused in other ways.
We are aware that everyone has been exposed to tough lobbying from the port organisation in Europe which has consistently set its face against this proposal. The outcome is, therefore, nonetheless a good one. However, it will be extremely important to follow up the proposal. The Commissioner is known to have a major interest in the sea and in obtaining a clean environment. It is important that the follow-up should be carried out seriously so that any supplementary measures can be taken, if need be. This is a first step, but I would observe that it is important that we should have stricter conditions for the Baltic, which is perhaps far and away the most sensitive inland sea in Europe.
Mr President, the report by Mr Bouwman, which is the outcome of a long process, has in the interim become even more topical in France because of the shipwreck of the tanker, the Erika, on the occasion of which the Minister for the Environment did not see fit to interrupt his holiday.
This report goes some way to preventing marine pollution because it deals with ships that discharge waste at sea. These acts are not covered by the media in the same way as shipwrecks, but they nevertheless make up most of the pollution of our seas.
We must however recognise that Community legislation would not be necessary if the Member States of the European Union, who are all signatories to Marpol, the International Convention for the Prevention of Pollution from Ships, had taken the necessary steps. Nor is it enough to accuse unscrupulous shipowners or captains; we must bear in mind that it is often impossible to discharge waste inside the ports, due to the lack of appropriate facilities. The problem of waste storage is also extremely difficult to solve, as this in turn gives rise to the problem of waste treatment.
Nevertheless, it is difficult to believe that, in an age when agricultural installations are monitored by satellite, it is so difficult to monitor a ship discharging waste at sea.
We will, however, vote for this report, because it seems to be moving towards better prevention of pollution and because, wishing to remain at a general level, it leaves Member States a certain latitude in their choice of implementation tools.
Mr President, ladies and gentlemen, I am very happy to be here today to participate in the debate on the approval of the directive on port reception facilities for ship-generated waste and cargo residues.
Like previous speakers, I would firstly like to congratulate the rapporteur, Mr Bouwman, on the excellent work he has done. During this time he has combined steadfastness with flexibility and intelligence to achieve a result which is acceptable to all the institutions and which will serve to make our seas cleaner.
I must tell you, for example, that this summer, one of the items in the news in the country I know best, Spain, involved the southern coastlines being affected by the pollution resulting from oil tankers cleaning our their holds in international waters. This is one of the 100 000 cases which occur throughout the year on Europe' s coastlines. What we have to do is find out how we can, if not end, then at least limit as far as possible, given the capacity we have, these harmful effects on our seas. In order to end it, we would have to reconsider Maritime Law which, to a large extent, originates from the maritime situation of the 17th and 18th Centuries, which bore no relation to the current situation.
I believe we have made a great deal of progress which will noticeably improve the marine environment in the face of the deliberate contamination by certain ships - because not all of them do this sort of thing - of our coastlines.
The current version of this directive has the support of everybody. It has the support of the shipowners because it provides them with waste facilities, which already exist in some European ports but unfortunately not in all of them, particularly not in the smaller ports, where the Member States will have to make significant investments. This version of the directive has the support of the ports, because it means that their investments in this type of facility will not put them at a competitive disadvantage, which has unfortunately been the case at times, since some ports have made considerable efforts and others have not. It has the support of those sectors which are most sensitive to the problem of residues and the fight for sustainable development. I believe that the whole of this House and also the representatives of the Council and the Commission are included in this group, not only the ecologists, but all those who are concerned about this type of problem.
We believe that issues such as the planning of residue management, the ships' delivery obligations, prior notification, the controls - 25% of the controls -, fees which incentivise the use of port facilities for cleaning the holds of ships, will necessarily contribute to a reduction in marine pollution. This directive, of course, enjoys the support of the three institutions, the Commission, the Council and Parliament, because we know that it will mean something positive for our citizens.
It would have been very sad if we had been unable to reach this agreement, which was so longed-for by everyone. I would like to thank the Council for its flexibility and its constructive will, and Parliament also, especially the rapporteur, for the work carried out over this period and during the conciliation procedure. The Commission has obtained some commitments which have helped this agreement. These commitments enable us to specify that "significant" means that at least 30% of the costs of the cleaning of holds in ports must be covered in a general sense, whether or not these port facilities are used. If over the next three years we see that the Member States' actions are not sufficient and the desired results are not obtained, the Commission reserves the right to present a new directive clearly establishing a minimum percentage which must be covered by the general fees or by an obligatory cleaning fee in the various European ports. It is also the Commission' s responsibility to verify that that control of 25%, another key element of this directive, is carried out by the Member States.
I would like once again to thank Parliament for standing firm on the need for a strengthened mechanism for reviewing the fees system, which will undoubtedly allow us to move forward and make a detailed study of the current system which we have implemented and the consequences for the environment.
Mr President, it has already been said in the debates that we have suffered from the impact of the Erika tragedy, but the cleaning out of holds is equivalent to more than one Erika each year on Europe' s coastlines. We are, therefore, taking a great step forward today. This does not mean that we are not going to move forward on issues relating to oil tankers and safety in the transport of polluting materials, such as oil and its derivatives, issues which we hope will not only make progress in this House and the Council, but which will also be supplemented by means of additional initiatives which, as the Commission has stated, will be presented shortly.
Thank you very much, Mrs de Palacio.
The debate is closed.
The vote will take place today at 12 noon.
(The sitting was suspended at 11.55 a.m. and resumed at 12.00 noon)
Madam President, can I impose on your goodwill and Parliament's goodwill for a moment in welcoming to the diplomatic gallery a delegation from Kazakhstan? They are in Parliament today and tomorrow to raise awareness of the former Soviet empire's nuclear testing programme which impacted not just severely but hugely on their country. They had 607 nuclear explosions in the atmosphere between 1949 and 1990. This has left part of their country completely devastated and I hope Parliament will give them a sympathetic hearing in the seminar they are holding here this afternoon. They have a huge problem in raising world awareness of this former Soviet problem. We shall also be discussing the problems of the submarine that sank, another part of the nuclear legacy that has been left by the Soviet Union.
Thank you, Mr Provan. I am very happy to welcome this delegation.
Votes
(Parliament adopted the decision)
Report (A5-0213/2000) by Mr Bouwman, on behalf of the European Parliament delegation to the Conciliation Committee on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on port reception facilities for ship-generated waste and cargo residues [C5-0348/2000 - 1998/0249(COD)]
(Parliament approved the joint text)
Recommendation for second reading (A5-0206/2000), on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the Council common position with a view to the adoption of a European Parliament and Council regulation regarding the implementation of measures to promote economic and social development in Turkey [7492/1/2000 REV - C5-0325/2000 - 1998/0300(COD)] (Rapporteur: Mr Morillon)
De Palacio, Commission. (ES) Madam President, the Commission can accept the three amendments proposed by Parliament on second reading, corresponding to Mr Morillon' s report.
(The President declared the common position approved (as amended))
Recommendation for second reading (A5-0196/2000), on behalf of the Committee on the Environment, Public Health and Consumer Policy on the Council common position for adopting a European Parliament and Council directive on the assessment of the effects of certain plans and programmes on the environment [5683/1/2000 - C5-0180/2000 - 1996/0304(COD)] (Rapporteur: Mrs Schörling)
Madam President, in relation to this report, we can accept Amendments Nos 1, 5 (sections 2 and 5), 6, 12, 28 (section 1) and 29.
We can accept in principle, with some modifications of the text, Amendments Nos 9 (the part relating to the requirement to justify that the strategic environmental study is not necessary), 10 (sections 1 and 2), 15, 17, 18, 20, 23, 24 and 25.
However, the Commission cannot accept, that is, it rejects, Amendments Nos 2, 3, 4, 5 (sections 1, 3 and 4), 7, 8, 9 (the part relating to the requirement to justify the need for a strategic environmental assessment), 10 (section 3), 11, 13, 14, 16, 19, 21, 22, 26, 27, 28 (section 2), 30 and 31.
(The President declared the common position approved (as amended))
Report (A5-0204/2000) by Mr Valdivielso de Cué, on behalf of the Committee on Industry, External Trade, Research and Energy on the proposal for a Council regulation amending regulation (EC) No 1488/96 on financial and technical measures to accompany (MEDA) the reform of economic and social structures in the framework of the Euro-Mediterranean partnership [COM(1999) 494 - C5-0023/2000 - 1999/0214(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0194/2000) by Mr Varela Suanzes-Carpegna, on behalf of the Committee on Fisheries, on the proposal for a Council regulation relating to the conclusion of the Protocol establishing the fishing possibilities and the financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast for the period 1 January 2000 to 31 December 2001 [COM(2000) 304 - C5-0315/2000 - 2000/0154(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0188/2000) by Mr Varela Suanzes-Carpegna, on behalf of the Committee on Fisheries, on the proposal for a Council regulation relating to the conclusion of the Protocol defining, for the period 3 December 1999 to 2 December 2002, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of Mauritius on fishing in the waters of Mauritius [COM(2000) 229 - C5-0253/2000 - 2000/0094(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0201/2000) by Mr Watson, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council directive on the right to family reunification [COM(1999) 638 - C5-0077/2000 - 1999/0258(CNS)]
Before the start of the vote
Madam President, ladies and gentlemen, it is my honour to table a motion to refer this report to committee pursuant to Rule 144 of our Rules of Procedure.
I shall not go back over the arrangements relating to the debate, but I nevertheless believe that the Commission needs to re-examine this report. It is no secret that the rapporteur who was initially designated, Mrs Klamt, finally withdrew and did not want her name to be associated with this report, which meant that it was presented by Mr Watson.
I take the view that there are three areas of uncertainty which warrant referral to committee. Firstly, there is a lack of clarity regarding the definition of reunification. Is it open to permanent residents, to refugees, to temporary residents?
Secondly, there is a lack of clarity regarding the definition of family. Are we talking about nuclear families, legitimate families, extended families, polygamous families, cohabiting families ... (Mixed reactions) But ladies and gentlemen, this list is the result of your own interventions. As you have even asked for 'homosexual' families to be included, I do not see why you are protesting.
Finally, there is a lack of clarity regarding the definition of the chekcs as set out in the opinion of the Committee on Legal Affairs and the Internal Market. Should checks be carried out on the basis of presumption, or on well-founded presumption? Should it be targeted or random? All these definitions must be clarified and that is why, Madam President, I have the honour of tabling this motion for referral to committee.
We have a speaker to oppose the motion.
Madam President, I cannot understand what the PPE wants. I understand that some Members are against the directive we are going to vote on, but the vote in the Committee on Citizens' Freedoms was in favour of this directive by a clear majority. This morning we held a very fruitful debate with the Commissioner and I believe that, almost a year after the Tampere Summit, not to approve the first proposed directive on harmonisation in justice and internal affairs in the field of immigration, presented to us by the Commission, would be inexplicable and there is no justification for it.
I understand that there are Members who are totally against the right of immigrants to live as families, but that is not the majority position of this House, as was reflected in the Committee on Citizens' Freedoms. I therefore ask that we go ahead with the vote on this Commission proposal.
Thank you, Mrs Terrón i Cusí.
I will ask our rapporteur to express an opinion, if he wishes.
. Madam President, I oppose referral back to committee. I note that nobody from Mr Gollnisch's group at any point in the committee raised any questions about the definition of regroupment, or of family, or of control. This matter has been debated fully in committee and debated here in plenary this morning. I see no reason not to proceed to a vote.
I owe you an apology, Madam President, because I suspect you do not have in front of you the view of the rapporteur on all of the different amendments. If that is the case I would very happily, before the vote, explain to the House my position on the amendments put forward by the committee. But as for the amendments put forward for plenary, because they have been the subject of last minute debate, I will leave all of those to the wisdom of the House.
Thank you, Mr Watson. That is very clear.
(Parliament rejected the request for referral to committee)
Before the vote on the Commission proposal
Madam President, forgive me for butting in at this point. I have a question for Mr Vitorino before we come to the final vote. You said this morning that you would endorse Amendment No 19 at today 's vote. I just wanted to confirm that you will indeed accept Amendment No 19.
Madam President, I would like to ask the Commissioner if he would advise us which of the amendments which have been adopted this morning he will accept before the final vote on the legislative resolution.
Madam President, I have to say that the vote was conducted at such a speed that I was hard pressed to keep up with your capacity to reach a decision. On the amendments that have been adopted, the Commission has its doubts about Amendment No 9, and I believe we should reconsider our position. I promise to think about it.
As far as Amendment No 19 is concerned, which has been adopted, and which seeks to keep refugees within the scope of the draft directive, but to exclude from this directive on the right to family reunification people who benefit from temporary protection or subsidiary protection, I maintain the position that I expressed before this House during the debate. We believe that we must keep within the scope of this directive only the refugees who are recognised by the Geneva Convention. Issues regarding the family reunification of people benefiting from temporary protection and subsidiary protection must be examined in an autonomous legal instrument that the Commission, by the way, is currently preparing, and which it will present to Parliament and the Council next year.
(Parliament adopted the legislative resolution)
Motion for a resolution (B5-0658/2000) by Mr Luís Queiró, on behalf of the Union for a Europe of Nations Group, on EU external action priorities
Before the start of the vote
Madam President, given that a political group which did not participate in the negotiations of the text in question has signed the text, I would ask you, before the vote takes place, to give the appropriate instructions to the relevant administration service so that this kind of abuse does not happen again. We must accept that all the groups have the right to express themselves in the House, but the text, in principle, belongs to the groups which negotiated it. If anybody wants to attach themselves to it, they must have the agreement of all the groups which have produced the text.
Madam President, the compromise procedure is an ad hoc procedure that is not covered by the rules of our Parliament. But once a text has been tabled, it is up to any Members who wish to do so to adopt it. I therefore think that the objection raised by Mr Barón Crespo is not a valid one.
Madam President, the MEPs and groups have the opportunity to express themselves in the House, but the proposal belongs to those who produced it and must not be unduly appropriated, since this may give rise to confusion over such an important issue and over possible unwanted alliances with the far right.
Mr Barón Crespo, as you know, there is no Rule of Procedure that specifies this detail, but it is customary that those who have presented the text agree to sign it. This has always been the case in this House.
(Parliament rejected the motion for a resolution)
Joint motion for a resolution on EU external action priorities
(Parliament adopted the resolution)
Joint motion for a resolution on the creation of a monitoring centre for industrial change
Before the start of the vote
Madam President, I would like to ask my colleagues in the PPE Group and the ELDR Group if they intend to maintain their motion for a resolution, which contains flagrant untruths. The discussion we had yesterday evening showed that both the Commission and the Council support the creation of a monitoring centre for industrial change. Moreover, Madam President, you yourself requested it at the European Council in Lisbon on our behalf. We cannot vote on a resolution when the groups say that neither the Council nor the Commission approves of the idea of creating a monitoring centre for industrial change. It is a flagrant untruth and I believe that it is only logical that both groups should withdraw their motion for a resolution.
I do not see any sign of them doing so. Yes, Mrs Plooij-van Gorsel, you have the floor.
Madam President, there is no reason why we should withdraw this resolution, and we have no intention of doing so.
(Parliament rejected the joint motion for a resolution)
Motion for a resolution (B5-0653/2000), by Mr Chichester, on behalf of the PPE-DE Group, on the creation of a monitoring centre for industrial change
(Parliament rejected the motion for a resolution)
Motion for a resolution (B5-0656/2000) by Mrs Plooij-van Gorsel and Mr Clegg, on behalf of the ELDR Group, on the creation of a monitoring centre for industrial change
(Parliament adopted the resolution)
Report (A5-0209/2000) by Mr Veltroni, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the Communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions 'Principles and guidelines for the Community' s audiovisual policy in the digital age' [COM(1999) 657 - C5-0144/2000 - 2000/2087(COS]
(Parliament adopted the resolution)
Report (A5-0199/2000) by Mr Heaton-Harris, on behalf of the Committee on Culture, Youth, Education, the Media and Tourism, on the report from the Commission - 'Survey into the socio-economic background of Erasmus students' [COM(2000) 4 - C5-0146/2000 - 2000/2089(COS)]
(Parliament adopted the resolution)
Report (A5-0207/2000) by Mrs Boumediene-Thiery, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the report from the Commission to the Council and the European Parliament on the implementation of Directives 90/364, 90/365 and 93/96 (right of residence) and on the Communication from the Commission to the Council and the European Parliament on the special measures concerning the movement and residence of citizens of the Union which are justified on grounds of public policy, public security or public health [COM(1999) 127, COM(1999) 372 - C5-0177/1999, C5-0178/1999 - 1999/2157(COS)]
(Parliament adopted the resolution)
Explanations of vote- Bouwman report (A5-0213/2000)
Madam President, the stir which the Bouwman report has caused shows quite well the chaos European decision-making finds itself in and what kind of complex compromises are being struck as a result. Parliament was divided between supporters of two different solutions. Eventually, a majority was achieved for one of the solutions, a majority which also encompassed the Group of the European United Left. In normal administrative relations, this decision by Parliament would be final; not so in the European Union. A conciliation procedure had to take place.
This procedure between the Council and Parliament resulted in a compromise which is rather noncommittal as long as it is not accompanied by a Commission statement. This statement explains how the Commission interprets the word "substantial" in Article 8 (1). Substantial appears to mean 30% here, but this cannot be made explicit in the text itself. From the outset, there was a battle between a majority which supported 90% and a minority which was in favour of 0%. This has now resulted in a percentage which is nearer to 0 than 90 and which may not be made public. Everyone is now agreed that ship' s waste and cargo residues can no longer be discharged at sea but there is substantial disagreement about how this ship' s waste is to be collected and, more to the point, how this collection should be funded. Around the Baltic Sea and the North Sea, preference was given to funding based on a general levy for each ship. This should prevent anyone from seeking financial gain by not delivering waste at officially designated sites. Around the Mediterranean Sea, however, there was preference for payment according to the waste collected. Instead of developing both systems separately to start with and comparing the respective environmental effects, attempts are now being forced through to arrive at one solution for all. This is prejudicing the northern model. It would be better if, instead of applying an overall EU solution, this matter could be regulated according to which particular sea was involved. Without the European Union, it would have been easier to reach an agreement between groups of separate countries for each sea. In this case, the presence of the European Union is not conducive to finding a joint, cross-border solution. Despite this, my group has voted in favour because this regulation is better than nothing. I hope a review will take place within the next couple of years so that the original intentions of the Bouwman report can be brought to bear.
Madam President, pensioners and the elderly like the sea to be clean and so, as representative of the Pensioners' Party to Parliament, I voted for the directive which aims to clean up the sea, especially in the vicinity of ports.
I still remember what used to happen when, as a child, I used to go swimming in the sea in Genoa, my native city. We would often come back up the beach covered in tar like the character in the washing powder advertisement, Calimero, who is always black all over and rightly complains about this.
This directive at last provides for waste collection from ships as they berth in ports, and this is a positive step. I voted for the report, although it would have been better to regulate what goes on in the Mediterranean ports of the other States as well. We give so much money to the countries which border on the Mediterranean through programmes such as MEDA: we should request that they set up waste collection systems in their ports as well!
I had the opportunity to express my views on this subject during the March part-session. At the time, it was a very topical subject, as the debate on marine safety in the wake of the wreck of the Erika was at its fiercest. Today, the debate is calmer, but no less important.
The people of Europe are deeply concerned about the pollution of the seas and the coastlines of the Member States. The European Parliament echoed these legitimate concerns and amended the directive proposed by the European Commission on the management of waste discharged by ships in such a way as to make Member States aware of their responsibilities. As an alternative to the principle that the polluter pays, which has proved to be ineffective, Parliament suggested establishing a system whereby all ships would pay a fee whenever they called at a port, whether they used the waste disposal facilities or not. This fee would help finance 90% of the cost of these facilities. This system would encourage ships to deliver their ship-generated waste and cargo residues to the port reception facilities rather than discharge them at sea. It was clear that the Council would not accept such a proposal. The discussion was then continued, quite logically, within the Conciliation Committee.
Those negotiating on behalf of Parliament and the Council reached the following agreement: all ships calling at a port of a Member State shall contribute significantly (a statement from the Commission annexed to the text considers that this means at least 30% of the costs), irrespective of actual use of the facilities. The share of the costs which is not covered by that fee, if any, shall be covered on the basis of the types and quantities of ship-generated waste actually offloaded by the ship.
In addition, the Commission shall, within three years of the implementation, submit a report evaluating the impact of the variety of cost recovery systems on the marine environment. It will, if necessary in the light of this evaluation, submit a proposal to amend this directive by the introduction of a system involving the payment of an appropriate percentage, of no less than one third of the costs of port reception facilities, by all ships calling at a port of a Member State irrespective of actual use of the facilities.
I am satisfied with the compromise we have reached. This directive is a significant step in establishing a more effective strategy to protect the marine environment.
We are now in the final stages of drawing up this draft directive. Although I am not entirely satisfied with the outcome of the conciliation procedure, I nevertheless accept this compromise which, I am bound to say, is to the credit of the European Parliament and to its skill and maturity in dealing with the legislative process of the European Union.
Aware of the unacceptability of discharging waste at sea and the behaviour of crews who profit from a dramatic accident to discharge their own waste with total impunity, thereby adding to the pollution of the seas, the European Commission proposed focussing its action on installing reception facilities for ship-generated waste in European ports. All ports must be equipped with such facilities and, in addition, all ships calling at one of these ports must pay a fee towards the cost of collecting and treating this waste, irrespective of actual use of the facilities. Parliament took the view that this fee should cover 90% of the cost but, following the compromise reached with the Council, this was reduced to at least 30%.
This is just a first step. It recognises the polluter-pays principle. It is a necessary step, but it does not go far enough. Let us make no bones about it. If we really want to clean up our oceans and preserve the natural balance for future generations, we must take more radical measures, especially concerning payment for these facilities and the need to avoid distortions in competition between ports. In a word, we must establish a public service for the treatment of waste.
For the time being, I can only recommend that Parliament accepts the results of this conciliation procedure.
The Group of the Greens/European Free Alliance is satisfied that, at the suggestion of the rapporteur, who is a member of the group, tighter controls are going to be placed on the establishment of port reception facilities for ship-generated waste. In particular, it is important that a tax is imposed on each ship to cover at least 30% of the cost of these facilities. It is not a question of creating 'ecological boats' that are able to treat all their waste at sea, essentially by means of incineration. Such conduct, which cannot realistically be controlled, in fact enables antipollution legislation to be bypassed: allegedly incinerated hydrocarbons and domestic waste are discharged into the sea; there is no selectivity and this only adds to the greenhouse effect.
These proposals are in line with the proposals of the next marine pollution control Directive, for which I shall be drawing up the report on behalf of the Committee on Industry, External Trade, Research and Energy.
Furthermore, they provide for the homogeneous behaviour of ships within European maritime space, and they go some way to establishing the necessary facilities in European ports and to financing these facilities.
These provisions must be accompanied by rigorous control and the behaviour of ships must be monitored using the Equasis and Galileo systems, the speedy implementation of which the French Presidency has resolved to promote.
Morillon recommendation (A5-0206/2000)
Madam President, I voted for the recommendation. I went to Turkey as a tourist this summer to visit the city discovered by Henrich Schliemann, the mythical Troy of the Iliad. While I was there, an elderly Turkish pensioner who had recognised me approached me and, while we visited the ruins of Troy together, he asked: "But why is it that, when the Morillon directive was debated, the amendments requesting Turkey not to build nuclear power stations or, at least, to ensure that its nuclear power stations do not cause pollution, to resolve the Kurd issue and to abolish the death penalty were not adopted? Why was it that these points were not incorporated into the document?"
This is my minor criticism of the document we have voted on.
Madam President, I voted against the recommendation because I feel that the provision of aid was not made sufficiently conditional upon a genuine renewal of the Turkish State, genuine safeguarding of human rights and genuine protection of minors. Of course, countries who are in need of aid should receive assistance, but, on the other hand, it is appropriate to ask them to respect these principles first.
The European Parliament must insist on the three amendments:
on excluding nuclear energy in the earthquake region of Turkey, as far as the system of production is concerned;
on protecting cultural identity and abolishing the death penalty;
on contributing to the solution of the Kurdish problem.
That is why I voted for these amendments.
I believe however that the European Parliament should not have changed its stance on the amendments of the first reading: Article 5 (criteria for Turkey' s accession), Article 15 (suspension of cooperation with Turkey if there are obstacles to the issues of democracy, the rule of law, human rights, the protection or minorities), Article 35 (annual report on the protection of democratic principles, the rule of law, human rights and fundamental freedoms, compliance with international law). Unfortunately, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy of the European Union crumbled under pressure from the Council, which is promoting an unprincipled realpolitik with the Turkish regime, thereby depriving Turkish citizens of a boost towards democracy, which could be given by the European Union.
The integration of Turkey into the European Union is naturally of considerable interest to European big business, for which the European institutions, including Parliament, are the mouthpieces. The European Parliament could at least take advantage of the parallel desire of the Turkish Government to enter the European Union to demand such basic measures as the abolition of the death penalty, democratic freedoms and the cessation of the repression of the Kurdish people.
But, even in these areas, the report uses wordings so toned-down that they mean absolutely nothing. Their avowed concern is not to 'offend any sensibilities' . The sensibility that must not be offended above all is that of the Turkish government, which bombs, devastates and tortures the Kurdish population.
And, whilst the rapporteur of the European Parliament struggles to find a way of highlighting human rights without upsetting the soldiers who trample them underfoot, a Franco-German-Belgian consortium, as was recently reported in the press, is preparing to supply Turkey with a munitions factory.
This is infinitely more revealing of the true nature of the relations between European big business and the Turkish dictatorship than all the insipid claptrap on which we are asked to give our opinion.
During this part-session, the European Parliament has plumbed the depths of hypocrisy. In the space of 24 hours, you are going to approve a financial package of tens of millions of euros for Turkey and condemn this self-same country for bombing the Kurdish populations of northern Iraq, in violation of another country' s airspace. And when I say condemn, I greatly exaggerate the import not only of the text but also of your intentions.
What has happened to the respect for human rights, which must condition who the European Union helps or cooperates with, and which you adapt to suit your own ends? In this particular case, it seems to have sunk without trace and your conscience seems to change with the wind.
It is time your deeds reflected your words. That would be a pleasant change and, above all, it would give European policy greater coherence and authority.
Schörling report (A5-0196/2000)
Madam President, I voted for this report which introduces strategic environmental assessments and therefore provides for particular focus on environmental issues when public works are being built, for I support all that contributes to the beauty of nature and countryside etc., which is important for pensioners as well. Nonetheless, the report does have some shortcomings. When States decide to build public works, it should be left to the State in question to decide without excessive regulation whether a public works project is sufficiently environmentally friendly. This is because public works need to be erected rapidly and elderly pensioners do not have time to wait too long!
This text has been lurking the procedural labyrinth for nigh on 5 years.
Although we did not support the amendment aimed at rejecting the Directive, our aim was clearly not to reward those who, in the Commission, the Council and Parliament, had worked on this text for years. We are not here to legitimise the often strange desires of the technocrats in Brussels to legislate on anything and everything. We rejected this amendment because companies need a clear framework within which to act.
The sticking point is the scope of the directive, that is, the very definition of the 'plans and programmes' .
The mandatory part of the scope applies to plans and programmes supporting authorisations for projects in sectors such as agriculture, forestry, fisheries, energy, industry, transport, waste management, water management, telecommunications, tourism, town and country planning or land use. This mandatory part is supplemented by a selection mechanism, so-called 'screening' , undertaken on the initiative of the Member States (the non-mandatory part).
I acknowledge that protecting the environment and taking it into consideration when evaluating policies is a necessity and even an obligation. But the Member States, in the name of subsidiarity, are in a better position to ensure that this is carried out properly. We will not support amendments aimed at enlarging the scope of application of the directive, as it must be limited to the plans and programmes that are likely to have significant repercussions.
How annoying it is when attempts are made on all sides to give greater powers to the European Union at the expense of the Member States. In this case, under the guise of concern for the environment, the rapporteur wants to take charge of all the policies of the Member States. The importance of taking the environment into consideration when evaluating policies is not in doubt, but to apply the same procedure to it, especially one that is imposed by the European Union, is inconceivable.
We have confidence in the Member States and we defend the common position. The 'environment' alibi is nothing more than the instrument the European Union uses to extend its control in all policy areas. We are well aware of the powers of the Union, and we know its arsenal. It uses the environment to infiltrate everywhere; it uses our water pipes to spread its tentacles into national policy. We say no to this. Like a number of other delegations, France has stated clearly that it does want the scope of application to be extended to national policies.
Valdivielso de Cué report (A5-0204/2000)
Madam President, I voted for this document, tabled by Mr Valdivielso de Cué, on the new regulation on the MEDA programme. I am wholeheartedly in favour - and not just because I am here representing Italy - of all initiatives which bring the Mediterranean countries closer together. Better still, I would like to see an increase in the MEDA regulation' s financial appropriations. In my own small way, I have created an association of pensioners' parties from the Mediterranean states in order to emphasise how important the Mediterranean is for Europe and the countries bordering on Europe, since countries in Africa and the East which are on the Mediterranean border on Europe too. This is why I voted for this report.
European Union policy towards the countries of the Mediterranean is geared not only towards developing these countries but also towards increasing the influence of big business. And these are indeed the purposes served by the MEDA funding programme.
The creation of a Euro-Mediterranean Free Trade Area has no other purpose than to make it easier for European industrial products to infiltrate the markets of these countries and to simultaneously place the riches of these countries under their predatory regimes.
Appeals to the consolidation of democracy, the rule of law and human rights are nothing more than the European Union' s customary excuse for meddling in the domestic affairs of other countries.
The structural adjustments that are reinforced from within MEDA are primarily aimed at imposing on these countries the laws of the marketplace and domination by the economically powerful. The end result is that these countries sink even more deeply into the mire of underdevelopment and become satellites of the European Union due to unequal partnership agreements.
The Communist Party of Greece is a strong advocate of cooperation between peoples based on equal conditions and without interference by one country in the domestic affairs of another. It especially emphasises the responsibility of developed, capitalist countries for creating the current situation in underdeveloped countries, which is a result of its continuous pillaging of these countries. This is one more reason for developed countries to help underdeveloped countries to develop their productive base and to increase the standard of living of their inhabitants.
As both the previous MEDA programme and the proposed amendments fall far short of the above-mentioned objectives, the MEPs from the Communist Party of Greece will be voting against the report by Mr Valdivieslo de Cué.
Europe is going to expand eastwards. This is written in Agenda 2000. But Europe has a fluid border to the south, conditioned by its geography.
Boats and rafts arrive along its borders in southern Italy and southern Spain. They are loaded and sometimes overloaded with Albanians, Turks, Muslims - men, women and children from all the countries around the Mediterranean. It is a tidal wave that is going to grow year by year. Europe is going to be submerged, even though at El Elejido in 1999 and in just a few other places, the settled populations have reacted against this flood of nomads.
Not wanting any roll back and unable to achieve containment, European leaders are logically seeking to prevent these nomads from leaving their home countries. And this is the aim of the common-sense MEDA programme.
Sketched out at the European Summit in Cannes in June 1995, established by the Barcelona Conference of November 1995 in the form of a Euro-Mediterranean partnership, and implemented by the MEDA Regulation of 23 July 1996, this Mediterranean policy of the European Union is based on a few regional and national investment projects. It is a meagre amount: EUR 3.3 billion from 1995 to 1999, from Morocco to Gaza and the West Bank, even if, by adding to it the EUR 3.6 million in loans from the European Investment Bank, the financial contribution is greater than the EUR 4.4 billion given by the World Bank.
It is a meagre amount, not only because, in reality, these EUR 3.6 billion in commitment loans are in fact reduced to a collective payment of just EUR 648 million, but also because this step is not commensurate with the size of the problem.
Admittedly, it is good to have moved from bilateral aid to a global, multilateral approach. Admittedly, for 2000-2006, MEDA II will increase loans of less than 47.1% to arrive at a financial package of EUR 8.5 billion. European farmers would be happy with an increase that was twice, three times less than that.
But that does not constitute a Mediterranean policy. A Mediterranean policy is not more programmes and more officials in Brussels to manage them. A Mediterranean policy that is up to the demographic, environmental, climatic, Islamic and cultural challenge is a grand strategic vision, establishing, integrating, stabilising and organising the Mediterranean around original and intergovernmental institutions with major common sectors to explore: water, the environment, migration, deforestation and so on.
Under these conditions, and with a method and integrated institutions such as a High Secretariat for the Mediterranean, one can talk of a budget, as there will be strategic projects and not tactical sprinklings of small amounts. But we must act quickly, very quickly, before a colonised Europe has nothing more to share than the decline of peoples who have been deprived of their culture.
The partnership between the EU and the southern Mediterranean States comprises a range of positive elements. It should be further developed and deepened. However, the report on the reform of the MEDA programme does not set the right tone on a number of counts.
The European Union is fixated with the idea of concluding free trade agreements with the southern Mediterranean countries, although, paradoxically, they only have a one-sided liberalising effect. Such agreements have a particularly negative impact on the financially disadvantaged, as existing free trade agreements have shown. The report concedes that free trade agreements carry this risk. Why else would it describe, and call for, support measures, with a view to alleviating the negative impact of free trade?
If the risks attending the free trade strategy are acknowledged, but it is pursued nevertheless, then the social, environmental and cultural components of the programme will only ever have repair and damage limitation status, when they ought to be the guiding principle for such agreements.
Furthermore, in order to qualify for subsidies, the MEDA countries must satisfy the Bretton Woods institutions (for example the IMF). These self-same programmes are notorious for having anti-social strategies directed purely at liberalisation.
The aim of the EU-Mediterranean partnership must be to redress the balance between the northern and southern regions of the Mediterranean area, improve people' s quality of life and promote understanding between the inhabitants of the various regions. But if free trade becomes the guiding principle, these goals will become nothing more than window dressing, and a handful of wealthy people will once again be the ones to benefit.
I also protest against the fact that the EU-Mediterranean partnership is being misused as an instrument in order to prevent people from migrating from this region to the EU. For a while now, the European Union has had the 'fight against illegal immigration' and the 'repatriation of 'illegal' refugees written as objectives into treaties with the Mediterranean States, as well as into every agreement with one or more third countries. In this way, each individual agreement adds one more brick to fortress Europe. This report is another example of the EU policy of pulling up the drawbridge where immigrants and refugees are concerned. The countries of the southern Mediterranean region have been declared as the forecourts to fortress Europe. It is their duty to ensure that 'undesirable persons' do not get into the EU. I ask myself how the EU can insist on the partner states in the Mediterranean showing respect for human rights and the freedom of the individual, when it does not respect the rights of immigrants itself, gives these people illegal status and wants to keep them away from Europe at any price, even if it leads to their being killed. This report safeguards, once again, the free movement of goods, services and capital. Once again, freedom and human rights are trampled underfoot. I will therefore vote against it, despite the fact that it contains a number of positive elements.
I voted in favour of Mr Valdivielso de Cué' s report, because the Euro-Mediterranean partnership must be based on a MEDA programme that is fully efficient and successful. As Member for a town that looks on to the Mediterranean, I hope that the Euro-Mediterranean partnership is given comparable resources for the period 2000-2006 to those given to the countries of Central and Eastern Europe.
In implementing the MEDA programme, the simplification proposed by the European Commission and intensified by this report are beneficial. If we consider the appropriation of funds in the first MEDA programme, how can we justify the fact that only a quarter of the appropriations have actually been paid and that it takes an average of four years for payments to be made? This kind of problem harms our credibility on the international scene and gives European taxpayers a terrible impression of the way in which Community institutions use public funds. We cannot be satisfied with such a record.
The best we can do now is to back the amendments proposed by the European Commission. Aid to Mediterranean countries must be provided quickly and efficiently, in line with the European Union' s political priorities. Mr Valdivielso de Cué' s report, which proposes that the administration and management of projects should be decentralised, that the MED committee should be given new guidelines, and which insists on improving cooperation between the European Union and its Member States, makes a significant contribution to improving MEDA.
Increasing the European Parliament' s participation in MEDA' s decision-making process is another point that I believe to be crucial. I also deplore the fact that, on an issue as important as changing the MEDA regulation, Parliament only has the right to state its opinion by means of the consultation procedure.
With the amendments that we are proposing in this report, the MEDA programme will have simplified, decentralised and transparent implementation procedures. I now hope that the Community budget will provide this programme with financial resources that match up to the political ambitions that we are publicly stating for the Mediterranean area. The European Commission has committed itself to increasing MEDA' s staffing levels, with a view to reaching similar levels of human resources enjoyed by other major programmes such as PHARE and TACIS. When it comes to looking at the budget for 2001, the European Parliament must ensure that this commitment is translated into action.
With regard to the appropriations allocated to the MEDA programme, I hope that the financial package reflects the political will - which the Council and Parliament have both been trumpeting - to make the Euro-Mediterranean partnership one of our priorities for external action.
Amending the MEDA regulation with a view to improving the decision-making process and simplifying the procedure for implementing projects is an important stage in the Euro-Mediterranean partnership. I shall do my best to ensure that the vote on the MEDA budget is another stage confirming the importance we attach to the Euro-Mediterranean partnership.
Varela Suanzes-Carpegna reports (A5-0194 and A5-0188/2000)
Madam President, I voted for Mr Varela' s report on the Republic of Guinea fisheries agreement, even if prawns and tuna will not look very favourably on this report which regulates catching them. I gave Mr Fernández Martín my opinion when we were talking about the Canary Islands, and he quite rightly said: "Yes, but prawns do not vote, besides which I am a fisherman."
Madam President, this report has shortcomings, in that it gives money to the Republic of Guinea, on the one hand, to help replenish fish stocks and reduce the number of fish caught, and, on the other, to send European Union fishing boats to those seas to catch prawns and tuna. Well, I think that this is a form of colonialism which must be stopped.
With regard to Mr Varela' s second report, on the Mauritius fisheries agreement, I did indeed vote in favour, Madam President, but I must emphasise that it was not an easy decision. Why? Because the Committee on Development and Cooperation tabled an amendment asking for fishermen' s wages and, I would add, their pensions to be monitored. Unfortunately, this amendment was not adopted. Now, with this document, we are about to conclude a trade agreement, and we are giving away Union funds but are not requesting to be able to monitor the fishermen' s contracts. In my view, that is not a good move.
Watson report (A5-0201/2000)
Madam President, I would like to explain the votes on behalf of the ELDR Group. Our overriding objective was to get this very important report through as the first report communitarising European Community immigration laws and as a matter of justice to third-country nationals. We have therefore shown solidarity with other like-minded groups and Members. We supported the Socialist Group amendments to remove beneficiaries of subsidiary protection in the light of the Commissioner's pledge to bring forward a proposal covering them as well as beneficiaries of temporary protection.
We would have preferred beneficiaries of subsidiary protection to stay in as a matter of principle, because they are long-term legal residents, but we decided to assist the passage of the report. Similarly, we abstained on matters concerning ascending relatives, because, wherever possible, we wish to remove objections so as to secure a clear majority for the report and recognise that the inclusion of such relatives raises particular problems for some Members. Some of us in my group, however, would have liked us to express a more generous stance. Mrs Malmström and Mrs van der Laan have asked me specifically to mention them in this connection.
My group has deliberately voted to include unmarried partners if the Member State concerned legally recognises such partnerships, as I think three currently do. We think it to be only justice not to interfere with a domestic decision on legal recognition of such partnerships.
Madam President, I voted against the Watson report, as did the whole of the Group of the European People' s Party, not just because the amendments tabled by the group - of which I have the pleasure of being a member - were not adopted, but also because the pensioners are tired of seeing European Union territory increasingly filling up with third-country nationals who do not have the means to live. This document lays down that relatives of immigrants who live in certain European Union Member States may come and join their relatives - which is excellent and I agree with this - if the latter have an income equal to the minimum social security pension. But just one person living on the minimum social security pension goes hungry. How can an immigrant with such a low income make all his relatives go hungry?
Although the Watson report on the proposal for a directive on family reunification is excessively liberal, it has just been adopted by the European Parliament, with a large majority of 323 votes to 212. This vote shows just how European MEPs and the Commission, which drafted the original proposal, are both failing in their main duty, which is not to satisfy the whole world, but to protect Europe' s citizens.
This vote also confirms what we have always said about communitising immigration policy by means of the Treaty of Amsterdam, which is being applied here to the particular case of family reunification by means of Article 63(3) of the Treaty on European Union: the transfer of decision-making powers from national level to European level is being used not to strengthen nations, as some have claimed in order to deceive voters, but instead to demolish their defences more completely.
The proposal for a directive on family reunification, as approved by the Watson report, proclaims a Community-level law on family reunification which, in legal terms, does not yet exist at this level and which, in our opinion, should not be made law. The truth is that the host State does not force the immigrants to move there. This is a decision taken by the immigrant himself, and if he is received into that State, it is not his place to claim the right to bring in other people.
One notes, moreover, that the preamble to the proposal for a directive refers virtuously to the Universal Declaration of Human Rights and to the international covenant of 1966, which recognise that "the family is the natural and fundamental group unit of society and is entitled to protection by society and the State" . At the same time, the so-called Convention which is drafting a Charter of Fundamental Rights for the European Union is stubbornly refusing to take this principle into consideration. It appears then that recognition of the family as the natural and fundamental group unit of society is useful when it serves to justify family reunification, but is no longer useful when it could serve to support European families.
The proposal for a directive approved by the Watson report is not content to proclaim this non-existent law. It gives the title 'applicant' not only to legal immigrants but also to people who have refugee status. Moreover, the beneficiaries of family reunification are not just the applicant's spouse and children under 18, but also the unmarried partner who is in a stable relationship with the applicant, which will include homosexual couples when the Member State' s legislation treats them in the same way as married couples for legal purposes. The directive also includes children of full age who cannot reasonably look after themselves, as well as the relatives in the ascending line of the applicant, their spouse, or even of their unmarried partner.
It is quite clear that the floodgates are open wide and that the aim is to encourage immigration on a massive scale that will change the very nature of European societies.
The political classes in each country could probably not have voted for such a text, because they are too closely watched by the public. They have therefore shifted the responsibility over to Brussels, which is now forced to do their dirty work behind closed doors That is the real job of Europe today.
The Danish Social Democrats in the European Parliament welcome the initiative concerning common rules for family reunification, although we have nonetheless voted against a number of points, including the one-year rule. As a result of this and in view of the Danish reservation in the legal sphere, the Danish Social Democrats have declined to vote in favour of the final proposal.
The MEPs of the Left regret that, because of the Danish reservation, the Danish Government has not been able to influence the directive and is the only government not to have the right of veto, just as we regret the fact that, unlike other countries, Denmark will not make more demands of immigrants to Denmark who wish to reunite their families and require them to be self-supporting and to have somewhere to live. The draft Directive' s proposal concerning the right to family reunification after one year would not be any problem if, in common with other countries, Denmark were to make such demands, as expressly laid down in the draft directive. In that case, it would not be the local authorities' task to support and find homes for the people concerned, as it is at present. As matters stand, the one-year rule cannot, however, be practised in Denmark without significant problems. We therefore decline to vote on the report, regretfully because we should like to see a common policy, especially in the field of asylum.
. (FR) Following the progress made at the Tampere European Council in October 1999 on a European area of freedom, security and justice, and at a time when we are discussing the Charter of Fundamental Rights, the report we are debating today is of the utmost importance. It concerns the issue of family reunification.
This right is currently only recognised by international legal instruments, specifically the European Convention for the Protection of Human Rights and Fundamental Freedoms of 1950. At national level, situations are extremely disparate. Family reunification enables the family unit to be protected and makes the integration of third-country nationals into Member States easier. It was therefore crucial to incorporate the law on family reunification into Community legislation.
The European Commission' s proposal therefore sets out to establish a law on family reunification for nationals of third countries who are legally resident in a Member State, as long as they fulfil a certain number of financial and procedural conditions.
I welcome the work of my fellow Members of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, who have made a considerable effort to combat the extremely limiting and conservative vision of the first rapporteur. They have produced a text that is close to the European Commission' s basic proposal which, in my opinion, is on the whole quite satisfactory.
Consequently, those belonging to one of the following categories will benefit from the law on family reunification:
third-country nationals who are legally resident in the territory of a Member State and who have a residence permit, which is valid for at least one year.
refugees, regardless of how long their residence permit is valid, or European Union citizens not exercising their right to free movement.
Those entitled to claim family reunification are:
the spouse or non-married partner of the applicant (including same-sex partners); although it should be noted that the provision covering non-married partners only applies in Member States where the position of non-married couples is comparable to that of married couples;
the children of the couple, whether they are married or not, and whether they are born within marriage, out of wedlock or are from a previous marriage;
the children of one of the spouses or partners are covered, on condition that the latter have actual custody and responsibility;
relatives in the ascending line, when these people are in the applicant' s care as well as children of full age who are also dependants.
I speak on behalf of myself and my 28 colleagues from the British Labour Party. We have been pleased to vote and to support this report even though, for a variety of reasons, the United Kingdom Government has exercised its right to opt out of this initiative.
As members will be aware, the UK Government was party to the conclusions of the Tampere European Council. There are, however, various practical points and issues regarding sovereignty which the UK takes very seriously and which means it is not appropriate or possible for the United Kingdom to be included at this time. However this does not lessen the commitment of our Government to the principles of the report and the underlying values inherent therein. Indeed it is the government's stated intention that the UK should not be seriously out of line with our European partners in this important area of immigration policy.
Labour MEPs have therefore voted in favour of this report and remain supporters of the principles of family reunification.
Of all the countries in the European Union, it is Luxembourg that has the highest proportion of foreign nationals amongst its population, i.e. 37%. The majority of these foreign nationals, i.e. 87%, are from EU countries. However, for some time now, the proportion of immigrants from third countries has been increasing more rapidly than that of EU citizens from the 14 other Member States.
Our labour market depends on the presence of immigrants, although the most severe bottlenecks in our labour market are offset by cross-border commuters from France, Belgium and Germany. Almost a third of the work force, 80 000 people that is, are cross-border commuters. Over half of the working population does not have Luxembourg citizenship. These figures illustrate the interest my country has in a sound immigration policy, and, needless to say, in the important aspect of family reconciliation. It is, of course, one of the Commission 's tasks, particularly following the entry into force of the Treaty of Amsterdam, to propose measures on the entry into, and residence, in the European Union, of third-country nationals, primarily with the undeniably admirable aim of bringing about an approximation of the legal provisions of individual Member States on the conditions governing the admission and residence of third-country nationals.
The Commission is right to comment, in its proposal for a directive on the right to reunification, that the presence of family members facilitates normal family life, thereby creating greater stability and enabling the individuals concerned to put roots down in the host country more successfully. We are aware, and regard highly the fact, that the Universal Declaration of Human Rights and other international conventions recognise the nuclear family as the basic social unit, which deserves protection and support.
Against this background, and notwithstanding the fact that some international agreements do not make provision for the right to family reunification, in principle, I still welcome the Commission proposal for a Community legal instrument in respect of family reunification. However, we do not want absolute chaos, and neither do we want to create new opportunities for gangs of human traffickers. Above all, we must ensure that these provisions take the absorption capacity of each Member State into account. This would certainly not be the case if we were to endorse the report of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, in its present form. The rapporteur was entirely justified in withdrawing her name from the report, which was adopted in committee by 25 votes to 13. A directive of the kind proposed by the majority of the committee responsible is simply unworkable, dangerous and counterproductive. Only the amendments put forward by my group and the original rapporteur, Mrs Klamt, could have persuaded me to vote in favour of this report.
I am wholeheartedly in favour of family reunification. But how is the family to be defined? How many spouses, in the case of multiple marriages, how many children, partners, dependants in the widest sense of the word, or bogus spouses, should a single, legally resident third country national, be entitled to bring into the European Union? Ten, twenty, a hundred, depending on their own traditions and religion?
Humanitarian considerations should undoubtedly play a part, but the whole thing must still be manageable and controllable. Above all, we must ensure that this European directive does not land the individual Member States in a situation which they are no longer able to control.
Naturally, where Member States already have more generous provisions, they should be able to retain them.
My main objective in drafting this statement was to warn against carrying matters to excess, and the unforeseeable consequences thereof, but without wishing to compromise the principle of family unity. Nothing could be further from the truth!
The report mainly concerns two different groups : refugees and citizens of third countries, and their right to be reunited with their families in EU countries. As Swedish Christian Democrats, we believe that these groups ought to be dealt with separately. The right of refugees to be reunited with their families ought to be dealt with in the same way, but in a separate directive.
The family is our society' s most important building block, and we must therefore stand up for the right to a family life. Above all, children' s right to be reunited with their parents must be protected, but the right to family reunification ought in certain cases (for example, when there are serious health reasons) to apply also to relatives in the ascending line, as well as to children who have come of age. It is also only right that, following death or divorce for example, relatives should have an automatic right of residence in the host country, just as they should be given the right to work and receive an education in that country.
With these reservations and qualifications, we support the report.
- (DE) Despite the fact that it confines itself to refugees under the Geneva Convention, I intend to vote in favour of this report. The Commission proposal will do nothing to advance the cause of the vast majority of homosexuals or refugees granted temporary or subsidiary protection.
However, particularly from a German perspective, it represents an improvement in the situation of those refugees who are in a position to facilitate the legal entry of others, under the 'family members' heading. And that is not the only reason I will be voting in favour. Despite the fact that we Germans now hoist the flag against the extreme right almost on a daily basis, it is the German Minister of the Interior, Mr Schily, of all people, who has spoken out against this immigration-friendly legislation. He is afraid that millions of immigrants will come to Germany if the directive comes into force. In saying these things, he is playing into the hands of those who aim to drive these 'millions' of people out of Germany - dead or alive - using violent methods. As a result, not only will our commitment to fighting the extreme right become a mask of hypocrisy; it will be turned on its head.
Madam President, could we not do as we used to, which was to name all those who wished to submit their explanations of vote in writing so that we could leave. This is an unacceptable situation. We are forced to hang around for half an hour after the votes to say that we are submitting our explanation of vote in writing. We used to have a different system, which was better organised.
There is no need to get angry, Mrs Lulling. As you know, it is extremely difficult to shout at the top of one' s voice to read out the names of Members who wish to submit an explanation of vote in writing. Our staff check if the Members are indeed present and we note all written requests without having to read them out. A check is made that the Member is in fact in the Chamber at the beginning of the explanations of vote and I therefore only call out the oral explanations. You are therefore free to go.
I have been sitting here for almost half an hour waiting for my name to be called because I was informed by the services that I had to be present in order for my explanation of vote to be taken as written. I do not understand the problem. Why is it that our services cannot give us simple and straightforward information? I indicated that I wanted to make my explanation of vote in writing and I was told that I would have to be here for the vote in the first instance and that I would have to wait until I was called to indicate that I wanted to make it in writing. Why have I had to waste half an hour here?
Mr de Rossa, I have been told that this was a misunderstanding. You were told that you had to be present for the vote. I thought that this had always been the procedure, not that you had to wait for all the explanations of vote.
Madam President, I was told quite explicitly that I had to be present to indicate that I wanted to make a written explanation of vote. When I was not here on a previous occasion I was rapped over the knuckles for not being here.
We cannot continue this discussion any further, but I promise you that we shall clear this up in the Bureau, first of all so that every President of the sitting applies the same rules for the explanations of votes. I personally feel that the best approach is to check that Members are present for the vote so that they can leave if they are submitting their explanation in writing, and so that the explanations of vote in writing by Members who have not taken part in the vote are not counted. I think that this is a good system, but first I would like to look into the matter with the other Vice-Presidents who, as I do, preside over the votes. Thank you for your understanding.
Creating a monitoring centre for industrial change
. (FR) I wish to express my support for establishing a new task, entrusted to a European Union agency, with a view to studying and more particularly to anticipating industrial change. This would send out a powerful political message, demonstrating the will to react to these changes, which are caused by various upheavals, resulting particularly from economic and financial changes, the development of new technologies, international competition and the globalisation of trade.
It was at the Luxembourg Summit in November 1997 that we realised the importance of looking more closely into these phenomena so as to avoid suffering them again and to counter their negative consequences. This idea led to a meeting of a group of experts, better known as the Gyllenhammar group, which was given the task of studying the economic and social implications of industrial change.
The conclusions reached by this group persuaded the Cardiff European Council in December 1998 to accept the creation of a monitoring centre for industrial change. We are finally debating this proposal today, and I hope it will be put into practice in the very near future!
Over the last few years we have seen a huge increase in the number of relocations, restructurings and mergers, which has greatly changed the face of European industry and which has had serious repercussions for employment and for economic and social cohesion.
Member States that are ill-prepared for these changes have experienced them too many times and have tried to pick up the pieces, as best they can, under the sometimes disapproving eye of the European Commission, which has not hesitated to condemn more than one Member State for some misdemeanour involving state aid!
The first victims of these unforeseen changes are, of course, the employees, who, in spite of increased growth and an improvement in the overall economic situation, still live in a climate of insecurity.
Indeed we have recently seen companies making redundancies even when they are making profit, because they have to restructure and merge, with no thought, of course, of fulfilling their obligations to inform their employees and to communicate with them! I take this opportunity to appeal to the Council, which is blocking the proposal for a directive on informing and consulting workers!
To sum up, this monitoring centre must be used as an instrument for anticipating industrial change. We will then be able to adopt the measures necessary to prepare employees better, particularly by offering them training with the aim of adapting them to the business sectors of the future! I support the proposal contained in the resolution which seeks to include the right to lifelong training in the Charter of Fundamental Rights! The centre' s studies will, of course, be widely distributed.
I deplore the decision of the EPP, ELDR and the UEN to vote against the PES resolution to set up a European Monitoring Centre for Industrial Change. Such a centre would serve to create a more proactive approach to medium and longer-term industrial change which would benefit all those concerned - Commission, European Parliament, social partners, government and local authorities.
Such a centre could be incorporated into an established body or foundation through the enlargement of existing competences, as proposed in the PSE resolution.
That some Irish members should vote against such a proposal is incomprehensible given that the European Foundation for Living and Working Conditions in Dublin would be in line to carry out such work.
The huge industrial changes of recent years that have resulted from the increase in globalisation, new technologies and social transformations have given rise not only to economic growth and new production sectors but also to a growing number of company mergers, closures and relocations, which have resulted in the loss of local markets, unemployment, the degradation of social and labour protection systems, greater social exclusion and enormous human suffering.
It is, therefore, extremely important that a European Monitoring Centre for Industrial Change should be set up with the aim of stimulating a more active and responsible approach to industrial development, with the participation of both sides of industry, with a view to helping to avoid the most irksome consequences of industrial change.
It is equally urgent, however, that the Commission should hasten the review of Directive 94/45/EC on the setting up of a European Works Council and Regulation (EEC) No 4064/89, so as to ensure greater participation by workers' organisations prior to decisions on the concentration and transfer of undertakings and a greater guarantee of protection and defence of workers' rights.
EU external action priorities
We will be voting against the joint resolution on EU external action priorities because we believe that it promotes even further removing from Member States any possibility of implementing their own foreign and defence policies and incorporating these policies into the common foreign and security policy that has taken shape. And this, by means of a European Parliament resolution! The common foreign and security policy has already left its mark in the shape of political and military interference in the domestic affairs of third countries in order to further the imperialist interests of the European Union, contrary to every interpretation of international law and to the interests of the citizens of the European Union and other countries. This happened just recently, in the case of Kosovo, and Yugoslavia more generally.
The militarisation of the European Union, the arms race, the harmonisation of military weapons and the war industry, the imposition of the will of the mighty in the jungle of 'globalisation' and the free market, are diametrically opposed to the visions and struggles of the people for peace, a political and peaceful solution to conflicts and the rule of international law.
It is clear that this policy goes hand in hand with the recent decisions taken by the Council to prohibit all access to documents concerning defence and security policies.
The general orientation of these decisions is to keep citizens of the Member States of the European Union from the centres of decision-making and to prevent them from interfering with developments. Barriers and hurdles are being placed in the way of the popular movement, national parliaments and the European Parliament alike, so as to prevent them from exercising any form of democratic control.
What particularly worries me is the fact that, through fundamentally violating its own treaties, the European Union is attempting to by-pass its own internal rivalries by indirect means. It is seeking to support the interests of European big business, to conquer new markets, and to support the euro, even by taking military action. The New Order is placing new demands on people and on the less developed countries in order consolidate its supremacy.
In practice, a policy is being promoted which faithfully serves big business, sides with the USA, submitting to its orders, and promotes the New Order against the interests of the people. This makes it easier to understand why the European Union is not troubled by the barbaric invasion and continued occupation of 38% of Cyprus and by Turkey' s bombing raids in Iraq.
The issue for me is not only whether and how the joint actions will be funded by the community budget, but to stop this policy, which is disastrous for people and peace alike.
The issue is not whether Mr Solana or other representatives of the CFSP will make annual announcements to the European Parliament, but for the people of Europe to take their fate into their own hands and to intervene effectively to impose peace, brotherhood and international cooperation based on the common good.
The joint resolution restricts itself to the two issues I have mentioned, which are of secondary importance, and comes to the arbitrary, and especially dangerous, conclusion that the 'intergovernmental system' which is at the root of the EU' s foreign policy, is the reason for the failure of the common foreign and security policy and that its success depends on its communitisation. This disorients people and makes them prey to the unaccountable dictates of big business.
For all the above reasons, we believe that the 'joint' resolution in question demonstrates most dramatically how urgent it is for people to organise joint resistance and their opposition to this criminal policy, and to take the initiative and act.
Veltroni report (A5-209/2000)
Madam President, I voted for the Veltroni report also and above all because, as representative of the Pensioners' Party to the European Parliament, I am aware that pensioners and elderly people spend a lot of time watching television. However, I would have liked this report to include a recommendation for the establishment, at last, of a European television programme. The citizens of Europe have the right to see that Europe exists, and we have the means to show them - easily - through European television programmes. Moreover, it would be appropriate to regulate the television companies of the States of the European Union in order to allow all the political bodies in the different States freedom of expression, for this is not always the case at the moment.
Madam President, I voted against the motion because this policy still contains worrying elements of statalism and welfarism. There is no genuine opening for competition and, most importantly, provision is continuing to be made to subsidise the cinema industry without taking into account what it produces. Thus, we will continue to give money to directors who produce appalling quality films which nobody wants to see but who nonetheless receive payment even from those who refuse even to watch the trailers.
The Veltroni report on behalf of the Committee on Culture, Youth, Education, the Media and Sport is certainly an improvement on the Commission communication on the 'principles and guidelines for the Community' s audiovisual policy in the digital age' . The important aspects of the intervention of the European Union are:
1) The global competitiveness of European industry, especially in relation to the USA, must be combined with a guarantee of pluralism and cultural diversity.
2) The increased effectiveness of the measures contained in Directive 89/552/ÅEC on 'Television without Frontiers' , concerning the promotion of European works.
3) The promotion of linguistic diversity.
4) The protection of minors using new programme control methods.
5) The creation of a European forum on cooperation in matters of transparency and the development of strategies to address market concentrations.
6) The support of the public audiovisual sector with the option of broadcasting on a global scale.
7) The promotion of an internal market for the cinema with the issue of a new directive.
I shall be voting for the Veltroni report, as it is a considerable improvement on the Communication from the Commission. But I do have two reservations. The first has to do with the notion of rivalry, which may justify major concentrations and groupings of audiovisual media in the name of becoming stronger than the Americans, and may extend the Berlusconi phenomenon. The second concerns the lack of compliance and control mechanisms to ensure that the political aims of the European Parliament do not once again remain mere wishes, which is often the case with the successive amendments to the 'Television without Frontiers' Directive.
I am extremely pleased with this report on the Commission communication, which seeks to lay down the principles and guidelines of Community audiovisual policy, in order to adapt it to the digital age. Such adaptation is actually crucial, given recent developments in digital technology.
We will only achieve this if we respect the principles governing this field, which are:
the protection of pluralism:
to achieve this task, I once again stress the fact that, as provided for in the protocol annexed to the Treaty of Amsterdam, public service broadcasting plays a central part in safeguarding pluralism as well as cultural and linguistic diversity.
the possibility of targeting intervention to provide strategic support for services of general interest:
the public must be guaranteed access to audiovisual services on the basis of criteria such as universality, affordable costs and non-discrimination.
the maximum protection for those producing audiovisual works, and hence the possibility of providing better protection for intellectual ownership rights, copyright and related ownership rights:
the effectiveness of copyright protection is jeopardised in the digital age. Respect for intellectual property is nevertheless a source of vitality in the audiovisual and cinematographic sector and the proposal for a directive on copyright and associated rights in the information society must therefore be speedily adopted, both to protect created works and to ensure that they are accessible and can circulate freely.
the increased protection for users, who will be covered by various safeguards depending on the different services that they use:
I approve of the idea of stepping up experiments with programme filtering systems and other methods of parental control for the protection of minors.
To conclude, I wish to stress that a revision of Directive (89/552/EEC) on 'Television without Frontier' is crucial. We must strengthen the provisions on the circulation of European works and on independent production in order to make them more effective. The obligation of public and private television broadcasters to allocate a proportion of their annual net income to investment in production and to the acquisition of European audiovisual programmes, including films, works aimed at minorities and ones made by independent producers, must be included in this piece of legislation.
Heaton-Harris report (A5-0199/2000)
Madam President, I voted for the Heaton-Harris report, which deals with the movement of university students within the European Union. However, a survey has been carried out which highlights a factor which I consider to be extremely negative: precisely half the university students who had the right to benefit from the ERASMUS programme did not take up the offer. This means that there is definitely something which is not working properly!
I would in any case like to stress that, in voting for the motion, I would also like to express the desire for a programme soon to be established in Europe, not just for the movement of young students between universities but also for the movement of elderly people who study at the university of the third age, who would welcome the opportunity to take part in exchanges with their sexagenarian, septuagenarian and octogenarian or even older peers from other States of the European Union.
. (FR) I am pleased to have the opportunity today to speak about this report, which was drafted in response to a request by the European Parliament in the framework of negotiations on the revision of the budget for the first phase of Socrates, in 1998. This socio-economic investigation, which was carried out during the latter part of 1998, is based on the answers sent in by around 10 000 students who participated in "mobility actions" during 1997-98.
The Erasmus programme was set up in 1987 as part of the Socrates programme, and absorbs 40% of the total Socrates budget. Erasmus seeks to encourage the mobility of students by developing the European dimension of education and by enabling young people to carry out part of their studies in another Member State. The Socrates programme entered its second phase with the decision of 24 January 2000. It is, moreover, a pity that this report took so long after the Socrates II programme was formally adopted to publish its conclusions, which, as a result, could not be taken into consideration.
Everyone is agreed on welcoming this initiative, thanks to which 90 000 students every year take up the opportunity to study abroad. More than nine out of ten of those students claimed to be very satisfied with their stay abroad, both from the educational and the socio-cultural points of view.
It must be admitted, however, that the participation rate is still low, given that this programme involves 18 Member States. This is what the Commission inquiry has shown: only 1% of students took part in Erasmus mobility programmes in 1998. We therefore still have a great deal to do if we are to achieve the target of 10%, which the programme is aiming for.
We must therefore try to discover the reasons for such a low participation rate. The survey does provide us with some answers.
We see that more than 57% of Erasmus students encounter financial difficulties. It is nevertheless young people from privileged backgrounds who go abroad, which is an unacceptable form of discrimination, which we must combat by allocating special aid to the less well-off socio-economic categories. Many problems remain in the field of the recognition of qualifications. As Member for a border area, I regularly meet graduates who are distraught because the courses they have studied in another Member State are not recognised.
I shall conclude by appealing to the French Presidency to include all of these factors in the study paper that it has asked the Vision group to undertake on transnational mobility in education. This study paper should lead to the presentation, at the Nice Summit, of an action plan which seeks to overcome the obstacles to this mobility.
We are delighted that this report, to which we contributed several amendments, has been adopted. We now hope that the Commission and the Member States will take the necessary steps to make the Erasmus programme more accessible to students from economically less well-off groups, particularly by optimising coordination between national financial support for higher education and Erasmus grants, with a view to promoting social equality in access to the programme and the widest possible take-up.
We cannot continue to accept that the overall participation rate in the programme is barely above 50%, and that even so, some 57% of Erasmus students have been affected by worrying financial problems.
As the report points out, it is regrettable that the Erasmus programme has essentially benefited students from social groups whose parents have a high level of qualifications, are relatively well-off, and/or come from countries with higher levels of government support for students. Hence the need for measures to help achieve its initial objective of enabling 10% of all Community students to spend part of their degree course in another Member State, and not just 1% as happened in 1997/1998, making it accessible to students from economically less well-off groups.
Boumediene-Thiery report (A5-0207/2000)
Madam President, 'in cauda venenum' as the Romans used to say: 'the sting is in the tail'. I voted against this report, and I was right to do so. An amendment was rejected which I had tabled, which called for disabled people, the blind and partially sighted, the hearing-impaired, seriously ill people and the very elderly, who as such receive benefits and pensions from the Member States, not to be treated according to current European Union regulations which stipulate that if they go to a Union State which is not their country of residence then they cannot receive their pension. In practice, a disabled person cannot travel within the European Union - from Italy to the United Kingdom, from France to Germany etc. because, if he moves and changes his country of residence, he will no longer be entitled to the benefits on which he depends to live. When will we put an end to this injustice?
It is our view that all immigrant workers living and working in any European Union country must have the same rights and freedoms, particularly the freedom of movement, as European Union nationals.
Despite the report' s limitations in this respect and although we do not agree with the entire text, we did vote for the report because the measures it recommends represent progress in relation to the current deplorable situation of immigrant workers and migrant workers who are European Union nationals.
I would add that the extreme right' s fiercely racist opposition to this report confirms our views in this direction.
Since 1957, the Treaty establishing the European Economic Community has contained provisions designed to guarantee the free movement of workers within Community territory. Various Community instruments have enabled this right to become a reality.
In 1990, two directives (90/364/EEC and 90/365/EEC) have extended the right of residence by defining general principles and rules for workers who have stopped work. A third directive (93/96/EC), adopted in 1993, contains specific provisions for students. Since 1993 and the Treaty of Maastricht, any Member State national has the right to move and reside freely in the European Union (Article 14 of the EC Treaty), and this right forms part of European citizenship (Article 18).
The report we are discussing today seeks to provide an overview of the implementation of the directives on the right of residence of students, pensioners and other non-economically-active members of society as well as to study the special measures concerning European Union citizens' moving and settling for reasons of public order, security and health (Directive 64/221/EEC).
With regard to the first section, we must admit that although the directives in question have been transposed, in some cases painstakingly, into national legislation, many obstacles remain, which must be overcome by adopting a raft of specifically-targeted measures. To mention one problem with which I am very familiar, that of students, I think it is crucial that we provide them with better information on their rights if they wish to study in another Member State. We also need to solve the problem of the recognition of diplomas, which is proving to be a significant issue in certain professions.
With regard to the second section, there are many problems in the way Directive 64/221/EEC has been implemented. The Treaty allows Member States to impose limits on the free movement of persons for reasons of public order, public security or public health. The Commission is aware, however, that Member States are interpreting these concepts in a totally different way, often too broadly, and it stresses that they must be applied in accordance with the principle of proportionality. The Commission also stresses that these concepts must only be applied in the face of a genuine and sufficiently serious threat, which would affect a society' s fundamental wellbeing. In any event, these concepts must comply with the European Convention on Human Rights and Fundamental Freedoms.
It appears that, in order to resolve these difficulties, we will need to adopt a framework directive to organise and guarantee the unimpeded exercise of freedom of movement and residence. An overall redrafting of the existing texts will make this possible and will have the advantage of putting an end to the current inequalities of treatment in the various Member States.
Only when these conditions are met will we enable nationals of Member States to gain awareness and to give substance to this concept of European citizenship, which for many is still nothing but a hollow shell.
The approval of the report that the rapporteur has presented to Parliament is heartening, but I cannot say the same for most of the proposals for amendments that have been raised in the House. The principle of the free movement of persons, included in the Treaty of Rome fifty years ago, still encounters many difficulties in its practical implementation. As mentioned in the report, the implementation of the directives on the right of residence of students and retired people (90/364, 90/365 and 93/96) is clearly unsatisfactory, and the same is true for the directive on migrant workers.
Workers in 'atypical' employment - part-time, short-term, etc. face residence problems in the host country. In addition, as the rapporteur points out, there are at present millions of third-country nationals residing lawfully in the European Union who often find themselves deprived of the right to free movement and residence. Hence it is essential that the Member States and the Commission take the necessary steps to ensure that the rights of migrant workers are upheld and to improve their situation.
With regard to students and retired people too, it is essential to speed up the bureaucratic process and to facilitate the free movement and residence of these citizens of the European Union in any Member State.
I have no objection to our attempting to resolve the outstanding problems associated with the right of residence of EU citizens, who are, after all, at liberty to move freely throughout European Union territory and reside wherever they choose, particularly when they are pensioners or students.
However, I am unable to support this report in principle, because it takes advantage of the situation, with a view to demanding freedom of movement and establishment for all third-country nationals who have the right of residence in a Member State.
There are millions of third-country nationals who fit this description, and it is completely unacceptable to saddle other Member States with the consequences of giving freedom of movement to millions of people, without taking the individual Member States' absorption capacity into account.
Many people have doubts about admitting Malta to the European Union. If the demands made in the Boumediene-Thiery report in respect of freedom of movement for third-country nationals were to be met, this would have a far more serious impact than if we were to grant the citizens of the candidate countries in Central and Eastern Europe freedom of movement and establishment, without a transitional period, which is something no one in their right mind would consider.
If we really want to fan the flames of xenophobia within the Community, then I can think of no better way than to support the excessive and unreasonable proposals contained in the Boumediene-Thiery report, which thank God, was adopted in committee by only 23 votes in favour to 15 votes against.
It is asking too much of the other Member States as it is, for the German Government to allow several million third-country nationals resident on its territory to hold German citizenship in addition to their own. In so doing, with a single stroke of the pen, it creates several million new EU citizens entitled to freedom of movement and freedom of establishment, and in fact they even have the right to vote at local and European elections. Yet at the same time, your colleague Mr Verheugen, is calling for a referendum on eastwards enlargement. What about our right to a referendum against Germany' s being able to decide completely independently, and without reference to the other Member States, to present us with several million more EU citizens?
We cannot cope with the consequences of such generosity, as well intentioned as it may be, because it will be open to exploitation, particularly by gangs of human traffickers.
I say 'yes' to a rational immigration policy that we can sustain, but 'no' to the chaos that the Boumediene-Thiery report would inevitably cause.
The catalogue of problems and obstacles associated with the rights of European citizens who move about within the European Union or reside in a Member State other than the state in which they were born, as well as third-country nationals legally residing in a Member State of the European Union, is so enormous that, for many people, the much vaunted right of 'free movement' is either non-existent or is a continuous and never-ending hurdle race.
Students, retired people, certain categories of workers, especially those in 'atypical' forms of employment, and in part-time employment, are called upon to confront a whole host of difficulties and problems concerning residence in the host country. This is due to the sheer volume of formalities for the issue and renewal of residence permits and other difficulties associated with providing evidence of sufficient means.
In reality, not only does the notorious 'European area of freedom' not exist; it is so inextricably bound up with financial criteria that the right of residence, while recognised as an 'inalienable' right, is only granted to those who are financially independent. In other words, we are dealing not only with the complete distortion of concepts but also with the utter derision of hundreds of thousands of European citizens and their families.
What is more, if we add to this the unacceptable phenomenon of the abusive interpretation of the concepts of public order and security, not only is the free movement and residence of people simply undermined and contravened in many cases, but it also becomes the springboard for the violation of fundamental and individual rights such as the right to the protection of personal information. On the pretext of public order, the Schengen Information System stores, transmits and processes personal details in violation of the Treaties, Community law and international law. We would also like to highlight the numerous cases of expulsion for economic reasons or for reasons of general prevention. In none of these cases is there anything to warrant regarding these people as belonging to sufficiently serious categories to justify their violent deportation.
For reasons of the fundamental protection of human rights and of the dignity of European citizens and third-country nationals legally residing in the European Union, it is essential that residence procedures are simplified in such a way that the unimpeded exercising of this right can be organised and secured and that inequalities and violations of basic democratic principles can be removed.
Member States must simplify and relax as far as possible the necessary procedures and formalities for students and retired people regarding the issues of adequate means and the granting and renewal of residence permits. The granting and renewal of residence permits must be simplified for migrant workers, and social security and medical care systems must be simplified so as to put an end to the discrimination suffered by these workers. Family reunification must also be made easier by simplifying the residence conditions for family members, and by simplifying the system for granting and issuing residence permits, if the applicant meets the necessary conditions, for at least 5 years. Finally, an end must be put to the abusive appeal to public order, which turns European citizens into 'usual suspects' for reasons other than public security, in blatant violation of the rule of law, the Declaration of Human Rights and the Charter of Fundamental Rights.
(The sitting was suspended at 1.50 p.m. and resumed at 3.00 p.m.)
Approval of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Mr President, in the approval of the Minutes it says that I said I had been deliberated misquoted. I did not state that. It was just a possibility, not a statement. That is important. I would not say that the transcription was deliberately badly done in any case - that was only a possibility. In the Minutes it sounds as though I am making an accusation. I would not dare to say so, because I have no proof at all. It is merely a possibility. Is that clear?
We take note of your observation and, of course, as you know, it is the verbatim report which testifies to what has been said. It will therefore clarify whether you said one thing or another.
Mr President, in fact I was trying to amend the verbatim report of proceedings because in the Minutes it said only that I spoke, nothing else. Concerning the verbatim report I put the accent on the fact that there was an expression that I had not used. That was the problem.
You can write to the services to correct your words. Apparently the services understood something else. But you are entitled to correct your words.
Mr President, colleagues were shouting and so it was very difficult to hear what I was saying. Right now there is no problem. At the time Spanish colleagues were shouting so it was very difficult to hear. That is why I cannot say...
Mr Gorostiaga Atxalandabaso, the plenary does not adopt the verbatim report of proceedings. We adopt the Minutes. So if you have a problem ...
(The President was interrupted) Please, respect the presidency. We take note of your remarks on the Minutes. You can write to the services to correct the verbatim report. That is all.
(The Minutes were approved)
Telecommunications mergers
The next item is the Commission statement on telecommunications mergers.
Mr President, ladies and gentlemen, thank you for giving me the opportunity to tackle this major, interesting subject together with you, here in plenary as well as on the frequent occasions when I am able to speak to the Committee on Economic and Monetary Affairs.
The liberalisation of the Community telecommunications market reached a climax in 1998 with the full liberalisation of services and infrastructures in the majority of European Union countries. This contributed significantly to a boom in our economies, to the lowering of prices - by up to 35% - to the arrival of a large number of new operators and to the constant introduction of innovative services. This, of course, resulted in substantial benefits for the consumer and for workers as well.
The expansion of the telecommunications and Internet sectors is creating large numbers of new jobs both within those sectors and in other sectors, and bringing an increase in efficiency. Over 500 000 jobs have been created in the mobile telephony sector alone over the last five years.
In July 2000, the Commission proposed a new package on electronic communications, which particularly stresses the need to facilitate high-speed Internet access - while keeping costs down - and to develop a legislative framework which is not too burdensome for operators in the sector. However, part of the Commission's task is to ensure that the benefits generated by competition are not lost and that there are no barriers to innovation in the future.
The possibilities for Commission intervention in the field of competition policy are clearly defined by Articles 81 and 82 of the Treaty and by the merger regulation.
Let us now look at mergers, which are the direct result of demand. There has been an increase in mergers in the telecommunications sector in recent years and this trend looks set to continue. At the moment, there appears to be a shift on the European market from consolidation operations to convergence operations, and this is borne out by the alliances recently examined by the Commission, such as the Vodaphone-Vivendi deal, and those which are currently under examination, such as the merger between America On Line and Time Warner.
.
The rapid rate of technological development has also generated an increase in cooperation between the different sectors and boosted convergence. Globalisation has prompted many companies to expand in an effort to be competitive on world markets. These include the mobile telephony group, Vodaphone, the recent take-over of Global One and Orange by France Telecom, the combining of the AT&T and BT international activity in the company Concert, and the proposed take-over of Voice Stream in the United States by Deutsche Telekom. All these changes are positive from the point of view of competition, for they characterise opening-up of the markets, they increase the companies' efficiency and they lead, amongst other things, to the creation of a genuine single market in Europe.
However, in the telecommunications sector, the Commission must ensure that the operations under consideration do not detract from the benefits of liberalisation and that they do not restrict the innovation flow, as could happen, for example, were an operator to gain control of a new market. In this regard, Mr President, I would like, very briefly, to illustrate these two risks and the action which the Commission intends to take to avert them.
I will take as an example the issue of maintaining open national markets. One of the first decisions taken by the present Commission on the subject of mergers was to authorise the merger of the Swedish company, Thelia, and the Norwegian company, Telenord, last autumn, subject to certain conditions. The merger was subsequently abandoned by the parties in question but the conditions imposed by the Commission nevertheless served as evidence of its intention to protect the liberalisation of national markets from concentrations of dominating carriers. I do not have the time to go into the conditions imposed by the Commission in detail now, but they are available to the public.
I would also like to touch upon another major risk which we must combat, preventing operators using mergers to gain control of innovation and the new markets. Here are two major examples: firstly the proposed Worldcom and Sprint merger. On 28 June last, the Commission refused to allow the merger between two US companies, Worldcom and Sprint. Combining the extensive Internet networks and the vast client bases of Worldcom and Sprint would have produced such a large company that the new company would have been in a position to dictate the conditions of access to its Internet networks and its clients, which would have been to the detriment of the client and created barriers to innovation. I regret that, unfortunately, there is not enough time for me to go into details here.
Another example of action taken to avert the risk of an operator gaining control of innovation is that of the Vodaphone/Mannesmann decisions and, subsequently, the Vodaphone/Vivendi/Canal Plus decisions. The Commission had to assess the implications of the mergers on the emerging markets and authorised the parties to go ahead in both cases during the initial stages, once they had proposed to abide by a limited number of commitments. The commitments are intended to maintain competition in the newly emerging markets in addition to resolving the classic situations generated by the combining of market shares.
The Vodaphone/Mannesmann operation caused problems on the emerging pan-European market of seamless mobile telephony services for multinationals. In order to eliminate these competition problems, Vodaphone proposed to allow non-discriminatory access to its integrated network and allow competitors to provide similar services during the period in which they were developing their own networks.
However, in order to ensure that competitors did not just take advantage of a company which was the product of a merger without developing their own services autonomously, the Commission limited the duration of the undertaking to a period of three years.
Shortly afterwards, the Commission had to examine the case of Vis-à-vis, the joint venture made up of Vodaphone and Attach, Vivendi and Canal Plus, to develop an Internet access portal. Vis-à-vis was going to produce a multiple-access Internet portal for the whole of Europe, providing the clients of the companies involved with the choice of a range of Web services accessible through the clients' PCs, mobile phones or set top boxes.
The Commission's study revealed that the joint venture would have caused problems for the emerging national TV Internet access markets and the emerging national and pan-European mobile phone Internet access markets.
In order to eliminate these problems, the parties undertook to ensure that the clients of the companies making up the joint venture were able to choose other portals and would not necessarily have to use a particular company's portal to connect to the Internet. This undertaking supplemented the undertaking proposed in the previous case, the Vodaphone/Mannesmann case, which I have just described.
Mr President, as the examples of the cases of which I have just given a brief outline show, Community competition law plays a crucial role in ensuring that the benefits of liberalisation and innovation do, in effect, filter down to the European citizens.
The role of Community rules on merger control is to prevent the creation or consolidation of dominant positions, which would hold back technological and economic progress, and to ensure that the European Union consumers are able to benefit from this progress.
As we have learned from the experience of these initial years of liberalisation and careful control to preserve competition, workers are also among those who benefit, as shown by the figure I gave just now as an example.
Mr President, on behalf of my group and all my colleagues I would like to welcome Mr Monti to the House today for what is a very timely discussion on the regulatory regime for telecom, bearing in mind that we are now moving into the very important consideration of the telecom package.
I want to briefly pick up on some of the crucial points that he made. It is quite clear to all of us that the whole world of electronic communications is presenting us with a regulatory challenge, but it is clearly presenting you, Commissioner, and the competition authority with unprecedented challenges, given the speed with which technology is advancing. Many of the ideas related to market share are also changing very rapidly. In the telecom field, it is clear that market share can change hands much more quickly than in some of the major industries that have been regulated in the past.
I was delighted that your approach is to try and avoid putting a brake on innovation by excessively firm controls. That is extremely important. I would like your assurance that you will be developing the expert capability to what is undoubtedly going to be an increasing workload in looking at future mergers.
We understand from the Peers Group report that you are going to be awarded an extra 92 posts. It will be interesting to hear how you envisage your service developing in this direction.
The second point which will come through in our consideration of the telecom package, is that in this very fast-moving world there is concern within the industry and amongst investors that excessively rigid targets in terms of market share thresholds for investigation - and that can be too much or too little in many cases - should not be allowed to inhibit your consideration of areas where there is a genuine competitive issue at stake. Could you perhaps address these points when you respond to our debate later on?
Mr President, could I start my contribution by offering my congratulations to Commissioner Monti and his officials for the scrupulous and professional way in which they dealt with the proposed MCI Worldcom - Sprint merger. I would particularly to thank him and his officials for trying to see trade unionists from all over the European Union and indeed from the United States of America, who had an opportunity to put their views.
Without doubt, one of the consequences of mergers and takeovers is the effect on employment and I know that the Commissioner, within the confines of the Treaty, is sensitive to this. What also needs to be stressed is that there are special technological reasons why a concentration of ownership, the potential abuse of a dominant position, is so serious. In most other industries such a concentration or potential abuse might be temporary, but in this field if any one company does secure such a strong position it will almost certainly have it, if not forever, then at least for a very long time.
In your presentation, Commissioner, you mentioned the danger of one company gaining control over these markets. This really is a dilemma for Parliament and for the Commission. We accept the near inevitability and in many cases the desirability of mergers and takeovers, but we also see the potential and actual dangers. Parliament is consistent in its view that we do not want to put any obstacles in the way of competitiveness and innovation. We welcome the position that you have taken on this particular issue.
One other small point: much of this competition is between the European Union and the United States of America. I know you are well aware how crucial it is for Europe to lead in the two important spheres of third generation mobile telephones and digital television and I hope that you will continue your efforts to keep that lead, which is so crucial to jobs, employment and prosperity in the European Union.
I would like to take up the subject just touched upon by the previous speaker, namely the transatlantic aspects of telecoms liberalisation and particularly paragraph 6 and 7 of the draft resolution, which refers to the unfortunate initiative by Senator Hollings to restrict the transfer of licences to telecoms companies which are more than 25% state-owned.
This seems an ironic lurch towards a protectionist position at the very time when here in Europe and in this Parliament we are about to embark upon a debate on the latest raft of measures which, in my view, would make the European Union telecoms market the most liberalised and the most open market in the world going way beyond many if not all of the commitments into which we entered in GATT and the WTO.
This is politically if not technically an unbalanced situation which merits the attention of this House. Whilst I have some philosophical sympathy with Senator Hollings and his colleagues who consider that state-owned companies have some hidden and sometimes explicit advantages over their privately-owned competitors, the way in which Congress in the United States is trying to address this issue is contrary to both the spirit and the letter of US multilateral commitments. I would ask fellow Members, when considering the latest raft of telecoms measures in the weeks to come, not to allow this to go unnoticed or for that matter unchallenged.
Mr President, Commissioner, I remember how, around the middle of last year, when the merger of the American companies Time Warner and America Online was announced, there were people who described that event as an early beginning of the third millennium as far as its cultural and technological aspects were concerned. At that time, comparisons were made. In the United States, 40% of homes had access to that network of all networks known as the Internet, whilst in the European Union, that figure hardly reached 20%, and that percentage was only surpassed in a few of the Union' s Member States, which were more advanced in terms of technological development.
I believe we need to make progress and take more action specifically on that issue. We must not have two types of society, second- and first-class citizens, those who are technologically advanced and those who are technologically backward. We must provide all citizens with access to this new information society. However, as we make more effort in terms of the concentration of companies and of developing the European market, we must take account of the dangers caused by a lack of security in telecommunications. I am thinking of the Echelon affair, which is very much related to this kind of issue. In Europe, we must ensure that there is security, because that is a human right.
Mr President, Commissioner, ladies and gentlemen, we welcome the fact that the Commission and the US Department of Justice have blocked the proposed MCI Worldcom - Sprint merger, and were also delighted to hear that the US Government is not inclined to approve the AOL - Time Warner deal. The Internet must continue to be a means of communication for all. We must therefore prevent the telecommunications and media giants from being able to occupy a dominant position. Competition law is an effective tool to this end.
However, mergers also have an impact on employment and social cohesion. Telecommunications and media are not crisis-ridden industries; they are an expanding sector. Objectively, this makes it easier to take account of sociopolitical and employment policy aspects in merger decisions.
Since the mid-nineties, the Federal Communication Commission in the USA has, in the case of several merger decisions, secured commitments from the companies concerned to increase the number of employees, improve quality of service, and do more to look after the public interest. Therefore we fail to comprehend why, in the welfare state of Europe, competition law should rule the day. We are calling for the EU to introduce binding social clauses into the mergers approvals process.
Apart from the competition law test, we need additional criteria for the purposes of merger decisions, for example: firstly, the companies should give a binding commitment to preserving or raising the level of employment. Secondly, they should improve the quality of service for large sections of their customer base. Thirdly, they must implement to the letter, the mechanics of the European social dialogue and the provisions of the directive on informing and consulting workers, as they make the transition to the new merged company. Fourthly, the merger must bring added benefits when it comes to furthering the public interest. This relates to such matters as the need to safeguard a comprehensive and modern universal service, and requirements in terms of data and consumer protection. That is the only way to guarantee that competition policy will also strengthen the European social model in the new economy.
Mr President, at the outset I would like to say that I welcome the Commission's publication of the new telecom directives and regulations on 12 July. This is part of the ongoing framework programme to improve the quality of telecommunications services in Europe. Parliament and the Commission are right to be adamant that the Union must improve its telecommunications network. It is fair to say that the United States is possibly three years ahead of the Union as regards the use of the Internet. On the back of the new directives which are being enacted in the telecom sector, the European Union will catch up with the US sooner rather than later.
This is also in line with the conclusions of the recent European Council meeting in Portugal. EU leaders pointed to the need to improve our overall telecommunications services. I support the recommendation that all schools in Europe must be equipped with the Internet. From an Irish perspective, I am particularly satisfied that this programme is advancing at a very swift pace.
There has been much talk in national and international media about the auctioning of third-generation mobile phone licences in Europe. Certainly, the auctioning of these licences in Germany and Britain has secured large amounts of money for the respective national exchequers, but who ultimately is going to pay for these phones? I strongly believe that consumers, once again, are going to be forced to bear the high cost of these licences.
Commissioner, I do not envy you your task in general, let alone in a new sector such as the telecoms sector whose dynamics are so unpredictable that it is particularly difficult to make decisions regarding competitiveness and mergers which, from a traditional perspective, do not always work to the advantage of the companies of a sector such as the telecommunications sector which has to develop in Europe to make its companies more competitive, and frequently do not work to the advantage of consumers either. For example, in the case of Microsoft, when it was considered that Microsoft had reached the most dominant position possible, another operating system such as Linux would threaten its monopoly without any interference from the U.S. Department of Justice at all.
I would have liked to talk about the Vodaphone/Mannesmann case and its rather problematic implications for the France Telecom Orange case, and express my fear that the Community authorities, certainly including Parliament, might be tempted or give way to the instinct to intervene officially and issue excessive regulations to govern the sector.
Today Parliament - and I call upon the Commissioner to take note of this - adopted, with very little opposition, including our own, a document calling upon the Commission to promote the establishment of a body to prevent market mergers liable to prejudice pluralism. The resolution was on multimedia, but the telecommunications and multimedia markets are one and the same and I feel that we should exercise extreme caution when intervening in the concentration and restructuring processes taking place in this sector. For the good of ...
(The President cut the speaker off)
Mr President, ladies and gentlemen, I would like to thank the Commissioner for firmly quashing the WorldCom-Sprint merger, which was the right thing to do. These cases have increased dramatically in number recently. In ten years the number of mergers has risen fivefold and there are about three hundred of them a year now. Mr Harbour presented the telecom package. It just shows what a furious pace this industry is moving along at. It demands a lot from all of us in terms of skills.
The telecommunications and IT sectors are special. It is not just a matter of pushing a cart; it is a quite exceptional field, because information is at present the most important tool of production. In addition, it involves, as we know very well from the Echelon case and others, the possibility of monitoring, and thus the possibility of the monitoring of people, which has also become a very important business. The other aspect to consider here is globalisation, which crosses state and cultural borders. These are in a way beyond the control and vigilance of everyone. Quite the opposite, as through them these companies can create a dependency, as that part of this business happens in people' s brains. It is an important new territorial conquest, and, for that reason, I would ask the Commission to be particularly careful with regard to these mergers. While we are aiming at deregulation here, Commissioner, companies are tending to re-regulate: to make new agreements about the market that bypass the democratic monitoring and control systems. As Mr Clegg said, there are obviously problems too between the European Union and the United States, such as the restriction on mergers in the case of Deutsche Telecom, which obviously has to be looked into.
Mr President, Commissioner, ladies and gentlemen, Mr Clegg has already expressed his broad support, on behalf of the Liberal Group, for the Commission' s proposals, and his concern about certain specific aspects relating to the United States, as has just been mentioned.
I would like to highlight the concern about an aspect which appears in the Liberal Group' s original motion for a resolution, whose first section refers to the need to reject any political interference in the Commission' s competition policy. If we apply this to the issue in question, the telecommunications sector, it is a well-founded concern given the cases which arose in Spain, a few months ago, involving the merger of Telefónica with a Dutch company, in Portugal and in other sectors in France. It worries us that there is still government interference in the actions of companies who are seeking appropriate dimensions and competitiveness at a European level. We therefore support the Commission' s proposals and we would like to draw attention to this aspect.
Mr President, the records for company mergers have now been broken in the telecommunications sector, with mega-mergers in Europe and on the other side of the Atlantic. These operations involve billions of dollars, and benefit consumers, who are also employees facing company closures, relocations and redundancies. The telecommunications sector has become a symbol of capitalist globalisation, which forces it to bear the cost of this race towards ever more enormous deals.
The Lisbon Summit made several references to the information society. This is something which can indeed enable considerable progress to be made. There is no doubting that this is a challenge! Nowadays these changes are generally matched by a dismantling of social rights, an increase in part-time work and flexibility at work. Nor can we ignore the consequences for the freedom of information, cultural diversity and public services. The Commission banned the merger between MC Worldcom and Sprint solely because it might threaten free competition.
At a time, however, when the European Union is making employment a priority, mergers should also be seen in light of their consequences for employment and land-use planning. We should also increase the employees' and union organisations' rights and powers on the boards of European companies and perhaps even give them a right of veto in the event of restructurings or mergers. Lastly, common regulations should be promoted so that the information society benefits all citizens and is based on equality of access, freedom of information and cultural diversity.
May I welcome the Commissioner to Parliament today on behalf of all of us. We all appreciate the importance of your task in the competition department of the Commission. It is perhaps the most important task of the Commission to maintain free competition and make the market work across the European Union.
In the telecoms context it is vital to ensure that consumers get all the benefits the free market can offer them, particularly the low-cost Internet access. The way to deliver that low-cost Internet access, vitally important for the creation of a European E-economy to the people of Europe, is through liberalisation and free competition. We used to regulate the telecom sector through national regulators, but these will wither away in future because we are moving towards a single, global regulator, namely the market.
The market is the most effective regulator, providing the best protection for consumers and giving consumers more power than any number of Commission consultation groups. In future we shall want to give the competition mergers department, more work, because the market should play an even bigger role in telecoms than it does at the moment. We want to see an end to the advantages inherited by some of the old state monopolies.
I hope you will apply competition law and merger law toughly, but always ensure that you look at each merger on its own merits. Just because it may produce a big player or a big corporation it is not necessarily wrong for the market or anti-competitive. We have to remember that Europe probably will need some large corporations if it is to reap the benefits of the Internet revolution.
Mr President, I would like to take up what Mary Read had to say in her intervention, when she discussed the impact on jobs and employment. It is simply not the case that the workers in our regions and constituencies are forever waiting with bated breath for us to liberalise previously protected sectors. The reverse is often true.
We are going to have to answer a whole host of employees' questions about local public transport operatives over the next few weeks and months. We, the representatives of the people, must provide these answers, and not the Commission, which will talk to the union leaders if need be. One thing is for sure, unrestricted liberalisation and the opening up of markets, are no panacea. However, market opening in the telecommunications sector itself, demonstrates that market opening can bring benefits for consumers in the form of falling prices and access to new services. It has brought about rapid advances in technology, which, at the end of the day, will lead to an increase in jobs, even high-quality jobs in the major sectors.
The globalisation of our national economies has had a major stimulating effect on the liberalisation of telecommunications markets in Europe, and, conversely, has furthered development at international level. It goes without saying that we need a certain number of commercial giants to be able to hold our own as a global player. But this must not of course lead to new monopolies in markets and market sectors.
We need to adopt a rigorous competition policy with regard to commercial organisations, in order to ensure that no single company gains a dominant hold in the new market block formed by the telecommunications and multimedia sectors. That is why we should support the Commission' s decision in matters such as WorldCom and Sprint. We also hope that it will adopt a similarly rigorous approach where Time Warner and AOL are concerned. Above all, though, the Commission must use its efforts to modernise competition law, particularly in respect of the regulation on merger control, as an opportunity to adopt an extremely rigorous approach to its reform undertakings too. We hope this will not prove to be to the detriment of competition policy.
Mr President, Commissioner Monti, ladies and gentlemen, it is natural of the market that companies in the telecommunications industry, which right now requires its players to invest billions and embark on enormous basic infrastructure projects, should try to seek partners in the free market, all the while honouring the rules and regulations. It is of overall benefit to society that an operational environment should be created in Europe, in which companies, that is to say, the private sector, are themselves able to attend to these infrastructure projects that vitally need the information society. As these same companies at the same time employ more and more people, as we heard today in your presentation, Mr Monti, and are therefore boosting economic growth in Europe, I do not really understand the fears that have been expressed over there at the other side of the Chamber that these mergers, which are fully beneficial to society as a whole, should have a detrimental effect on employment in Europe.
Politicians and trust busters, such as Mr Monti, must not interfere in this current development in the market other than when the Commission has proper grounds to believe that a particular merger may cause distortions to the competition situation, so harming the interests of consumers. Mr Rapkay, you may be sure that nobody in this Chamber wants monopolies or oligopolies in the market. This must really be restricted to certain cases; in other words, we need logic and consistency in this. On the other hand, the Commission must actively monitor whether free access to markets is being realised in all sectors, as stated in point 3 of Parliament' s joint motion for a resolution. Global competition must be examined, and there have been problems recently, at least with regard to the Deutsche Telekom - Voice Stream deal. I hope, Mr Monti, you will comment on this plan by the US Congress, which totally contravenes WTO regulations, to ban licence transfers to firms owned by foreign companies.
Mr President, I would like to thank the Members of Parliament who spoke for their interest in these issues, for the appreciation they have generously shown for the Commission's activities and for their support. Please excuse me, for I shall have to be extremely brief in my answers.
Mr Harbour, you identified one crucial point, namely preventing market trends from disrupting innovation. This is indeed one of our key concerns. You referred to the outcome of the Commission's peer group preview. I am delighted that the peer group has understood the needs of competition policy so clearly. We are beginning to form ideas about how to deploy additional resources within the competition DG but we must first secure the support of the budgetary authority.
Mrs Read, among others, supported the decision we took in late June about MCI WorldCom-Sprint. That decision was based on a great many considerations, including some input from the trade unions, although this in no way led us to depart from regulations.
Mrs Read and other Members of Parliament mentioned some sectors in which Europe has a lead, for instance third-generation mobile telephony and digital TV. One particularly effective way to maintain a lead is to make the market run efficiently. That is why we insist so much on rigorous enforcement of competition policy in the light of the market situation in Europe, irrespective of the nationality of companies. When companies establish or consolidate a dominant position without proposing the necessary remedies, we have no option but to block a merger and recently did so in a case involving two European companies, Volvo and Scania, which, indeed, are based in the same Member State. We would have done the same in another case in which one company was European (Pechiney) and the other North American-Canadian (Alcan), but the merger was withdrawn. In addition, we took similar action in the recent MCI WorldCom-Sprint case, where both companies were American. We have established excellent cooperation with our American counterparts at the Department of Justice and the Federal Trade Commission.
Talking of the US, several Members have drawn attention to the risks of the Hollings Bill. This is simply a proposal, and I hope that it will not become law, although this depends on your American opposite numbers. However, if it were to be adopted I would consider it a disturbing sign of protectionism It would be unfortunate if liberalisation, which has taken such giant leaps forward in the US, Europe and elsewhere over the past few years, were to start going backwards in the US. Moreover, the bill is, in our view, clearly incompatible with the USA's WTO obligations and other basic telecommunications agreements and the Commission through my colleague Pascal Lamy has certainly made this very clear to our American counterparts. The Commission also resolutely opposes any such legislation in our Member States. To dispel Mr Gasòliba i Böhm's anxieties, the Commission alone has the power to consider Community-scale mergers. When a Member State wrongfully intervenes, the Commission is ready to challenge such an intervention, as it proved in one case last year in a decision addressed to the Portuguese Government.
Mr Ortuondo Larrea, Mr Markov and Mr Rapkay referred to the very important AOL-Time Warner case. You will appreciate that I cannot say very much now. The deadline for the Commission's decision is 24 October. The hearing on this merger is taking place today and tomorrow in Brussels. We expressed our concerns on 22 August when we issued our statement of objections to the parties. There is nothing else I can add at this stage.
Mr Gallagher and another honourable Member referred to the allocation system for third-generation mobile telephone licences. The auctions will increase the number of mobile telephone operators in the Union. More players mean more competition, so we can only welcome the outcome of the auctions from a competitive standpoint.
We will obviously make sure that the consortia put in place will not lead to concerted practices because membership will vary from country to country. It has been pointed out that the sums paid to EU governments to obtain licences are too high and that making it necessary for the operators to recoup their initial investment would lead to higher prices for consumers and perhaps limit the development of new advanced mobile telephone services. But this is not a competition law issue as such, whereas trying to introduce restrictions on competition in order to make it easier to recoup the cost would be sanctioned by competition law.
However, irrespective of the system used - auctions, beauty contests or whatever - the precise rules of a beauty contest or an auction can require scrutiny to ensure, for example, that incumbents are not favoured and that non-discrimination, transparency and proportionality are guaranteed. So even though Member States are free to choose either a beauty contest, an auction system or a mixture of both, they must still comply with competition law and the sector-specific telecommunications legislation on licensing and with the state aid rules.
In this context I could mention that the competition DG is currently looking into a complaint against the Netherlands, jointly with the information society DG. They are also looking into a complaint against France, Belgium, the Netherlands and Germany and finally, we are also investigating a UMTS auction under the state aid rules. So we are trying to be vigilant as all of you urge us to be.
Mr Della Vedova is afraid that the Community authorities will attempt to overburden the development of this sector, which is going to become so important for the European economy, with regulatory constraints. I can assure him that, as far as regulations are concerned, the Commission is trying to keep constraints to a minimum and, that it is for precisely this reason that it considers that it is important for competition policy to play a major role.
As far as pluralism - also mentioned by Mr Della Vedova - is concerned, I can only point out that, under the current European system, Member States can adopt measures to protect pluralism. This is recognised in the merger regulation as one of the legitimate grounds for Member States to intervene, provided, of course, that the purpose of the intervention is to protect pluralism.
I note that Mrs Villiers urges us to apply competition law toughly. I hope we will live up to your expectations in the future, without being prejudiced against size as such. We have to examine situations case by case. Size can sometimes create problems. Even smaller operators can create competition problems and then we have to intervene.
Finally, several Members - Mrs Read, Mr Markov, Mrs Ainardi, Mr Rapkay - have recognised and stressed the beneficial impact of the development of this sector on employment, but also expressed some concern about the social impact of mergers. I must be very brief at this stage. This raises two issues. As to the general effect on employment, I firmly believe that if competition is maintained employment tends to benefit. This has clearly been the case in the telecommunication industry. Even though incumbents may have laid off some workers, liberalisation has created a large number of new entrants which are creating new employment.
The Commission is extremely keen that workers' rights should be safeguarded. The whole deployment of Commission policy instruments and the assessment of concentrations is limited purely to the aspects covered by competition law. However the Commission welcomes the involvement of workers' representatives in the merger control process. Representatives have a right to be heard at all stages of the procedure. I know from experience that their views are a valuable input for my services.
I am increasingly convinced that rigorous competition is a key component of a social market economy, be it in the traditional sectors or in the new sectors and - I stress both adjectives - social and market economies.
Thank you very much, Mr Monti, for your detailed reply.
I have received 4 motions for resolutions, in accordance with Rule 37(2) of the Rules of Procedure, to end the present statement.
The debate is closed.
The vote will take place tomorrow, Thursday.
Human cloning
The next item is the Commission statement on human cloning.
Mr President, ladies and gentlemen, recent progress in the field of life sciences provide considerable prospects for their application, but also raise ethical questions which are of great concern to the general public. It is becoming increasingly important to anticipate these ethical questions so that they can then be integrated into a broader dialogue between science and society.
In its statement of January 2000, the Commission highlighted the fact that a genuine European research area can only become a reality if we also promote a European area of ethical values, which are shared throughout Europe. With this in mind, the Commission plans to adopt initiatives such as strengthening the links between ethics committees across Europe and the exchange of good practice in the ethical assessment of research projects.
Therapeutic cloning, or to be more precise, the use for therapeutic purposes of embryo stem cells obtained by cloning techniques is one example of the ethical questions raised by the rapid scientific advances that have been made in the life sciences. This technique for therapeutic cloning is a particularly sensitive issue, for obvious cultural, religious and ethical reasons.
The report by a group of British experts, published on 16 August, recognises the considerable importance of research into human embryo stem cells and their therapeutic application. This report recommends authorising research in this area, and particularly the use of embryos produced by cloning, using the technique of nucleus replacement, whilst recommending a clear legal and ethical framework. The publication of this report has led to many people across Europe expressing their views and has enabled a genuine debate to be held at European level, beyond the scientific circles concerned. As President Prodi announced recently in a press statement, the Commission, far from remaining silent, hopes that an enlightened debate will ensue, in close cooperation with the European Parliament.
Respect for the national identity of Member States led the Treaty on European Union to give Member States the prerogative to legislate on ethical issues. Legislation and gaps in legislation vary greatly, which reflects the range of very different sensibilities in the countries of the European Union. Community action in the field of biotechnological research is nevertheless increasingly based on the most rigorous fundamental ethical principles, out of respect for national sensibilities. This applies to Community legislation on the patentability of biotechnological inventions, which is expressly based on respect for the fundamental principles that guarantee human dignity and integrity. This legislation also affirms the principle that the human body, at all stages of its formation or its development, including germ cells, as well as the simple discovery of one of its elements or of one of its products, including the partial sequencing of a human gene, cannot be patented.
This legislation does not allow for the patenting of reproductive human cloning and the sale of embryos or parts of the human body. Whilst the directive regulates the conditions in which an invention based on biological matter may benefit from the protection of a patent, its aim is not, however, to set the conditions in which the research itself may be carried out.
With regard to research, the European Commission has, for many years, given its support to the field of biomedicine. The fifth framework-programme, which was adopted using the codecision procedure, respects fundamental ethical principles and is based on the opinion issued by the European Ethics Group prior to the adoption of the framework-programme. Research involving cloning techniques for reproductive or therapeutic ends is therefore quite explicitly excluded. Animal cloning is also limited to ethically justifiable purposes, to ensure that operations are carried out without causing unnecessary suffering
The framework-programme, which also has a proactive role, is currently supporting the studies in bioethics looking at the potential risks and benefits of cloning technology. Furthermore, complementary approaches to therapeutic cloning attempting to develop new techniques for cell therapy are underway, particularly through major projects using adult stem cells. This research is being carried out with respect for fundamental ethical principles and for the relevant national regulations.
I should like to emphasise that the ethical aspects are, as a matter of course, taken into account when proposals are assessed and that a thorough ethical review is undertaken for proposals involving more sensitive ethical issues. The Commission looks forward to hearing the opinion of the European Group on Ethics this November on the use of adult stem cells. This group has shown its independence and its considerable competence in issues that are both highly sensitive and also extremely technical. Like previous ones, this opinion will, of course, be extremely important for the framing of Community research policy.
In more general terms, the high level group of experts on life sciences, recently established at my behest, must help us to construct a genuine dialogue on the life sciences between the world of research and society at large. The symposium, which is being held by this group on 6 and 7 November in Brussels and to which, of course, I invite all Members of this Parliament who may be interested, represents an important stage in establishing this dialogue. Therefore, although the Commission has no plans to legislate or harmonise in the field of ethics, it does wish to contribute to the debate, fully respecting the diversity of Europe' s cultures and sensibilities. This is also one of the objectives of the European research area, which is gradually being developed.
I wish to ask a question regarding the agenda.
Mr Busquin has just made a statement about cloning. When will the debate on this subject be held?
At 5 p.m. in other words, immediately after the debate on enlargement.
Comments by Mr Verheugen concerning enlargement
The next item is the communication on Mr Verheugen' s statement on enlargement.
I welcome President Prodi to the Chamber and I thank him for being present.
I must warn you that President Prodi will have to leave us at 4.35 p.m. to travel to New York for the Millennium meeting. We are nevertheless grateful to him for having made the effort to take part in this debate and, without further ado, I shall give him the floor.
Madam President, ladies and gentlemen, I wanted to make a personal statement before this house, together with Commissioner Verheugen, in order to clarify the political significance of the interview with him in the Süddeutsche Zeitung of 2 September and the political significance of a number of ensuing press statements. Mr Verheugen will shortly explain to you exactly what he said and why he said it.
For my part, I want to reaffirm solemnly before you, Members of Parliament, the full commitment of my Commission to the great task of enlargement. I have repeatedly stressed that enlargement is the Commission' s single most important task and that the Commission is committed to starting the process off along the right track.
There is a pressing need for this new page in the history of the Union to be completed, in accordance with the objectives set by the European Council and the Commission itself and frequently presented before this House. As you are well aware, this is a highly complex issue from a political point of view, and with your strong, unwavering support, the Commission is conducting the negotiation process transparently and objectively, with rigorous adherence to the conditions laid down in its mandate.
The democracies of the countries which are going to join the Union are making a huge effort, which we are in constant danger of underestimating. However, this effort must be matched on our side by considerable political generosity, expressed in many different ways. The Union' s first act of generosity, and I must stress that once again, must be to be ready to open its doors to new Members by January 2003. In order to put our house in order, therefore, the Union' s main concern must be to agree in Nice, at the end of the year, upon a high-quality institutional reform which will prevent our system from being watered down.
There is another side to the political generosity which it is our duty to display: we must all make every effort to win as many citizens as possible over to supporting the enlargement process. For my part, I fear that the public is not yet sufficiently convinced.
In seeking democratic support for this historic enterprise, we are certainly not attempting to delay the process but to reinforce it. It is clearly up to each individual Member State or candidate country to decide which ways and means to use to ensure support from its citizens. In particular, the national procedures for ratifying enlargement are purely national issues. It is certainly not the intention of the Commission or Commissioner Verheugen to interfere in this matter.
Nevertheless - and this is a different matter - we must all play our part in making clear to our citizens what is at stake. I have always found Parliament, before which I sit today, to be fully committed to doing just this: explaining to our fellow citizens, over and over again, that enlargement is not a threat but a historic opportunity in all respects, and, above all, a historic step towards establishing peace in our continent.
The loyal commitment of all the Commissioners to the Commission' s policies is a hallmark of my presidency, and, as this House is aware, I do not lack the means to enforce that if necessary.
In this particular case, I am entirely confident that Günter Verheugen fully supports the Commission' s policy, which this House has approved on many occasions. I therefore have every confidence in his ability to bring the enlargement negotiations to a swift, successful conclusion.
. (DE) Madam President, ladies and gentlemen, I am very grateful that we are having this debate, because it gives me the opportunity to offer a word of explanation - and therefore have the final word, as I see it - on the interview that unleashed this furore.
I made the point, in this interview - in a personal capacity and in a purely German context - that referenda can help to involve the public more closely in major European projects that change the constitutional nature of the State. I cited the Treaty of Maastricht as an example of this, and not enlargement. Finally, I also said that the German constitution makes no provision for this. No one regrets more than I do the fact that this statement was taken to mean that I was calling for a referendum on enlargement. I hereby declare that I did not raise such a demand, either for Germany or for any other country for that matter.
If you read the text with complete impartiality and do not rely on second-hand reports, you will come to no other conclusion.
But what was the real message? The message was this: 'we want enlargement and we want it to be implemented as quickly as possible and as comprehensively as is necessary.' A huge number of Members of this House know that for a year now, I have been trying, with a passion, to get a direct message across to the citizens of the candidate countries and the Member States, to the effect that we really do want these new Members.
What I am trying to do, is to breathe life into a process that could easily slip into pure practicalities. We want to secure peace and stability throughout Europe. We want to give young democracies the chance to participate, on equal terms, in Europe' s political and economic development. We want to boost Europe' s role in international competition. We have no alternative. Since the Prodi Commission took office, the outcome of the enlargement negotiations has been positive. The progress reports that the Commission is due to submit in the autumn will reveal that the candidate countries have made an enormous amount of progress and are approaching the stage when they will be ready for accession.
The Commission is intending to propose new elements for the negotiating strategy in the autumn, which should make it possible to proceed even more rapidly with negotiations and to tackle the key issues that arise at the negotiating table.
I might point out that it will only be possible to make this kind of headway in close cooperation with the Member States and the European Parliament. I would expressly like to thank the European Parliament for its outstanding cooperation and for the unconditional support it has given me, so far at any rate. I also warmly commend the European Parliament and its Members for their positive role in the efforts being made to raise awareness of this historic project amongst the people of Europe. I have always advocated that we should obtain the broadest possible support amongst the public, and highlight, in a wide-ranging public debate, the major benefits that the accession of new Member States would bring.
We must convince people that enlargement will be politically and economically advantageous to both sides from the very outset. We need to have a wide-ranging , democratic debate on this historic project. These were the basic ideas I wanted to bring out in the interview.
(Applause) The Commission has absolutely no intention - and it was most certainly the very last thing I intended - of introducing any new political conditions into the negotiating process or the decision-making process. The strategy has been laid down by the European Council. The Commission pursues this strategy with vigour.
And as President Prodi has already said, it makes perfect sense for the accession treaties to be ratified in the individual Member States in accordance with their respective legal systems. Three conclusions can be drawn from this, to my mind. Firstly, we must wage a broadly-based communication campaign in the Member States and the candidate countries. The Commission has already made the necessary preparations to this end. Secondly, we ought not to dismiss any fears or concerns people may have, rather we should talk openly to them and help them....
(Applause)... to seize the new opportunities and rise to the new challenges. I am thinking, in particular, of the border regions. The Commission is working on a programme here too.
And thirdly, when it comes to issues beset with fears and emotions - and they are there in the enlargement process; take, for example, the issue of immigration - we must proceed with the greatest caution and keep a sense of perspective as far as we possibly can. But there are ways and means of solving these problems. And these must, and will be, decided on when the time is right, and in the appropriate manner.
(Applause)
Madam President, ladies and gentlemen, I wish we did not have to have this debate today. It centres on a grave occurrence, a serious political error. I hope that in the light of what President Prodi and Commissioner Verheugen have just had to say, the record will have been put straight by the end of this debate.
It was not the President, but the Commission whom we asked for a statement. But I am extremely grateful to President Prodi for the fact that he deemed the occurrence so important as to address us in person today. Commissioner Verheugen, I have read your interview several times. Before I get to the real crux of the matter, I would like to draw your attention to the following sentence, which has left me totally bewildered and dismayed. I am being completely matter-of-fact when I say this, because I believe deeply in every word that I calmly utter here, and because it reflects my convictions.
Mr Verheugen said in the interview: "One of the almost tragic developments of the past few years has been that Parliament has found itself unanimous in only one respect, namely in opposing the Commission." Mr Verheugen, what is your understanding of Parliament' s role? You would not be in office if we had not given you our blessing.
On behalf of my group, I would assert - and President Prodi is aware - that, in principle, we regard ourselves as the European Commission' s ally when it comes to safeguarding the Treaties, involving Mr Patten in external policy, and when we are having trouble getting secretariats. We are on the Commission' s side and would ask you to take note of this and not accuse us of opposing the Commission in principle, and only finding ourselves unanimous in one respect. I simply refuse to accept this.
(Applause)
I refuse to accept this because I want people to understand that the work we do is in support of the Commission. We have a joint task to get to grips with for Europe.
Turning now to the facts of the matter. You said that anyone reading your text with impartiality could reach no other conclusion. I believe - and in fact this is a pan-European debate - that even if you take an impartial view of this text, you simply cannot help reaching the conclusions we have introduced into the public debate. Mr Verheugen, I am grateful to you for, and highly appreciative of your statement to the effect that no new conditions should be created. In so doing you have made it clear, once and for all - as the President of the Commission said - that you are no longer advocating that a referendum of the kind you have in your country, should form the basis for enlargement of the European Union. After all, quite a few people have been left wondering if there is a strategy underlying Commissioner Verheugen' s comment. In fact only today, certain other individuals - and I would not wish to make a party political issue of this - amongst whom an important character from Germany, who is close to you politically, have called for a referendum on this issue. But I am pleased that the matter has been cleared up today.
(Heckling)
Please do not get excited. I am delighted that we have been able to reach a consensus on this issue and discuss it, because the issue of enlargement concerns the future of the European continent in the twenty-first century. The Commission and Parliament must tread the same path if we are to approach the future with confidence.
(Applause)
We must now join forces and urge the national governments to make a success of Nice. We must do this together, in a spirit of good will and cooperation. What matters most - to that extent, I sympathise with some of your comments, which we fully agree with - is to win public support for the enlargement of the European Union, so that we take the people in our countries with us. As Members of the European Parliament, we are committed to this on an ongoing basis. After all, it was the people of Europe that brought about the change in, and downfall, of Communism. The reunification of Germany would not have been possible without Solidarnosc in Poland.
(Applause)
Let us now - and I call upon the Commission and the assembled delegates to rise to this challenge - tread the path of Europe together. Parliament is agreed that we must tread this path together. Mr Verheugen, I would urge you to take this to heart. In principle, we are on the Commission' s side when it comes to the future development of Europe, the unity of our continent, and enlargement, because the people of Central Europe want to be part of the community of values that is the European Union. It is our political and moral duty to do everything we can to make enlargement a reality as soon as we possibly can. It is in the interests of the security, peace, and freedom of our European continent.
(Loud applause)
Madam President, President of the Commission, Mr Verheugen, you said just now that your comments in the interview were made in a German context, but it is far from being an internal German issue. And even though Mr Poettering has just spoken, and now I am taking the floor, do not think that this is an all-German debate.
The comments you made, Mr Verheugen, provoked amazement, irritation and also anger amongst the Socialist Group.
This is not about the worth or lack of worth of referenda in terms of democracy, or involving the people in the decisions of the European Union. Nor do I intend, as speaker for my group, to go into the internal German debate on such referenda and similar issues. Naturally, each Member State will decide on the accession of new States according to its own constitutional law, and the same applies to Germany. But precisely because the German constitution makes no provision for a referendum of this kind, your comments were interpreted as a call for a referendum to be introduced, and as such, as an attempt to postpone the eastward enlargement of the European Union. I know this was far from being your intention, Commissioner, but that is the impression people got and it must be dispelled!
(Applause) The Socialist Group wants the European Union to honour the commitment it has entered into with regard to Eastern Europe. We want the negotiations to be resolved speedily and diligently. We reject any attempt to put new obstacles in the way of accession. But the same applies to comments made by certain members of your group, Mr Poettering; for example with regard to the PPE' s attitude towards accession to the Economic and Monetary Union.
(Applause)
My group, the socialist group, welcomes the fact that President Prodi and Commissioner Verheugen have made the necessary clarifications here today, and we are grateful to you for this. You have clarified matters to our satisfaction.
Now, of course, we could say: "Romano" locuto, causa finita.
(Laughter)But of course things are not that simple, because the fundamental problem, Commissioner Verheugen, is one we all face: i.e. the Commission, MEPs, national governments, and the parties in our Member States. The fundamental problem is how we go about informing EU citizens about the accession of East European States, how we convince them and win their support for these accessions. That is the key objective. However, we are all to be found wanting in this respect. The only way to achieve this aim is to impress on the people that the size of the task is commensurate with the size of the opportunity presented to us all in Europe. That is the message we must drive home. To this end, you, President Prodi, and you Commissioner, and all of us, must stop getting bogged down in bureaucratic detail and doubts. Let us give our work the epoch-making status it deserves!
The political generation of the fifties - Adenauer, Monnet, Schuman and so on -, had the courage and vision to resolve the centuries' old conflict between Germany and France in a European Community, and to make a start on unifying the people of Europe.
Our generation of politicians, ladies and gentlemen, yours and mine, now has the opportunity, for the first time in a thousand years, to bring all the people of Europe together in one Community, based on free will, peace and democracy. We must not allow anyone to wreck this opportunity, nor must we waste it.
(Applause)
Madam President, today offers an important corrective opportunity and an important step forward in this debate. I am extremely pleased to see the President of the Commission here and I hope that Mr Prodi, as President of the Commission, will assert his presidential leadership on a regular basis in that way on strategic issues such as enlargement. I therefore especially welcome his statement today.
I accept Commissioner Verheugen's explanation that he was speaking in a German context and in a personal capacity. However, as the Commissioner responsible for enlargement, he does not now have the luxury of speaking in a personal capacity. The fundamental problem when we give mixed messages or perhaps poorly expressed or ill-judged messages is that we risk conveying the wrong message. From the way in which this interview was received and commented upon that has clearly happened here.
On the matter of a referendum I accept his explanation. However the underlying thesis is correct. We do need to take the public with us and if that was his point it is a valid one.
As to Member States leaving the Commission to do the dirty work, I hope that does not refer to the work of enlargement. I am sure that implication was not intended.
If, Commissioner, you meant that some statesmen in our governments like to go on central European tours and announce that enlargement is on its way but then leave the details to the Commission, you should say so plainly and we will back you up when you confront the Council with this.
(Applause)I would ask the Commissioner in fairness to withdraw his remarks on the European Parliament finding itself unanimous in only one respect, namely in opposing the Commission. That cannot be substantiated. The Commissioner's relationship with our Parliament and its committees has always been constructive and positive and it should remain so. Such a slur on our interinstitutional relationship must not be allowed to stand.
(Applause)
Madam President, I would like to thank the President of the Commission and Commissioner Verheugen for having consented to this discussion with us. This is an excellent opportunity for us to embark on a serious and honest debate on the issue of enlargement, and we can also consider together how we can include our citizens in the discussion. Nothing is more important than this.
I can understand how the Commission might be rather irritated by the way the Council sometimes approaches the issue of enlargement. The Council has been incapable of proposing a concrete enlargement plan and in this it really has to rally its forces. Neither is it of any benefit if state leaders travel to applicant countries and make hollow promises that membership is just around the corner. This is not serious enlargement work. Obviously, public confidence can be restored, but it will mean that first the entire negotiations process must be made more open. Furthermore, national parliaments must be involved in these discussions, and we now have a good opportunity to say that we too in the European Parliament debate this matter regularly.
And then we have the idea that we might organise referenda on the results of enlargement. It is certainly not quite the right time to contemplate this, as we will really have to have the courage to tell people that eight years have passed already since the present applicant countries were invited to join the European Union. Eight years have passed, but hopefully we will be bold enough to tell the people that this process is now far advanced and is irreversible. A referendum in itself is an absolutely splendid way of involving the people in making decisions. I would like to thank Commissioner Verheugen for having had the courage to utter the word. Even in Germany they should, in my opinion, consider dismissing historical fears that referenda might be generally dangerous.
Now let us just consider this Charter of Fundamental Rights. At present, a Charter of Fundamental Rights is being drafted, but does it contain one single genuine right of involvement on the part of the ordinary citizen? Why have we not started to discuss pan-European referenda or, for example, the right of citizens' initiative, which, for example, they have automatically in Switzerland? I can understand why the Swiss do not wish to join the Union before such fundamental rights are also guaranteed to them as citizens joining the European Union. This is a task we can embark on together, so that we can really establish a People' s Europe. It is also the best way to dispel idle fears, because people have to enlighten themselves, they have to talk, and they have to acquire knowledge and information. In other words, people' s direct rights are vitally necessary in general, but in this case I do not think we can start to vote on enlargement now.
Madam President, opinion differs in my group as to the proposed enlargement of the European Union. Personally, I see it as an historic necessity and opportunity, which must not be put at risk either by rashness, undemocratic procedures, and bureaucratic or national small-mindedness, or politicians ' lack of consideration for the social dimension.
Commissioner, I do not doubt your personal commitment to enlargement. Yet if you tell us, as you have done today, that we simply misinterpreted the interview, and I then read, in tomorrow 's edition of die Zeit, your own comments to the effect that the interview was your annual flop, then I am bound to wonder what is going on here!
I would urge you once again to clarify the situation for us. In July, you dropped some very vague hints about the difficulties. Despite being asked to do so, you were not prepared to be more specific at the time. You are absolutely right to say that the people must be involved in the decision-making processes. But that means of course, that the democratically elected representatives should be given these opportunities too. I believe we must see an end to the excessively secretive brand of diplomacy employed by the Council and the Commission towards Parliament.
There is a second problem. I emphatically support your view that national governments must not overwhelm the people with existential decisions, as happened - I would agree with you on this point - in the case of the euro. But a German referendum must never be allowed to determine the weal and woe of enlargement. That would be insensitive and unacceptable to my mind. Aside from that, you will receive our unswerving support if you are serious about democratic participation. However, I also recall that you yourself dismissed out of hand the idea of having a referendum on the Treaty of Maastricht, in Germany at the time.
Thirdly - and this is the most important point - if we are to win the people' s support for enlargement and accession then their hopes and fears must be taken very seriously. As I see it, there is more to this than launching a PR campaign costing EUR 150 million; it means highlighting the democratic, social and employment dimensions of enlargement. There has been precious little sign of this so far, either in the debate on a Charter of Fundamental Rights, in EU reform undertakings, or in the accession negotiations.
Commissioner, please use your considerable and acknowledged ability to help make eastward enlargement a project for joint security and social solidarity, and one that can be jointly decided on and shaped by the people of Europe. Then you will have us all on your side.
Madam President, President Prodi said 'Public opinion is not sufficiently convinced' and other Members have said the same thing. The truth of the matter, which is serious, appears to be that the public is not sufficiently convinced because Europe is too concerned with specific issues concerning the individual States and is not doing enough to combat the major problems such as unemployment, migration, human rights, the renegotiation of the world's financial system, the financial bubble, relations with the United States and Europe' s capacity to build a healthy economy and exert its own influence in the world.
We have to realise that the European citizens are afraid. Therefore, if we want enlargement to work to the ultimate benefit of present and future Member citizens, we will have to start involving the citizens in political and institutional processes, not unconditionally as you said in your speech, President Prodi, for there is one condition and that is that enlargement becomes a genuine benefit both for those citizens who are currently Members of our European Union and for those who, we hope, will join us as soon as possible.
Mr President, Commissioner, the Italian Radicals are certainly not going to criticise anyone for proposing to organise a referendum on an extremely important issue. It was, of course, a mistake, which has caused problems for the Commission and for all of us as the European Union, in the face of the legitimate hopes of the peoples of Eastern Europe who, after 50 years of Communist dictatorship, which we did nothing to combat, now, I believe, have the right to be part of the European Union.
I would now like the Members to carry out an examination of conscience, and I would ask both the Commission and Parliament what is going to happen at the Biarritz and Nice Summits, whose agendas contain such major issues about which absolutely nothing is being done. No progress is being made on the matters of the institutional reforms; most importantly, nothing is being done to make good the commitment we have made in past years to extend enlargement to the countries of southern Europe - I refer to the Delors I and II packages. Then we want to achieve enlargement without spending a penny more than our current budget, which is already less than sufficient for the 15. These are major issues and your interview, Commissioner, caused some consternation. I hope that these statements will set us off along the right road again, but the real problems remain unsolved: what reforms and what financial means are we going to use to bring enlargement to Eastern Europe with genuine success?
Madam President, I had understood that Mr Verheugen was going to give a full explanation of the interview that he gave to the Süddeutsche Zeitung. One important point he made was that he felt that, in his opinion, there should have been a referendum in Germany on the introduction of the euro. Well, it is not too late. Does he still think that German public opinion should be tested on the euro and what does he think the result would be?
Madam President, first of all, I would like to answer a number of specific questions that have been put to me. I will firstly answer the questions put to me by Mr Poettering and Mr Cox, whom I would like to thank for their fair-minded contributions to the debate. I am very pleased to note that you have formed a different impression of the relationship between Parliament and the Commission, to the one I very briefly described. I must confess that I have also found this to be absolutely true in my own experience. I have been asked to withdraw this evaluation. I am only too pleased to do so.....
.... because this debate has shown that I was obviously mistaken, and I have no difficulty whatsoever in admitting this!
I would like to address Mr Cox again. You picked up on a particular German word that I used, and for which the English translation is 'dirty work' . I would just like to explain that in the part of Germany I come from, this word implies nothing more than painful and hard work. I did not mean anything else by it......
(Heckling from the Chamber)
.... and the interpretation you gave it certainly comes very close indeed to what I really think.
There is no need for us to have yet more discussions on the decision-making process regarding the introduction of the euro to Germany. At the time, I was chairman of the special committee of the German Bundestag, which prepared for the ratification of the euro in Germany. This process was concluded as early as the end of 1993. There are no further decisions to be made on the subject, the matter is closed. People said at the time that the public had not been sufficiently involved. Any one of my German colleagues would testify to that, and that is what I brought out again in the interview.
Incidentally, to sum up, I would like to point out that as I see it, this debate has revealed, firstly, that there is a very large and broad consensus of opinion between the Commission and Parliament on the key question as to how necessary, important and irreversible enlargement is, and, secondly, that we are also very much in tune as to the need to work together to secure the people' s support for this momentous project.
(Applause)
Thank you, Commissioner Verheugen. If there are no further interventions, this debate is closed and we shall continue the debate on human cloning. I wish to thank Commissioner Verheugen once more and to welcome back Commissioner Busquin.
Human cloning (continuation)
Mr President, Commissioner, I believe that every person who is motivated by faith in man, right from the very first moment of his existence, must be guaranteed the unconditional respect which is morally due to the human person in its entirety.
Therefore, we must state, loud and clear, our opposition to experiments which involve the destruction of human embryos. An embryo is already a human person with a very specific identity, and every action which is not intended to benefit the embryo is an act of violence against the right to life. Parliament must reiterate what it has declared many times in recent years, including last May. It is immoral to use human embryos for research, for those very operations to which the President of the United States, Bill Clinton, has allocated public funding, those operations which have been approved by Tony Blair' s British Government.
Sadly, it would appear that commercial interests are driving scientists to explore types of research which involve shortcuts and disregard all consideration for the protection of human life, which we consider to start at the moment of conception. The human body is not a possession, it is nothing to do with 'having' , it is to do with 'being' , with being a living person, and it cannot therefore be reduced to a machine made up of components and gears, materials and functions.
What people are trying to achieve is almost an attack on life; it is the opposite of the ethic of love of man and his body, even in that initial stage of being alive, of being in the world, the human world, with that body which is himself. To the extent that those who take human embryos and disembowel them, removing the mass of cells inside and extinguishing their life, contrive to say that there is no-one inside, for if there were somebody inside they would be worthy of love or, in a loveless world, they would at least have the right for their human dignity to be respected. Otherwise, the world would consist of violence, brutality and cynicism.
Ladies and gentlemen, to oppose destructive research on embryos is not just to adhere to religious principle, but to uphold a principle of civilisation as well: the absolute ban on one man being master of another which should still be at the very heart of our civilisation. We cannot allow man to have such great power over his fellow man.
But this does not mean that we are against research, quite the contrary. Alternative research is possible: research on the stem cells present in adults and on cells removed from the umbilical cord immediately after birth, for example. In addition to all this, research is indeed being carried out on adult cells and looks likely to yield results. Many research scientists are involved in alternatives to cloning and they are about to form major national research groups to work in this specific area.
Lastly, we propose that a temporary committee be set up to study these issues. We would like there to be in-depth studies of new issues thrown up by the life sciences, on the condition that it is clear that the positions adopted by Parliament cannot be renegotiated. It is those positions which the Commission must take as its starting point to assist us in producing well-founded recommendations.
Mr President, Article 1 of the draft Charter of Fundamental Rights states that the dignity of the person must be respected and protected. Article 3 states that in the cases of medicine and biology, the following principles must be respected: the prohibition of eugenic practices, specifically those that are aimed at human selection; the prohibition of making the human body or any of its parts a source of profit and the prohibition of the reproductive cloning of human beings.
Such formal statements are not necessarily sufficient. Scientific advances are mind-boggling. The speed at which scientific research progresses is sometimes difficult for average humans, and even for politicians, to comprehend. This rhythm of progress in the techno-sciences, that is, in the marriage of science and technology, raises ethical questions that have major consequences. This applies above all to the new mastery of living mechanisms. In this respect, the British government' s proposal to refer legislation which seeks to authorise some scientific research into therapeutic cloning, including the human embryo, to the parliament at Westminster has led to all sorts of reactions and comments, both positive and negative.
Certain political groups in this Parliament are proposing a vote on a supposedly 'urgent' motion for a resolution. The Socialists are of the view that such issues are too important for the future of medicine, biology and human society, and because they are so important, this Parliament should carry out a more thorough job than a resolution adopted at top speed. This is not the gunfight at the OK Corral: This is not about being the first to draw.
This morning' s discussions on the monitoring centre for industrial change showed that this Parliament is capable of voting on everything and its opposite in the space of a few minutes. The Socialists are unhappy with this type of vote, which looks more like Russian roulette than serious parliamentary work. We would like to see a calm discussion of a vital problem, covering the opportunities opened up by genetic engineering and also the lines that cannot be crossed in this field.
This raft of issues concerns various standing committees in this Parliament. This is clearly a cross-sector issue, which deserves to be dealt with by a special temporary committee, which has the task of calling in experts and of holding hearings of opposing views so that we can have an objective debate, which is not skewed in advance by deeply-embedded prejudices.
I shall end, Mr President, by asking you, by asking all of us, to take this task seriously. We are prepared to withdraw our motion for a resolution if the other groups do the same and to try to work constructively together.
I welcome the Commissioner's statement and particularly its measured and considered nature.
The ELDR resolution that has been tabled takes the same view. We do not want a quick, ill-conceived reaction to events that have taken place in my country and the announcement made by the British Government. These are serious matters and reflect our citizens' deep concerns but we should appreciate the full context of the UK announcement, acknowledging the subsidiarity principle to which the Commissioner referred.
It is only a proposal, not a decision, and it follows a very careful and considered report by the chief medical officer's expert group on cloning. The matter has been under consideration for two years - too long, say some commentators, when measured against the lives of people with cancer, Parkinson's disease or organ failure who might be aided by this research. The experts' group merely proposes an extension to existing UK rules on the purposes for which embryos can be used in research.
I emphasise this is an extension to existing rules and controls in this very, very delicate area. We must respect the there are deep and genuine public concerns on both sides of this argument and this is what our resolution tries to do. The British Government has recognised that in its proposal because it will be the subject of a free vote, possibly later this year. I believe, although it is not my party's government, that the British Government has been measured and considered in its response. I ask this Parliament to be measured and considered in the way it deals with this important issue.
Mr President, once again we face a fundamental ethical debate on developments in biotechnology as applied to humans. There are two opposing views in play: the first refuses to turn the human being and more specifically the embryo into a tool and is concerned at the potential risks for human society of the widespread use of certain techniques such as cloning. The second view considers that the right of those suffering from serious and hitherto incurable illnesses to be able to benefit from the potential of medical research takes precedence over any other consideration.
The British Government, without any prior consultation with other countries - and I emphasise this point - has apparently opted for the second approach, by declaring itself to be in favour of therapeutic cloning. The idea behind this decision is that therapeutic cloning, that is, the cloning of embryonic cells that are undifferentiated from human embryos available for research and production is a promising way forward. Even if this idea is well-founded, it is nonetheless true that this option gives human embryos the status of stock cells for medical use and involves the production of embryos, first for research purposes, and then, probably, for production.
I feel that it is extremely important to make two observations at this point. First of all, I would remind you of the Council of Europe's Convention on Human Rights and Bio-Medicine, adopted in Oviedo, in April 1997. It is probably fair to criticise this convention for its vagueness on a number of points, but in Article 18, it states quite clearly that the production of human embryos for research purposes is prohibited. There has been consensus on this point throughout Europe until quite recently, but this consensus has just been broken by the position adopted by the government of the United Kingdom.
My second observation is that, according to several experts, and as Mr Busquin, Commissioner for Research mentioned earlier, there are other routes open to respond to the legitimate expectations of those who are suffering from serious genetic illnesses. In particular, there are routes that do not require the production of embryos by cloning, but which use adult cells. Why then, given this scenario, should we immediately rush into something that is ethically and socially questionable?
To conclude, I believe that the knowledge that has been acquired in gene therapy could be promising for humanity, but that they are also full of potential risks and are open to serious abuse. We therefore need a rigorous legal framework and clear legal guidelines. Upholding the ban on human cloning, rather than establishing it in the first place - I am talking about upholding the ban - is crucial in this respect. Our Parliament has the responsibility of restating this, not by rushing into anything, but simply by remaining consistent with our earlier positions.
Mr President, two hundred years ago, Doctor Cabanis, a philosopher of the Enlightenment, proposed to dare to reconsider and improve on the work of nature. His idea was that, having demonstrated such great curiosity about how to make the animal races more beautiful and better, how shameful it was to completely neglect the human race, as if it were more crucial to have big, strong oxen than vigorous and healthy people and to have sweet-smelling peaches rather than wise and good citizens.
Mr Cabanis' dream is today close to becoming reality. His dream has a name: eugenics. This dream is in fact a nightmare. This nightmare takes on many guises, each one more monstrous than the last, whether it involves prenatal diagnoses, for example, which serve to destroy embryos affected by Down' s syndrome to avoid the trouble of eradicating the disease itself; whether it involves the production of excessive numbers of embryos that pile up in freezers; or whether, finally, it involves the cloning of human beings.
These embryos are human beings, whose lives are sacred. They are people. It is our duty to respect their dignity. What good are our grandiose declarations on human rights if we then treat human dignity with such scorn, and in the secrecy of our laboratories, at that? There is no doubt at all that the cloning of human beings would mark the birth of a new form of slavery, in which test tubes take the place of chains and laboratories the place of galley-ships.
Our bleeding hearts will, of course, reproach us for refusing to give scientific research the resources it needs in order to progress and even worse, to cure our illnesses. I do not accept this form of intellectual terrorism. Furthermore, I am almost inclined to think that in the minds of all these people, research is nothing but an excuse to conduct experiments befitting a sorcerer' s apprentice. As the wife of a doctor, I am extremely concerned that such research should be allowed to develop.
In this respect, it would probably be more appropriate to ask scientists to conduct further research into the possibility of obtaining differentiated stem cells for therapeutic purposes, particularly from adult organs. In order to combat those whose dream is to conquer the mystery of life, we have the right to protect the dignity of all human beings by strictly prohibiting the cloning of human beings.
Mr President, ladies and gentlemen, in his speech just now, Mr Fiori made things very clear: he stated clearly that this is a matter of likening religious principles - his own - to the principles of civilisation.
For my part, I believe that what the institutions must affirm is the principle of secularity, and they must confirm that what may seem morally unacceptable to some must not by virtue of this be legally discounted. We must make the difference between the law and religious principles clear. If we do not observe this principle, then I fear that there will be no hope for us.
Mr President, to return to the matter in hand, we are aware that, in the face of new ideas - even new ideas which seem promising in terms of treatments for illnesses affecting millions and millions of people - the normal, conventional reaction always kicks in: to ban, to crusade, to shout 'Barbarians!' without even stopping to ask whether the ban can work, whether it would work or whether we are in a position to ensure that it is observed or to monitor it.
It is the same reaction as that which has been aroused by normal social phenomena for a long time now, in matters of abortion, migration or even drugs. We declare a ban and then we wash our hands of the matter.
It is my opinion, however, that the responsibility of policy-makers - which may be more difficult, more complex - is to regulate certain issues, set limits and avoid situations out of a western. This is the mandate of the institutions, independently of the religious consciences of any of their Members, where applicable. It is for precisely this reason that we, the Radicals of the Bonino List, feel that we can just about support the compromise of the Group of the European Liberal, Democrat and Reform Party. We want to try and reduce the gap between science and politics, to endeavour to govern new phenomena secularly together with the pragmatism of experimentation and successive approximations, without immediately launching into prohibitionist campaigns which we already know to be ineffective.
What we are doing now, exactly as we did in the case of illegal abortion, is merely sparking off, once again, the medical tourism of millions of people who will seek treatment on the black market elsewhere. What I am saying is extremely serious and fills me with concern. Watch out: when applied to science and social phenomena, prohibition has never worked.
I believe that it is our responsibility to set the limits, or take on board the risk of setting the limits, of successive approximations without trying to impose any ethical principles - in the case of those who have any - or principles of civilisation. The real civilisation of the institutions is the civilisation of secularity, experimentation and discussion.
Mr President, I must apologise for my absence earlier. I had notified the services that I would be temporarily unavailable.
Mr President, my group disapproves of the decision taken by the British Government on the cloning of human cells. In our view, it does not take account either of European legislation on this matter or of the opinion that the European Union' s ethics committee is in the process of drafting on the consequences of research in cloning. We wish to state our support for prohibiting any research into human cloning and we oppose any commercial exploitation of biotechnological inventions that involve cloning.
Having stated these general positions of principle, the debate is only beginning on the attitude we should adopt towards biotechnological research, both in order to fully weigh up its ethical implications, but without running the risk of slowing down work which is likely to bring about improvements in human health.
Given the extremely sensitive nature of these issues, which concern civilisation itself, my group does not wish to see resolutions adopted in haste. Instead, we have from the outset stated our support for the establishment of a temporary committee on cloning and on biotechnological research so that we can hold the hearings necessary for adopting a position with a full understanding of the issue when the time comes.
This is why my group has not signed any of the compromise motions for resolutions that have been submitted to us today. At this stage, each of us will speak according to his or her conscience about the principles that I have just stated.
Mr President, in January 1998 we held a debate on the Council of Europe' s Protocol which contained a ban on human cloning. I then expressed the fear that countries such as the United Kingdom and the Netherlands, which refused to sign the protocol at the time, were probably not in favour of imposing an outright ban.
This is less than two years ago. Meanwhile, the British Government would like to permit therapeutic cloning of embryos for research. I cannot help thinking that the boundaries are forever being extended. Initially, there was a complete ban; now cloning is allowed on a therapeutic basis but not for reproductive purposes. As if this would explain and justify everything. What then is the big difference between therapeutic and reproductive cloning of human embryos? And what do we do if we are put under pressure soon to apply the research findings in the pharmaceutical field, or to clone for reproductive purposes?
As far as I am concerned, every new human being is a gift of God. Any form of human life should be treated with respect. This is also the only way to safeguard human dignity. The treatment of the human embryo as a consumer article, supposedly justified by the argument that this is in the name of research, fills me with disgust, especially because there are other ways of cloning stem cells. I do wonder why this option is taken, despite all the ethical concerns which exist worldwide.
I would urgently call on the British Government to reconsider its far-reaching decision and would ask the British Parliament not to back this proposal.
Mr President, a proud man wants to play God. He refuses to acknowledge that he is only a creature. He wants to be the creator. The issue before us today is a battle between creation and man's discoveries. There are scientists so arrogant today that they are already patenting their discoveries, as if they had stumbled upon their own creation. Dr William Hesseltine, the chief executive of Human Gene Sciences Inc., has already patented 100 human genes and his company has submitted applications for 8000. They argue that human cloning is about the promotion of health. I am arguing today that human cloning is about the wealth of certain scientists and their companies. Some scientists have taken the lunacy of Hitler's fascism from the battlefield and are prepared to validate it in the laboratory. Parliament needs to reject this and as a member of the British Parliament I will be voting against it in my own Parliament.
Mr President, Commissioner, ladies and gentlemen, the PPE-DE Group was dismayed to hear of the British Government' s plans with regard to the cloning of human embryos. Hitherto, all those in positions of responsibility within the European Union were agreed that the cloning of human beings should be rejected out of hand.
During the fifth research framework programme, the Council - inclusive of the British Government - voted unanimously in favour of a form of words that rules out cloning, as well as so-called therapeutic cloning. Parliament and the Council voted in favour of a text for the Directive on the patenting of biotechnological discoveries that completely rules out cloning of human beings, because this type of technology offends common decency and is an affront to law and order.
Commissioner, over the past few days, a number of articles in the press, as well as your speech, have given rise to some confusion regarding the fifth research framework programme, and especially concerning the Patenting Directive. The impression has been given that only reproductive cloning is banned. This is completely wrong. I was involved in the careful drafting of both texts, and both directives rule out therapeutic as well as reproductive cloning.
Take a close look at the documents, Commissioner, and clarify matters, or else you will have the European Parliament to deal with. And I do not think that is something you would want. Now this consensus between the States of the European Union and the institutions has been disrupted by the government of one Member State.
We as a Parliament must withstand this attempt to shatter taboos. But it is not just a case of making our feelings known, we must also ensure that action be taken as a result. Hence the PPE-DE Group has called for a strict ban on the cloning of human beings at all stages of their development to be incorporated into the Charter of Fundamental Rights.
Finally, I urge the Commission to ensure that there is strict compliance with the fifth research framework programme' s call for no support to be provided for any form of human cloning. This also means boycotting the cross-subsidisation provided by research institutes in Great Britain. The best way to achieve this would be to ensure that those institutions involved in the cloning of human beings no longer receive any financial support whatsoever from the European Union.
Mr President, you should listen to the Commissioner! Mr President, Commissioner, ladies and gentlemen, there is no doubt whatsoever that biotechnology and genetic engineering are highly significant fields these days. They will continue to gain in importance in research, and in terms of their many applications. No one doubts that either. But is this difficult field, with all the hopes and fears it brings, being handled in a manner that is beyond reproach? I suspect not.
Today' s debate is positive proof of this suspicion. As a Parliament, we are reacting too hastily to a legislative proposal in a Member State of the European Union, which caused consternation amongst the public a few days ago. And what form has this reaction taken? A quick glance at draft resolutions on the table reveals that all Parliament has been able to do, in its haste, has been to reiterate its already frequently expressed stance on critical fields of research and the application of biotechnology and genetic engineering. That is all very well, but it is not enough!
We must make biotechnology and genetic engineering, but above all bioethics, one of the European Parliament' s key concerns. I am not alone in calling for this; I have the backing of my group. The people of Europe want to see more foresighted commitment from us in this area. We cannot afford to be overtaken by events any longer. We must no longer be in the position where - huffing and puffing to catch up - we find ourselves commenting on developments that are already at an advanced stage. The European Parliament must point the way, so that biotechnology and genetic engineering develop for the benefit of mankind, rather than being to its detriment owing to the transgression of ethical boundaries.
Therefore we should vote overwhelmingly to adopt the proposed committee, which will form the basis for far-sighted legislation. We must be aware that biotechnology is bound up with what is presumed to be the greatest revolution in medicine and technology. This revolution must not be attended by irresponsibly conceived legislation. We must appoint the best experts to advise the Council and ensure that there is consistency in the legislation across the Member States. The ethical issues and the need to protect human dignity, in particular, are so important that we cannot afford to leave them at the mercy of fragmented, possibly even contradictory pieces of legislation introduced by individual Member States.
We must get to grips with all the ethical issues raised by medicine, technology and science, as a matter of urgency. The appropriate parliamentary committee must therefore get down to work as quickly as possible. Our vote will set this in train.
Mr President, ladies and gentlemen, biotechnology is currently one of the most promising technologies which can bring about a breakthrough in the medical world. Putting an end to cloning techniques in Europe will only shift research elsewhere, for example to the United States or, in the worst case, to countries whose ethical standards are worse than those in the European Union. As a result, expertise, research activities and employment will drain away to overseas countries. Furthermore, the products will end up back on the market in the European Union anyway.
What is this really about? Who are we to deny people the right to recovery? Would it not be too easy to ban promising technology with great potential on ethical grounds? Is not every person entitled to health and welfare? Who has the right to put the label of ethics on it? I can tell you that I, along with the Liberal Group, will be giving this resolution my wholehearted support.
Mr President, we have the awful situation where one EU Member State permits therapeutic cloning, which we have always been critical of. The people of the European Union are expecting the European Parliament to take a stance on this. I think it would be irresponsible if we were draw a veil over the issue by saying: 'just to pacify you, we will set up an interminable debating society, or a temporary committee.' We must take a stance on this decision, which is to be taken in the course of the next few weeks - yes as soon as that- without further ado, and then of course we must state our position on the issues we can expect to deal with in the future. But on no account must we gloss over this by failing to make our feelings known and by trying to conceal things in committees, which will disconcert the public.
I believe that what is happening now is of crucial importance. If we accept therapeutic cloning, then we will be opening Pandora' s box. It would bring the nightmare scenario of cloned and made-to-measure human beings that much closer. The arbitrary distinction between reproductive and non-reproductive cloning is semantic sleight of hand. The term 'therapeutic cloning' is equally problematic, because there is no question of it being a therapy. Cloning, including therapeutic cloning, is the first step along the way to human beings being regarded merely as biological material.
It is indefensible to deliberately - I repeat, deliberately - create life in order to use it as research material. This conflicts with human rights. We are also dividing up the concept of human dignity when we deliberately produce embryos in order to have a ready supply of spare parts. That is why Parliament must use its power to act.
Commissioner for Research, I am also expecting you to make an unequivocal statement today, on how you propose to proceed when a Member State disregards the resolutions of Parliament and the Council. We need a clear signal, and I feel it would be a sad day for politics if we were to cast aside all our ethical misgivings out of loyalty to Blair.
Mr President, Commissioner, it goes without saying that human cloning which seeks to reproduce a human being similar to another with the sole purpose of improving it must be clearly prohibited. This has always been this Parliament' s position and I think it is useful to restate this. Today, however, we are discussing the use of cloning techniques for therapeutic purposes and this has many implications.
These implications are, in themselves, medical. We must make the distinction between therapeutic cloning, which must be clearly differentiated from reproductive cloning. Cell therapy today represents great hope for many patients suffering from genetic or degenerative illnesses such as Alzheimer' s, Parkinson' s and cancer.
There are also ethical and philosophical implications. What status does the embryo have? In order to answer this question, we might refer to the many debates that we have had on abortion or on in-vitro fertilisation. What is the status of unwanted embryos, produced by in-vitro fertilisation and condemned to be destroyed? Could they not provide new life?
There are economic and social implications. This debate concerns the whole of society. What is the American or Japanese point of view on these issues? Europe must take a global view and take account of the potential for research offered by therapeutic cloning.
There must be an in-depth debate. You have called for one and we agree. Perhaps it would be useful to define in advance what is prohibited and to produce a strict framework for acceptable practice. Safeguards are crucial. These issues are viewed differently from one country to another, according to their culture.
This is why the European Union' s action in this field must be guided by major fundamental principles alone. These principles exist and are: respect for the person, respect for life and for freedom but also for progress that will benefit everyone.
Mr President, cloning and patentability are and must remain illegal wherever human beings are concerned. There is no difference between cloning for therapeutic purposes and cloning for reproductive purposes. The end cannot justify the means when human dignity is at stake, for human dignity must be respected above all things.
The use of human embryos to produce organs can therefore in no way be justified. In fact, when an embryo is used in this way a potential human being is eliminated, which clearly contradicts the value attached to the declared goal of saving other human lives. It would certainly be a different matter if mere stem cells were to be used rather than embryos.
In our opinion, it is ethically wrong to attempt to alter the nature of the fundamental rules of the origins of life. We must stop and reflect on the possible implications of upsetting the laws of nature. The precautionary principle must be invoked and applied to the possibility of cloning for therapeutic purposes. Indeed, it is no coincidence that the 1998-2002 fifth research and technological development framework programme excludes the financing of projects which involve the cloning of embryos for reproductive purposes and does not provide for funding research into cloning for therapeutic purposes.
In respect for the differences of opinion on the matter, we feel that it is vital to lay down ethical standards based on respect for human dignity in the biotechnology sector.
We call upon the European Group on Ethics in Science and New Technologies to take the risks of going beyond certain limits into due consideration, for once these limits have been passed anything appears legitimate if human dignity is not respected. I hope that, as President Prodi maintains, Europeans will be able to unite on the basis of common values.
To this end, the Commission must facilitate an open debate aimed at finding the right balance between ethical inflexibility based on the refusal to exploit the human body for commercial ends and the obligation to meet the need for medical treatment.
We call upon the Council to take up the initiative of organising an international convention on the use of live tissue to prevent human embryos being marketed and used for unnatural purposes. It is important, Mr President, ladies and gentlemen, that we do not create another species of human being in the same way that we appear to be provoking natural and environmental disasters.
Mr President, it is a pity that none of the British delegates who support the government' s stance have taken the floor. It would have been interesting to hear their arguments too, because I am quite sure that they must have had a few thoughts on the matter . In Great Britain, it has been permissible, since 1990, to experiment on embryos up to fourteen days old. I believe this is the next logical step.
Why does Great Britain behave differently to the continent? That is certainly an interesting question. The difference obviously does not depend on which government is in power. It was a Conservative Government before, and now they have a Labour Government, and yet nothing has changed. Why is public opinion in Great Britain unlike that on the other side of the Channel? It would be entirely appropriate to discuss this kind of issue during this debate, because we have the privilege of being in the company of delegates from the four corners of the European Union. That was the first comment I wanted to make.
Secondly, I wanted to say how impressed I was with Mrs Bonino' s comments. It really struck a chord with me. I too would advocate that we should allow ourselves to be guided by the laity in matters of principle. The State is not religious, but it has a duty to respect religion. I too have respect for whether someone is Catholic, Evangelical, Jewish or whatever. But I also want my opinion to be respected. However this is only possible within a lay context. Claims of infallibility have already done Europe untold damage. We should endeavour to leave this behind. No one has a monopoly on ethics. People who see things differently are ethical too.
Incidentally, we have seen time and again how bans are watered down in practice. Everyone could cite examples of this. That is why I am firmly convinced - whatever we decide here - that in a cosmopolitan society performing research from a variety of perspectives, knowledge will out. At the end of the day, we will have no choice but to deal with this knowledge in a responsible manner by trying to circumscribe it. Mr Wurtz, a ban on any type of research may be called for, but it would be extraordinarily naïve to believe that this ban would be observed. In the final reckoning, we will have no choice but to lay down boundaries.
I feel as many other people do about this issue. The thought of embryos being meddled with and experimented on makes my hair stand on end. There are certainly boundaries. But practical experience has shown me that at the end of the day, it will probably not be possible to do a great deal more than simply circumscribe everything. There is no need for us to take action at present. We still have time. We need to think very carefully about how we are going to proceed in this matter. We have committees for this purpose, and sometimes reading a good book has its uses.
An important European value that we all, whether lay or religious, purport to share is that any experimentation on a human being should only be for their exclusive and direct benefit. We depart from that principle at our peril and here we clearly have departed from it. We cannot experiment on human beings at any stage of their development and we certainly cannot mass-produce embryos for experimentation. The next stage will be commercial exploitation, which our own bio-patenting directive allows for.
The UK authorities argue that in spite of ethical doubts the cloning of human embryos is necessary because it is the only way to help patients suffering from various diseases. Many scientists dispute this and recommend more research with adult stem cells to achieve the same results in curing diseases. Can we not get together and find a way of dealing with stem research without experimenting directly on human beings? I hope this House agrees that this is a value that Europe was built on.
This is an emotive subject, not least because of the title 'Human cloning'. Stem cell research would be a less tendentious title. But my purpose is to ask for calm reflection and consideration of the facts and the implications for us the human race, for our health and well-being, for the future of science and the health industry in Europe and, by no means least, for our spiritual well-being.
So let us get some facts straight. Fact: human reproductive cloning is banned in the UK. There is no intention to change this and the UK industry has no intention of carrying out human reproductive cloning now or in the future. The research use of embryonic stem cells is a short-term response to a scientific need to discover ways of reprogramming adult cells.
Fact: stem cell research is tightly regulated under a stringent act of Parliament by the highly respected and rigorous Human Fertilisation and Embryology Authority. It would perhaps be a good idea if other Member States were to have something similar.
Fact: there have recently been interesting advances in adult stem cell research, but there still remain significant disadvantages compared with the unique characteristics of embryonic stem cells. The aim of research in embryonic stem cells is to find ways of using adult stem cells which overcome these disadvantages.
So we come down to the basic dilemma. Is an embryo up to 14 days old a living being with the full rights of a living person or of a foetus? Rightly or wrongly, the UK and the US legislation have permitted this type of research for ten years and many benefits have resulted. And after consulting world-wide for many months the Donaldson report recommends extending such research for therapeutic purposes.
The choice is yours, colleagues. You have to be true to your conscience and your faith but also consider the future well-being of your neighbour. Caring for your neighbour is also a Christian enjoinder. He may have Alzheimer's or Parkinson's or diabetes.
Mr President, this is a serious and complex subject, which has been brought to the fore by the British decision. It should also be pointed out that national legislation on this issue varies enormously, which can lead to uncontrolled practices, but these practices, as Mrs Grossetête said just now, may make us question the value some countries place on the reality of the principle of respect for human life from the embryonic stage, stated in Article 18 of the European Convention on Human Rights, which forbids the production of embryos for human purposes.
The difference between provisions shows how complex the debate is and raises several questions that merge into one another. What does respect for life mean? What does the pre-embryo mean in relation to the embryo? Do we have the right to authorise research into the embryo for therapeutic purposes? Where do the stem cells come from? Should embryos be cloned? Do stem cells come from foetal tissue as well as from adult tissue? Do we have the right to create embryos for any purposes other than for life itself? In the face of serious illnesses, which are currently incurable, do we have the right to prevent research being carried out, which we are told may bring hope?
All of these questions are laden with consequences and concern the meaning of life itself. This is why we must have dialogue, especially within the European bodies, and I regret the fact, Commissioner, that President Prodi gave a sneak preview of his interventions on Monday to the press before he shared them with the European Parliament. I must say that his comments were very cautious and carefully measured on this issue.
Secondly, I think that in order to hold this debate, Parliament should create an ad hoc Parliamentary committee which, could, in the first instance, quickly take the initiative of hearing experts from all disciplines, both from Europe and from across the Atlantic. This debate must also, however, be held in the public domain. That is why I propose that European 'assises' for bioethics be launched and there should finally be a provision which allows us to frame practices in this area at a time when we are pointlessly establishing monitoring centres. I propose that a European Agency for reproductive and biotechnological medicine be created.
. (FR) Mr President, I feel that I should respond, because Mr Liese asked a specific question during the debate. His question concerned the fifth framework-programme. On this issue, it is quite clear, as Mr Liese surely knows, as it is clearly stated in the fifth framework-programme, since it is subject to a codecision procedure, that research involving cloning techniques for reproductive and therapeutic purposes are quite explicitly excluded.
As a result, in the framework-programme, this is clearly completely excluded at the moment. I simply wanted to clarify this point, Mr Liese, since you asked the question.
With regard to the debate, on the other hand, as I said in my introductory speech, the Commission would like to enter into a debate with Parliament on these issues which are, as we have seen, very complex and very interesting.
I have received eight motions for resolutions pursuant to Rule 37(2).
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Question Time (Commission)
The next item is Question Time (B5-0535/2000). We will examine questions to the Commission.First part
Question No 41 by (H-0613/00):
Subject: Cooperation with drug counselling networks Cooperation between the Commission and the networks it promotes has deteriorated significantly since 1998: contracts between the networks and the Commission are often not concluded until the projects have already been under way for months. The Commission nevertheless insists that the projects should begin on the strength of nothing more than a provisional written notification. Payment of instalments by the Commission is sometimes delayed for years. All the networks are affected by the ever-growing bureaucratic burden and, above all, by the Commission's failure to make repayments, and are very much hampered in their work. Some associations have even had to close down because of delays in payment by the Commission.
Why has the Commission not succeeded in recent years in providing the networks it supports with contracts and instalment payments rapidly and in parallel with projects?
The Commission shares the concerns of the honourable Member about the problems relating to contracts and payments for the drug prevention networks subsidised by the Community action programme on prevention of drug dependence.
These problems have several causes. Firstly, it is clear that there has been a human resources problem in the Public Health Directorate in Luxembourg, which deals with this work. In short, the staff complement has been insufficient to deal with complex procedures and often inexperienced beneficiaries proposing too many small projects. This situation was aggravated last summer when a decision was taken in the light of the report of the Committee of Independent Experts to end the contract with the technical assistance office which helped in the implementation of this programme.
Secondly, a large number of small projects are implemented under the anti-drugs programme, placing additional strain on the already limited human resources at our disposal. During the last five years, the average size of projects in terms of co-financing granted by the Commission has been EUR 180,000.
Thirdly, experience shows that participants in the network have had little understanding of the Commission's contract and payment procedures. In many cases, therefore, the Commission has had to make repeated requests to the drug prevention networks for missing documentation needed to finalise contracts or produce payments.
Fourthly, in the light of experience with subsidies from the Community budget and the criticisms of the Court of Auditors, greater rigour may have been brought to bear on the documentation relating to contract costs, resulting in knock-on effects on the timing of payments.
In responding to these problems, I am taking a number of steps. The Commission's proposal for a new public health framework and strategy highlights the need for clearer objectives and more efficient management with a greater impact on key priorities. Therefore, fewer but bigger projects will be co-financed in future, making for more efficient use of the human resources needed to manage implementation of the programme. As the budgetary authority repeatedly stresses, we must match resources and priorities more realistically in the future.
In addition, as you are aware, following the Commission's recent review of its staffing needs, a request for additional posts is being put forward to the budgetary authority, including a significant increase in posts for the health and consumer protection DG. If the budgetary authority agrees, a number of these posts could be allocated to tackle the kind of problems which we are discussing today.
The inexperience of contractors regarding financial control requirements will continue to necessitate significant advice and other inputs from already limited staff resources. The Public Health Directorate intends to carry out an information campaign to help contractors to understand the Commission's procedures and requirements more clearly.
On the issue of red tape, the departments concerned are currently reviewing their documentary requirements with the aim of simplifying and speeding up payment procedures without neglecting the necessary financial control measures. As a result of the measures already taken, the situation has been improving, and I expect it to improve further so that contracts can be agreed more quickly and payments made in accordance with the Commission's 60-day rule.
Should you have any specific points to make, perhaps you could provide me with the relevant information in writing, and I will certainly raise them with my staff.
Commissioner, I am pleased to hear that certain measures are to be taken. Nevertheless, I call into question the fact that when the Commission encounters problems with the partners participating in particular projects, it attributes at least half of these problems to the partners themselves. I have information to the effect that even small project partners are in full possession of the facts about the contracts and know exactly what they have to submit. I have had a case described to me where the same paperwork was submitted on three separate occasions, but the Commission still maintained that it had never received this paperwork. I therefore wish to put in another request for the application procedure to be attended by extremely clear guidelines laid down in advance. I have encountered problems of this kind before, not just in the drugs sphere, but with many other partners that work with the Commission and seek co-financing. It is not only in the drugs sphere where the application procedure takes such a long time and is so complex, and I believe the problem does not lie wholly with incompetent, small project partners, but can also be put down to the fact that the requirements set by the Commission are not clearly formulated.
The question remains as to whether we really want to cut back on the small organisations within the European Union, when it is important to support drugs projects - including those in the regions - using a whole range of approaches, specifically in this area, but also in general. I believe it would not be in our interests to only give large organisations a chance to move things forward in this sphere, rather our aim must continue to be that of promoting a variety of organisational structures. That would be a wholly misguided attempt at a solution to my mind.
. In relation to the first issue raised, I do not suggest that the problem lies wholly with, as you say, incompetent project partners. What I am saying is that is the reason for some of the problems that have arisen. It is something I am concerned about and am seeking to address by making sure that there are clear guidelines, as you suggest, so you and I are fully in agreement on that point.
With regard to the size of projects, since 1996 a total of 149 projects have been selected for over EUR 25 million, with an average amount of EUR 180 000 per project. Under the new health strategy we will reduce the number of projects and increase their value and impact, thereby using our limited human resources more effectively. It does not always follow that smaller projects are better than bigger projects, but if human resources are applied efficiently it will be for the betterment of the projects concerned.
Question No 42 by (H-0629/00):
Subject: Scientific advice concerning phthalates Will the Commission now release the statement agreed on 25 November 1999 by the CSTEE (Scientific Committee on Toxicity, Ecotoxicity and the Environment) on that committee' s view of the misinterpretation by the Commission of the scientific advice on the subject of phthalates, the statement being referred to in the minutes of the Scientific Steering Committee' s meeting of 10 December 1999? Will it indicate who in the Commission is responsible for this failure to follow accepted practice on the publication of all minutes, reports and agreed statements by scientific committees, and will it indicate who was responsible for delaying the publication of the main minutes of the CSTEE meeting of 25 November 1999 until April 2000?
Thank you for giving the opportunity to clarify the issue that is the subject of your question. As referred to in the minutes of the plenary meeting of the Scientific Steering Committee of 10 December 1999 the chairman of the Scientific Committee on Toxicity, Ecotoxicity and the Environment informed the SSC about the SCTEE's intention at its plenary meeting of 25 November 1999 to attach a statement to the minutes of the meeting, clarifying the interpretation of its opinion on phthalates in toys.
The minutes of the meeting under discussion would normally have been adopted at the occasion of the next SCTEE plenary meeting which took place on 4 February 2000. However, at that plenary meeting several committee members considered that the minutes were in general too long and requested the secretariat to follow the format of other scientific committees. Following this request the committee decided to postpone the adoption of the minutes to the next plenary when the draft of a more succinct version would be available. This inevitably delayed the process of adoption until the subsequent plenary meeting held on 11 April 2000.
Once approved its content was immediately made public on the Internet - in the course of that very week in fact, as is the usual Commission practice. There has accordingly been no failure in publishing the minutes.
I am grateful to the Commissioner for his reply although I have to say that five months is a long time to wait for minutes. What I say now is no reflection at all on the Commissioner himself, but I hope that he would accept with me that science must inform our decisions on risk and how to manage it. In this case the science was less than adequate. It was not validated by peer review and so on. So when it came to the Science Committee and the chairman's views it was significant that his advice - in his words - did not justify a banning action. The resulting ban on other phthalates had nothing whatsoever to do with children's toys or teething rings. This exercise brought into some disrepute the precautionary principle. That principle only holds good if the decisions are scientifically irreproachable. It was not a happy experience and I hope the Commission would agree that both the Commission and Parliament have a lot to learn from this experience.
I fully agree with the honourable Member when he says that science must inform our decisions and that is what happened in this instance. The relevant committee produced its report, as it is required to do in its area of responsibility which is of course risk assessment. That information was passed on to the Commission, since it is one of the EU institutions responsible for risk management. The Commission took the view, having regard to the advice contained in the documents sent by the relevant committee, that phthalates or toys designed to be placed in the mouth posed an immediate and significant risk to babies under the age of three.
The Commission made a clear assessment of this issue. I submitted emergency proposals to the Commission as I am entitled to do under the General Product Safety Directive and my colleagues agreed that this was the appropriate to action to take in the circumstances.
My colleague, Commissioner Liikanen, has adopted a more long-term approach to the whole issue of phthalates and placticisers in toys and so on. I wish to say once again that I agree that science must inform our decisions, and that, in my view, is what happened in this instance.
As the author is not present, Question No 43 lapses.
Question No 44 by (H-0688/00):
Subject: Water needs in the Middle East The constantly increasing demand for water in the Middle East is set to play a significant part in relation to the outlook for cooperation and understanding among the peoples of the region. After a three-year break, the Steering Committee of the Multilateral Working Group on Water Resources (MWGWR) for the region began work again in 1999 and adopted specific programmes on the saving and use of water resources in the Middle East, with EU funding. The issue of water in the Middle East was also discussed in the context of the EU-Israel Association Agreement, and the Israeli side has also raised the subject of further funding for such programmes.
What policy will the Commission pursue on this matter, with a view to promoting cooperation among the peoples of the region and averting conflicts arising from water needs?
Water will be a crucial issue for the Middle East in the coming decades. The region has the lowest per capita availability of water anywhere in the world and it is steadily decreasing. Water is indeed one of the main issues of the Middle East peace process, not only in the negotiations between Israel and the Palestinians but also between Israel and Syria. The Commission's policy focuses on the various dimensions of the water question in the Middle East, the security as well as the economic, environmental and social dimensions.
Just and comprehensive water agreements between Israel and its neighbours, sustained by effective regional cooperation, are necessary for lasting peace in the region. The Commission is an active participant in, and a main donor to, the multilateral water working group of the MEPP. As a concrete contribution we have committed another EUR 4 million in 1999 for the completion of the regional water data banks. We also promote the concept of a regional cooperation structure. The Council's special taskforce on water in the Middle East has met with the Israeli, Jordanian and the Palestinian water commissioners and is actively coordinating EU water policy.
The Commission's policy aims at helping the region to achieve a sustainable management of the scarce water resources in combination with assistance to explore new resources. Current water management and consumption in the Middle East cannot be sustained. Estimates suggest that in the overall Mediterranean region agriculture absorbs over two thirds of total national water consumption, while accounting for only one third of GNP and labour. This discrepancy is even sharper in the Middle East. Therefore assisting reform of domestic water policies in the countries of the Middle East is a priority. Indeed the Euro-Mediterranean Foreign Ministers Conference in Stuttgart in 1999 decided to make water a priority for the partnership. As a first result the EUR 40 million action plan adopted by the Euro-Mediterranean ministerial conference on local water management in Turin in October 1999 would provide a further opportunity for cooperation in this sector. A call for proposals will be published soon.
Thank you, Commissioner, for your answer. In addition to highlighting the seriousness of the problem and its effect on the Middle East peace process, my question was aimed at regarding the lack of water resources as a serious political issue. We all talk about the impending crises over water shortages. Something must be done. Commissioner, what initiatives are you going to take to formulate rules of international law in the management of water resources so as to eliminate any hotbeds of local and regional political antagonism, seeds of crises and a peculiar type of imperialism? Your answer to the Israel - Syria question should go somewhat beyond; to the Tigris and to the Euphrates, to Turkey and to Syria and elsewhere. I believe that rules of international law must be established to manage water resources. These rules must contain clear conditions for all the countries involved, through which rivers that cross more than one country flow. This must also apply to lakes that belong to more than one country.
The Commission is supporting crucial water projects in the Palestinian authority and in Jordan through MEDA. The most recent example is Community support of EUR 5 million in grants for the project management of the Greater Amman water sector improvement programme, plus a substantial loan from the European Investment Bank.
Apart from the support we give to the multilateral water working group, I can mention the Euro-Mediterranean water information system three-year action programme. The European Commission contributed EUR 1.2 million towards its implementation. The Euro-Mediterranean conference on water management in Marseilles on 25 and 26 of November 1996 was organised on the initiative of the European Commission and the French Government, with the support of the city of Marseilles. The International Office for Water took charge of the secretariat. So the Commission is constantly involved in this project, has been for some time and continues to be.
Question No 45 by (H-0689/00):
Subject: Transport of animals In the year 2000 television documentaries are still being broadcast in the Member States which clearly show that live animals are being transported on EU territory in breach of the provisions of the directive on animal transport and in disregard of all ethical principles.
How does the Commission intend to ensure that the Member State authorities monitor shipments of animals and scrutinise routes between Member States?
When will the Commission put forward revised proposals for directives to govern the transport of live animals?
What view does the Commission take of the fact that in those Member States in which shipments are carried out properly costs are higher than in those which repeatedly breach the relevant rules, even though the EU has a single market in foodstuffs?
What steps is the Commission taking to halt shipments over long distances as a general rule and replace them with shipments of frozen and processed products?
Second part
I agree that it is a matter for concern that rules on the transport of animals are not being sufficiently enforced in certain areas. While Member States are responsible for the day-to-day enforcement of Community legislation, the Food and Veterinary Office of my Directorate-General undertakes specific control and inspection missions to check that Member States apply Community legislation in an effective and a uniform manner. These checks have revealed certain shortcomings in the compliance of some Member States with the Community legislation. As a result, infringement proceedings based on Article 226 of the Treaty have been opened against certain Member States and others are under evaluation.
I will shortly present a report to the Council and the European Parliament on the implementation in the Member States of the Community legislation on the protection of animals during the last quarter of this year. The report will show that Member States currently have difficulties in fully implementing Community legislation. As the conclusion to the report, I intend to present proposals to improve the transport of animals, address the difficulties I have referred to, ensure inspection by the FVO and provide for infringement proceedings if appropriate.
As soon as possible, several basic issues of the directive should be evaluated on a scientific basis, notably data concerning travelling times, stress related to loading and unloading operations and loading densities. In this framework, measures to encourage the slaughter of animals closer to the places where they are raised also merit examination.
I conclude by assuring you that animal welfare is very high on the agenda of the Commission. I look forward to further discussion when I present the report on transport in the next few weeks.
Mr President, Commissioner, thank you for your reply, but I would like to say very briefly that, now, as the EU is enlarging to the east in accordance with a very tight timetable, and they have been transporting horses from the Baltic countries, among others, into the EU area on journeys of up to a hundred hours long, I think it is quite odd that at the same time we are calling on applicant countries to adhere very closely to the guidelines and legal provisions. In our own territory, however, we allow such violations that - as has been seen in public - are simply inhumane, considering we are supposed to be a civilised western Europe. I would like to highlight this and ask what sort of timetable is now in place for real action, taking into account the fact that we have to put our own house in order before new Member States join the EU?
Although I cannot give you a specific timetable, I do assure you that infringement proceedings have already been opened and others are now being evaluated. The situation is under constant review, I have had a number of discussions with the Director-General of my DG, who is an expert on transport, and I am drawing on his expertise.
You also draw attention to our relationship with the applicant countries. The Commission believes that the most effective way to achieve a widespread improvement in animal welfare standards is to work towards an international consensus. The long-distance transport of horses has been discussed with heads of veterinary services in the central and east European countries currently negotiating accession to the Union.
A protocol of action to improve the protection of the horses and donkeys transported over long distances was agreed in April. The first results of the implementation of the protocol will be discussed at a specific meeting with all the competent authorities of the accession countries at the end of September this year. So I can give an assurance that this issue is high on the list of priorities in my service and we will be monitoring it closely and pursuing it actively.
Mr President, it would be interesting to know if the Commission is intending to have research carried out in this field, based on the best practice model. Are you intending to create incentives, with a view to ensuring that live transport is carried out in such a way that is actually tolerable for the animals concerned?
I am satisfied from the advice that I get from my service and the other information that is made available to me that any measures that are necessary are being taken. On that basis, the directive is being amended to improve the protection of animals during transport, providing in particular for additional measures to protect the horses with a mandatory unloading and fixed resting period for commercial consignments of horses passing through a border inspection post of the Union.
I should like to ask a related question regarding the banning of Staffordshire terriers in Germany under their dangerous dogs law. Many of my constituents in the United Kingdom are writing to protest against this German law banning certain breeds of dogs which appear to pose no threat to public safety. Given the pets' passport project at European level and a right for pets now to move freely within the European Union as a result, does the Commission have any legal competence to intervene and protect animal welfare and, in particular, these domestic pets in Germany, of which there will be a needless slaughter potentially and possibly even extinction of a fine breed of British dogs?
Commissioner, in accordance with the Rules of Procedure, this is not a supplementary question. We could invite Mr Tannock to ask this question during the next part-session, but if you wish to reply to it, you may do so.
As a matter of courtesy to the honourable Member I would say that had you given me notice of this question I would probably have been in a better position to give you a comprehensive answer to it. I am the Commissioner responsible for animal welfare. There is a competence to deal with these issues relating to animal welfare. If such issues are brought to my attention and come within the relevant directive, then action can be taken. The only practical suggestion that I can make to you is that if you would like to write to me and give me specific details of the issue that you have raised I will have my services examine it and deal with it.
Mr Tannock, you may express your opinion in writing on a bilateral basis or you may do it in public in accordance with the Rules of Procedure, and the Commissioner will reply.
Thank you very much, Mr Byrne, for your cooperation with Parliament this afternoon.
Questions to Mr Vitorino
Question No 46 by (H-0600/00):
Subject: Communication on children's rights Following the Commission's statement to Parliament to mark the tenth anniversary of the Convention on the Rights of the Child in November 1999 when it indicated that it would be publishing a Communication on children's rights, can the Commission now give Parliament a definite timetable for the publication of the Communication? Given that the United Nations General Assembly's Special Session (UNGASS) on children will take place in September 2000, what is the Commission's plan for coordinating EU and Member State input to the Special Session? Is the Commission prepared to acknowledge that, in view of the special session, a Communication on children's rights is of the utmost importance?
I would refer the honourable Member to the letter dated 20 June which she and a number of her colleagues received from President Prodi on this very subject. In his letter the President made absolutely clear the Commission's commitment to all measures which safeguard children's rights and mention a number of areas both external and internal where the Commission was active on these highly important matters.
However, the President also sought to situate the Commission's action in these areas, as in others, in the context of the Treaties' revision. He acknowledged that competence for action concerning children remains primarily with the Member States given the lack of a clear legal basis in the Treaty for the Community to safeguard children's rights in terms that go beyond the existing framework.
In the current framework the European Commission has already undertaken a considerable number of initiatives to protect children's rights as in the Daphne and Stop programmes which fall under my competence. The Commission is also pursuing action in the social and educational field with a view to improving the situation of children.
Further evidence of the importance we attach to this subject can be found in the fact that it was the Commission which undertook the initiative to include a specific article on children's rights into the charter of fundamental rights. The draft article concerning the protection of children incorporates the main principles of the New York Convention as the right to such protection and care as is necessary for their well-being and consideration.
We will continue to insist that the charter foresees the prohibition of the employment of children. In his letter the President also expressed the view that it could indeed be useful for the Commission to evaluate if all Member States have pursued the content of UN Convention on the rights of the child. Although all the Member States have ratified the Convention, its implementation varies widely and the views of the Member States on how to best protect children's rights diverge to a considerable extent.
It is my conviction that such an evaluation might represent a useful contribution for the participation of the Union in the special session of the United Nations general assembly in September 2001. The Commission believes that its ongoing actions in favour of children, its active advocacy for an appropriate inclusion in the charter of fundamental rights and its support for this idea of having an evaluation as described represents evidence of its commitment to this important subject.
As you know, I am a great admirer of yours and I am sure that you were as uncomfortable repeating your answer today as I was hearing it. I know of your own personal commitment but actually you have not given me any clear indication of what the Commission is actually going to do in the UN conference which is taking place in a couple of weeks time. Having listened to the extent of plans that the Commission has in relation to animal welfare, I can only wish that they had similar plans in relation to the welfare of children.
Accepting the legal limits within which you have to work, could you in fact give me any indication that anybody from the Commission for example is going to be present at this United Nations conference in September? In what context and are they proposing to make any input into the conference?
I will answer with pleasure. As a matter of fact, we are both talking about the same thing, which is the United Nations Special Meeting of the General Assembly on Children's Rights in September 2001 next year. Since we are talking about that my approach is that we should have a study to evaluate how the United Nations Convention on Children's Rights has been implemented in our Member States. This study should be completed in time to be used as basis for the Union's participation in the United Nations Special General Assembly next year.
I am sure that we can count on the support of the incoming Swedish Presidency in the first six months of next year. It has already made it clear, that it will be making children's rights a top priority. So I think I have explained what action we propose to take and when we propose to take it.
Mr President, does the Commissioner agree with me that there seems to be a new and growing abuse of children which is within the competence of the European Union? Children are being used by mothers from eastern and central Europe on the streets of our cities for begging. They are mostly coming into the Union as refugees. Either they should be taken into care or the begging is unjustified because they should be receiving social benefits from the state. This is something perhaps which should be added to the list of child abuse which we as a Community ought to be looking into very carefully.
I share the concern of the honourable Member in the sense that begging is an activity where children are forced, sometimes by their own family, to act against their dignity. As you know, the responsibility for protecting the dignity of children falls, above all, within the competence of the Member States. Nevertheless we are now launching a debate on a specific legislative initiative to define the list of crimes against children. I will consider your suggestions with an open mind.
Question No 47 by (H-0606/00):
Subject: Absence of passport controls in the Schengen area In the Commission's view, how has the absence of passport controls under the Schengen Agreement worked during the European football championship in the light of the mass arrests made in Brussels and Charleroi?
First of all, it should be pointed out that many of those involved in the incidents that occurred in Brussels and Charleroi, come from one of the European Union' s Member States, the United Kingdom, which is not a member of the Schengen area. These are therefore people who, when travelling to see football matches at Euro 2000, were subject to checks carried out at the external borders of the Schengen area.
It should also be borne in mind that for the duration of Euro 2000, the Belgian and Dutch Governments made use of a safeguard clause in Article 2(2) of the Schengen Agreement, which lays down that, when public order or national security are threatened - and in my view, the fear generated by these cases of 'hooliganism' certainly meets these criteria - a Member State may decide that, for a limited period, national border controls, adapted specially for the situation, can be implemented, even at internal borders within the Schengen area.
The Belgian and Dutch Governments adhered to the prior consultation procedure laid down by the Schengen Agreement. The controls that are envisaged therein were temporarily reintroduced at internal borders, but this was not carried out in a systematic way. These were targeted checks, specifically based on information supplied by the Member States in the framework of police cooperation, concerning supporters likely to pose a threat to public order.
Establishing controls at the external borders and, temporarily, at the internal borders of the Schengen area is not the same as closing a border or systematically turning away people who wish to enter the territory in order to attend a football match. In accordance with the Treaty establishing the European Community, the Union' s citizens have the right to move freely through the territory of Member States. Restrictions may be imposed, however, for reasons of public order and in individual cases only, i.e. when the person concerned represents a genuine and sufficiently serious threat to society' s fundamental wellbeing.
This is why I say that Community law does not allow for a collective restriction to be imposed. Having the nationality of a given Member State and wanting to attend a football match are not sufficient grounds for being turned back at the border. This is why an assessment of the measures for cooperation between the authorities of the Member States concerned is already underway and why this joint exercise aims to learn the lessons of Euro 2000, in order to see how police and judicial cooperation can in the future be improved in terms of combating hooliganism.
I should like to thank Commissioner Vitorino for his answer. I supported Portugal as well as I could there at King Baudouin' s Stadium in Brussels, but France won in the end in a match in which it has to be said that France had the better team. I was gunning for Portugal for as long as I possibly could, though.
As I say, thank you for your answer, but I should still like to ask a follow-up question. A lot of people find it appalling that, here in Europe, there are riots, hooliganism, aggressive language and violence such as are unknown in connection with sporting events in, for example, the United States. I know that Great Britain is not a signatory to the Schengen Agreement, but that day may come. Do you think that the measures we are now taking are adequate, and what lessons can be drawn for the future? Perhaps next time, Portugal will also be in the final.
I do not consider there to be any link, whether direct or indirect, between Portugal' s defeat and the outbreaks of hooliganism. It is a fact of the game that sometimes luck is not on your side. In any event, Portugal will be hosting Euro 2004, and that is why, for Euro 2000, the Commission supported several practical initiatives for police cooperation in order to try out new methods of cooperation and to learn lessons from them.
We are now in the process of assessing those measures. As soon as the report is available, it will be discussed and legislative measures will be adopted at European level, which is our objective - to adopt measures at European level that are capable of supporting this police cooperation in the fight against hooliganism. I am currently awaiting this report. As soon as it is ready, it will certainly be made public and the debate on what initiatives need to be taken will begin.
I have a follow-up question also concerning the Schengen Agreement and exemption from the requirement to carry a passport. As the Commissioner surely knows, the Nordic countries are to become signatories of the Schengen Agreement in March of next year.
It has emerged that, in future too, Swedish citizens who are to travel within the Schengen area will have to carry their Swedish passports with them because Swedish ID documents do not state the country of which they are citizens, as required under the Schengen Agreement. What was promised as a union with exemption from the requirement to carry passports still makes the latter compulsory for Swedish citizens.
I wonder if the Commissioner can confirm that, once Sweden has entered into the Schengen Agreement, the latter' s regulations will, in the future too, require Swedes to have their passports with them when they travel to other countries within the Schengen area. What are your views on this?
Mr Sjöstedt, I would say that this matter should be seen from a different angle: that of creating common standards for travel documents, whether they are passports or identity cards. That these common standards should exist is laid down in the Treaty, and the Commission has a proposal at an advanced stage of preparation for the adoption of common standards for the instruments in question. I cannot give you a fixed timetable, that is, I cannot guarantee that these documents will be adopted before the expected date for the integration of the Nordic Passport Union into the Schengen free movement area. What I can guarantee is that we are working hard at formulating uniform standard models of documents that will solve problems such as the one the honourable Member has just indicated.
Question No 48 will be replied to in writing.
Question No 49 by (H-0692/00):
Subject: European police academy What stage has been reached in the plans for a European police academy, with regard to virtual networks linking existing bodies and the creation of an actual academy at a particular location?
The European Council of Tampere of October 1999 called for the establishment of a European police college for the training of senior law enforcement officials which should start as a network of existing national training institutes. Considerable progress has been achieved so far. The Portuguese Presidency submitted a draft Council regulation at the end of June 2000. The French Presidency aims at adding a Council decision adopted by the end of this year. This would make it possible to meet the deadline of having the European police college in place by 2001, as mentioned in the Commission's scoreboard on justice and home affairs.
A number of Member States are in favour of creating the European police college as a permanent network of national training institutes. Other Member States regard the current presidency proposal for a network as a temporary stage on the road to an institution at a fixed location. The Commission has, from the beginning, insisted that the European police college will become a fixed institution after having functioned as a network for an initial period in line with the Tampere conclusion. This has led to the draft regulation now containing the following approach.
From January 2001 the European police college is set up as a network of national training institutes, a virtual academy. It will function in this form for three years. After that period a decision will be taken on the form in which to continue with the European police college. The Commission continues to take the position, however, that the draft regulation should contain a clear obligation for the European police college to become a fixed institution after having functioned for a few years as a network.
Mr President, I would like to thank the Commissioner for his precise answer and substantial input in this matter. In the meantime, I have been appointed rapporteur for the subject and I am sure that we will work closely together with a view to moving matters on.
But the question I have is this: is the Commission still planning to conduct a study into the feasibility of making this college a fixed institution? Because as you know, the European Parliament has called for this to be a fixed institution and not a virtual academy. Are you proposing to conduct a study on the feasibility aspect? You can rely on receiving our full backing for this.
There is a first study on feasibility by the General Secretariat of the Council which was the basis of this current draft resolution of the Council. But we intend to promote our own initiative in the area just to make sure that we will have all the necessary information to take a further step ahead as soon as possible. It is urgent to have that second step in order to make the European police college a fixed institution. The Commission will not drop that idea.
Thank you very much, Mr Vitorino, for your replies this afternoon.
Question No 50 will be replied to in writing.
Questions to Mrs Diamantopoulou
Question No 51 by (H-0647/00):
Subject: Social security in a stronger European economy One of the European Union' s main tasks in the 21st century will doubtless be to ensure that due importance is attached to the social dimension by comparison with the economic and political dimension. Common social policy objectives must be defined and attained in order to ensure that the process of increasing integration and the forthcoming enlargement is supported by the European public. Can the Commission say whether it will take action with a view to the increased harmonisation of social security systems, which still differ widely, and the harmonisation of professional qualifications in all areas?
Is it correct to assume that the EU' s extremely sparse powers in the fields of social policy and employment will be expanded in the future?
Mr President, the two basic issues are whether we intend to harmonise social policy and whether the power of the Commission will be extended to cover social policy issues.
I will start with the Lisbon Council resolution, which made clear reference to the need to combine the policies of competitiveness and social cohesion, the need to update the social model, to invest in people and to combat social exclusion. Under the Treaties, it is naturally impossible for the Commission to put forward policy on issues relating to social policy But we feel that, in the wake of Lisbon, there is agreement within the Council, and the Council has unanimously decided to cooperate in the field of social policy and to extend the method of open cooperation to issues such as social exclusion and social protection.
I am bound to say that the agenda that was tabled in June, in relation to which there was special cooperation with Parliament and with the rapporteur of the Committee on Employment and Social Affairs, Mrs Van Lancker, accurately describes the measures and actions relating to social policy under the Treaty, but it also categorically states that the harmonisation of social polices is not on the cards. Harmonisation is deemed to be impossible. But our objectives can be achieved using methods such as social dialogue, the Structural Funds, especially the European Social Fund, which has a large budget, mainstreaming, political analysis, research and, finally, legislation.
In July 1999, the Commission presented a communication entitled 'A Concerted Strategy for Modernising Social Protection' . This put forward a two-pronged approach. The first is to combat social exclusion and the second concerns future cooperation on issues of social protection and pension systems. To achieve these goals, the Commission is giving priority to the enactment and implementation of social indicators, which are necessary to assess polices, to specify objectives relating to poverty and culture, which will be discussed during the course of the French Presidency, and to reach agreement on axes concerning the viability of pensions.
Commissioner, thank you very much for providing these clarifications. Allow me to express the wish that is dearest to my heart in the form of an additional question: what special measures will the Commission endeavour to take in the future, with a view to working towards the harmonisation of the social security systems, professional qualifications and the social dimension in all areas? It was extremely interesting to hear how matters stand in this respect, and to learn that the trend is more positive than it has been hitherto.
However, I believe we must convince the people of the European Union that freedom of establishment is not a hollow expression which ultimately applies in full to tourists, rather, they must understand that for people who work, or have worked - firstly in terms of the insurance system and then in terms of the pensions system - freedom of establishment is a reality, and not a hollow expression. I believe we must join forces to this end, in order to try and persuade the Council to frame policy in this area that is more transparent, progressive and forward-looking.
Mr President, I would agree with the general approach taken by the honourable Member, but I would like to remind him of the margin for manoeuvre of these policies at a European level, especially since they are national policies. Secondly, according to our studies, there are such major discrepancies in the structure and organisation of pension and social security systems that it is impossible to talk about harmonising them. Thirdly, regarding the rights of workers as they move from one country to another, there are already two regulations in existence. In July, the Council of Employment Ministers held an in-depth debate on changing the regulations for workers living in one country and working in another. But I must emphasise that these systems are so different that the difficulties in bringing about the harmonisation you propose are virtually insurmountable.
Mr President, Commissioner, the harmonisation of social security systems would require harmonisation of the financing of social security, or, in practice, the harmonisation of taxation, not just with regard to its technical framework, but also its levels of taxation. We all know that consensus has still not been reached on this as far as policy is concerned, and that that is not going to come about quickly. For that reason I believe that a policy like this of taking small steps at a time is quite in order in this matter, and I would also ask how one aspect of this one-step-at-a-time policy is going, in other words the directive on a single market for additional pensions. The directive was supposed to have come from the Commission for a reading in the European Parliament in July, and now we have heard that it is probably being postponed until September. It may also be that it will not get discussed throughout the whole of the French presidential term. Could you give an update on this directive on a single market for additional pensions?
Mr President, I would like to say that this directive, which is being prepared in collaboration with other departments and other Commissioners, such as the Commissioner for the Internal Market and Competition, is still being developed. I will be able to give you a more complete text at a future sitting. We are currently at the debating stage.
Question No 52 by (H-0649/00):
Subject: European social non-governmental organisations The role of European social NGOs as an important link between Europe' s citizens and the Commission, Parliament and Council is increasingly recognised in areas such as social policy, trade, development and the environment. What plans does the Commission have to propose a legal basis for civil dialogue between the EU' s institutions and organised civil society?
It is clear that, during the preparation of the White Paper on a new form of government within Europe entitled 'Spreading Democracy within Europe' , one of the basic issues is the role of civil society in the new forms of democracy that will be operating in Europe and in all Member States.
The level of cooperation and the forms of collaboration between the Commission and NGOs are of particular concern to all Ministers without portfolio whose programmes are implemented through NGOs and who have, I would say, a special burden to bear in the social field.
As you know, a dialogue is taking place today based on the working document submitted by the Commission on the Commission and NGOs and the construction of a stronger partnership. This dialogue aims to enable us to come up with new proposals on issues such as the representativeness of these organisations and issues of a procedural nature such as their funding and operation. Within the framework of this dialogue, on 30 March 2000 I met members of the platform of European NGOs and a dialogue took place, which focused on two categories of issues. The first category covered the proposals they put forward, which were invaluable for the social agenda. The second focused on issues concerning the representativeness and the organisation of NGOs in the social arena at a European level, the financial problems they are faced with and the special procedural difficulties they have in obtaining funds. Related issues included the quality and the specifications of the services they offer. I am bound to say that their contribution to this dialogue was extremely significant.
Just a short time ago, in June, a meeting took place between the official group of the Secretariat-General and the platforms of European social and developmental NGOs, and we believe this dialogue will soon come to an end. After assessing the current level of cooperation and the institutional framework within which the NGOs operate, the Commission will be in a position to put forward a new, integrated proposal, consolidating their statutory role and their ability to function.
Thank you, Commissioner and I certainly agree with the substance, particularly of the early part of your answer. I welcome the fact that NGOs are funded through the exclusion and anti-discrimination action programmes. But I have one specific question: why are only eight or nine NGOs, as far as my information is concerned, funded through these two lines?
Secondly, NGOs feel that they are being unfairly denied access to core funding. My information is that they are being pushed into project funding and 18 environmental NGOs, for instance, are receiving from the Commission funding towards their running costs. It occurs to me that two years after the 1998 budget freeze, it might be time now for the Commission to respond to what are very clear needs from the European-based social NGOs for core funding to cover their running costs.
As you know, concerning particularly social issues and NGOs, there were some rules concerning the size, the representativeness and the results of these NGOs. We know that in this social field there is a huge number of NGOs and it is very difficult for the Commission DG to know with which of them they can cooperate. Sometimes there is confusion at national level. So we have decided to establish the criteria and to agree with NGOs the criteria on the basis of which we can select the NGOs we can work with. This is why we must solve the problem of the issue of representativeness, and the issue of the network to be established at European level.
Question No 53 by (H-0675/00):
Subject: Employment in Greece In its answer to my Oral Question H-0778/99 on the Greek action plan for employment, the Commission stated that the Greek Government recognised the problem concerning the difficulty of recording fluctuations in employment and unemployment and had therefore undertaken, first, to reorganise the country' s public employment services, second, to establish effective centres to promote employment and, third, to introduce a system of computerised employment cards and to employ appropriate computerised systems to monitor all these policies.
What is the unemployment rate in Greece at present? To what extent is the Greek Government meeting the undertakings it gave regarding the above-mentioned matters? Can the Commission provide statistics concerning the number of jobs created as a result of the implementation of the employment programmes, in other words how many of the unemployed have found work?
According to statistics provided by Eurostat, the unemployment rate in Greece in 1998 was 10.7%, whilst the European average during the same period was 9.9%. For the moment, Eurostat does not have statistics on Greece for 1999 and forecasts for 1999 were 10.4%. It is clear therefore that there are no appropriate statistics recording fluctuations in employment, which makes it difficult to assess the policies and measures being implemented. The new action plan for employment and the new measures announced by the Greek government based on this new action plan for employment are a move in the right direction.
There are significant undertakings concerning, firstly, the organisation and coordination of statistical services in Greece with those in other European countries and of Eurostat. It is clear that, without a statistical base, it is difficult for us to put in place specific policies. Secondly, there is an undertaking to speed up the reorganisation of public employment and statistical services. This reorganisation will be completed by the end of 2001.
The Commission does not have any information on the number of unemployed who have found work through the various employment programmes in Greece. That is why there is also an undertaking to continuously assess the existing training programmes, together with the Commission, to ensure that those who pass through these programmes are adequately monitored.
I would just like to say that the tabling of your question coincided with the announcement of recommendations for all Member States. The most fundamental recommendations concerning Greece are, firstly, to make changes to the statistics, the indicators, the studies and the employment services. Secondly, tax disincentives and other disincentives militating against the provision of community subsidies for entering the labour market will be examined in detail. Thirdly, training and the participation of social partners in this process will be promoted. Fourthly, business enterprise will be encouraged and procedures to create new companies will be simplified. Finally, cooperation between social partners will be encouraged and the organisation of labour relations will be brought up to date, at the same time guaranteeing flexibility and security.
Thank you very much, Commissioner. I have more or less the same statistics as you. Indeed, I am this very moment holding in my hands the latest Eurostat report of 5 September 2000. The figures are more or less as you gave them.
What I would really like to highlight is the following: for many years now, Commissioner, long before you were appointed to your post, I have been trying to find out - even a rough estimate will do - how many people have found work as a result of these employment actions, and I still have not succeeded. What prospects do we have of finding out at some point, albeit from one action if not more generally?
Secondly, you said we would have the results by the end of 2001. But I think it is totally unacceptable that there can be a debate using these figures, which have been collated throughout the European Union, month by month, category by category, and only the column referring to Greece is empty. I just wonder what we can discuss on this basis. I apologise for having to say this, but I have run out of patience.
Greece is going through a period of transition which, I would say, equates with the first period of the policies concerning its accession to EMU.
It is clear that certain areas that have been mentioned have suffered delays in relation to other countries. I agree with you that especially the part about statistics is extremely important, not only for the assessment but also for the implementation of policies. The undertaking in the employment action plan is a clear undertaking. The recommendations make specific reference to this. The Employment Guidelines for 2000 give priority to the action plan. It is one of the issues to which the Greek Government has made a commitment. I hope that this time next year we will be in a better position.
Madam President, personally I like you, but I have to say that I do not like the Greek Government, especially concerning its stance on employment. The results speak for themselves. And I think that what you have said thus far also speaks for itself. How can anybody shape employment policy when they do not know what employment is, when they do not know how many people have found work thanks to training programmes?
I want to focus on one thing. I want to ask you a specific question so as not to have a long discussion about this. Specifically on training, what do you believe and what do you propose asking the Greek Government to change in the 2000-2006 period by comparison with the previous period, during which we all have the impression that things were not going well, despite the fact that the statistics were not accurate? The information that does exist even shows that things are getting worse. So what will change in the 2000-2006 period?
Before I start, I would like to point out that, for historical and political reasons, every country has a different starting point and that, in the framework of the Third Community Support Framework, the next five years will be a great opportunity for all countries to assess strategies and funds alike.
With specific regard to training, to which you made reference, as you know, in Greece there is the EKEPIS [National Certification Centre for Vocational Training], a certification centre set up with the approval of the Council, which has had very satisfactory results and has made some positive assessments. Over the next period it will complete its certification procedures. In other words, it will certify trainers and programmes, which has hitherto not been carried out.
Secondly, training must be geared towards the choices made by a country in a service and information society. In other words, the fields covered by training must be linked to the choices made by the country.
Thirdly, the establishment of centres to promote employment must be completed. So far, 24 have been established. We must have at least 100, according to the plan that was drawn up at national level. These centres must distance themselves from the classical provision of services for the unemployed and must come into line with the models that we already have in the European Union. These models relate to the individualised provision of services for the unemployed. And of course the system of computerised employment cards must be implemented for monitoring to be successful. The action plan for employment for 2000 contains these undertakings. The funding is available for these programmes and my opinion is that, during the 2000-2006 period, training programmes must be geared towards the specific points I have mentioned.
As the author is not present, Question No 54 lapses.
Questions Nos 55, 56 and 57 will be replied to in writing.
Questions to Mr Fischler
Question No 58 by (H-0602/00):
Subject: Delay in issuing a 'certificate of specific character for foodstuffs' In 1994, after a long process of preparation, research and discussion in the Italian sector concerned, an application was drawn up in respect of whole virgin honey in accordance with Regulation 2082/1992/EC. The file, accompanied by a request for a `certificate of specific character´, was submitted by the whole virgin honey association and forwarded to the Commission by the Italian Ministry for the Environment on 8 September 1995. It was not until August 1999 that the Commission's approval was obtained, and then only thanks to various approaches by the Italian Government and the Minister, Mr De Castro, in particular. Since then, however, the association in question has heard nothing more. In view of the fact that eleven months have gone by since the Commission expressed its favourable opinion, and the regulation in question lays down specific time limits for issuing the certificate, could the Commission explain the problems that have prevented the official award of the certificate and what action it intends to take to resolve them?
Mr President, ladies and gentlemen, unfortunately, the registration application in respect of whole virgin honey, which is at issue here, is not in accordance with the requirements of the legal provisions currently in force in the Community. In particular, the application of this designation is contrary to 1974 Directive 409, which is presently in force. Therefore, it has not been possible to date, to grant the Italian application for protection by means of a 'certificate of specific character' within the meaning of Regulation 2082. However, as you are aware, there is a proposal to amend this directive.
As soon as the Council and Parliament have amended the directive, and a designation of this kind is permissible, it will at last be possible to bring the assessment of the application for the aforesaid honey to a successful conclusion.
I am very grateful for your precision, Commissioner but I have to say that I am not satisfied.
If I am not mistaken, as I said in my question, the Commission expressed a favourable opinion. I am aware that, since then, the common position on the directive has been redefined and that Parliament is expecting to hold a debate on the subject. However, it would appear that the reference to regulation 2082/90 may be a departure from the directive and that the directive and the regulation could be considered to be separate channels.
I would therefore ask you to clarify this point, or I will not be a bearer of good news for the Italian farmers.
Mr President, Mr Sacconi, that is easy enough to explain. We cannot introduce protection of origin for a product, when to do so would be contrary to Community law provisions. Therefore, it is absolutely essential for this amended Community regulation to come into force first, because this will rule out any conflict. It will then no longer be a problem for us to grant the protection sought by the Italian Government, or the region concerned.
Question No 59 by (H-0609/00):
Subject: EU funding to Coillte According to a European Court of Justice ruling of August 1999, Coillte has illegitimately received EU loss of income forestry grants under forestry funding Regulation 2080/92 amounting to £6.5 million from 1993 to 1999. The European Court ruled that as Coillte, the Irish semi-state company responsible for forestry development, was a 'public entity' , it was not entitled to such payments.
In light of this judgment, is it the view of the Commission that Coillte is not entitled to further payments of £30.5 million of funds as part of the next round of forestry funding under Regulation 2080/92?
Mr President, ladies and gentlemen, Mrs Mckenna' s question boils down to whether Coillte is entitled to receive co-financed grants from the agricultural fund, specifically the guarantee section, in order to offset loss of income in forestry developments, under Regulation 2080/92.
I would like to point out that there has been no judgement from the Court of Justice on this specific issue. However, it is true that the Commission classifies this company called Coillte as a state enterprise, because it is owned by the Irish State. It is therefore not entitled to loss of income grants. According to Article 2, paragraph 2, letter b of the Regulation on Forestry, these grants are reserved for farmers and other natural or legal persons under private law. The Commission will therefore refuse to co-finance grants paid out, backdated to 1 August 1996.
A total of some EUR 4.8 million was paid out in 1997 and 1998. The Irish Government contested this financial rectification in so-called mediation negotiations. The arbitration body is still working on this and has not resolved the issue conclusively as yet. The Commission has taken the stance during these negotiations that, to date the Irish Government has failed to provide any evidence that Coillte should be classified as a private company.
The Commission is unable either to confirm the sum of GBP 6.5 million quoted by Mrs Mckenna, or that of 30.5 million, which obviously relates to future payments. However, the Commission will adopt the same stance it has adopted to date with any future applications.
I am very glad to hear the Commission's reply because the funding that Coillte has was set up by the state, it was the state that set Coillte up. It is a semi-state company and it is responsible for forestry development. Now it actually used the money it was getting from these interest payments on land that they were purchasing. What is interesting as well as that the chairman, Ray MacSharry is a former European Commissioner for Agriculture and he is still refusing to acknowledge the fact that Coillte is a public entity and that it is not entitled to such payments. At a recent meeting with Coillte I was told that the government is gong to challenge this decision. I believe it is actually a waste of taxpayers' money to challenge it because I think it is quite clear to anybody with an ounce of common sense that they are not entitled to this money. What is really devastating is that they have actually prevented the people who should have got the money from rural depopulation for ensuring that people who did lose income actually got the money and I would like to see the Commission ensure that Coillte get no more money because they were not entitled to it in the first place and that they have to pay it back. They are now saying that the state will have to pay it back which is not acceptable either.
Mr President, there is really nothing I can add to that. What Mrs McKenna has just had to say describes and elucidates precisely the Commission' s position. There can be no question of a State as an entity, and in this case, as the 100% owner of a company, being a drawer of income, and therefore it cannot suffer loss of income either. It is therefore evident that this money must be paid back, and that this company must not receive any fresh funding.
In addition, I would point out that this mediation procedure is not equivalent to an arbitration procedure, instead it merely represents the opinion of an institution that was set up by the Community. However, the findings are not binding on the Commission, as we have already mentioned on more than one occasion here in Parliament. On the other hand, each party is, of course, at liberty to go to the European Court of Justice, but we have no authority to decide on the matter.
As the author is not present, Question No 60 lapses.
Question No 61 by (H-0618/00):
Subject: Cost of enlargement and Mediterranean agriculture In view of the forecasts and the most recent legislative proposals for Mediterranean agriculture covering products such as cotton, rice, fruit and vegetables, tomatoes, shell nuts and olive oil, which will have a highly adverse impact on employment and social progress in these poor areas of Europe, and bearing in mind the budgetary plans with a view to EU enlargement, will the Commission say how it intends to ensure that Mediterranean agriculture does not in fact end up footing the bill for future enlargement?
Mr President, I feel this question is important because it gives me the opportunity to clarify certain matters. This is because a connection has been made between the manner in which the southern States and their products are dealt with, and enlargement. Mrs Izquierdo Rojo, you have my word that the proposed reforms in the sectors you mentioned in your answer have absolutely nothing to do with enlargement. Indeed the proposed schedule for enlargement has been drawn up on the basis of the commitments that the Commission entered into, once the Council had enacted the necessary regulations. The reforms result from the need to guarantee the efficacy of CAP instruments, taking into account the full extent of market development.
The Commission' s reform proposals will ultimately serve to implement the European agricultural model in these sectors. It is about securing sustainability in the full sense. We want to bring the economic, social and environmental goals in these sectors into line with each other. Naturally, employment and social progress, particularly in the rural areas in the Mediterranean region, will play a very important part in this.
Since the common agricultural policy under Agenda 2000 is, as you know, based on two pillars, and the implementation of the new development plans for rural areas, especially in the Objective I regions has made a significant contribution to the achievement of these goals, I feel it is quite clear what conclusions are to be drawn from this.
.
The Financial Perspective, which the European Council agreed on last year in Berlin, strictly distinguishes between the commitments for the 15 Member States and the additional funding earmarked for the candidate countries. Therefore, there is at present no possibility whatsoever of funds earmarked for the 15 EU States being appropriated as expenditure for future Member States, the candidate countries that is. Therefore, as I see it, the concern voiced here is completely groundless.
Commissioner, perhaps you could give me a clearer reply to the following question, which is extremely important for enlargement:
Does the Community legislation applicable to candidate countries from the moment they join, the so-called acquis communitaire, include, in your view, the aid and financial support of the CAP?
Mr President, Mrs Izquierdo Rojo, I assume that when you talk about support, you are referring primarily to the direct payments provided for in the market organisation, and which constitute a major theme in the enlargement debate.
You are right in principle. All Member States will have to respect the same acquis communitaire in the long run. Therefore, there can only be one common agricultural policy and not two different ones. But you yourself know only too well - and this has been the case hitherto for any country acceding to the EU, be it Spain or Portugal, or any other State - that the accession treaty, which does in fact constitute a primary right, contains transitional arrangements, which of course allow for departure from the acquis in some cases. That is, after all, the point of having transitional arrangements. As such, it will not be possible to answer the question as to when the Member States-to-be will actually receive their full quota of direct payments - as provided for in the common market organisation - until the enlargement negotiations have been concluded. After all, it is precisely this issue that the enlargement negotiations are focussing on.
Question No 62 by (H-0633/00):
Subject: Subsidies for growing tobacco Tobacco growing in the European Union is subsidised to the tune of millions of euros per year while at the same time over half a million EU citizens die each year of diseases caused by tobacco. The subsidies paid for tobacco growing should be redirected so that they encourage current tobacco farmers to go over to growing healthier crops.
How does the Commission propose in future to amend the basis for the allocation of structural fund aid so that large-scale tobacco growing can be halted in the EU? What does the Commission consider would be a realistic timetable for carrying out the necessary changes?
Mr President, ladies and gentlemen, Mrs Matikainen-Kallström' s question covers old ground as I see it. I would remind the House that the Commission presented Parliament and the Council with a report on the common market organisation of tobacco as early as 1996. The report pointed out that this sector makes a decisive contribution to maintaining the viability of certain regions within the Community, some of which are highly disadvantaged, and where there are few alternatives.
In the light of an inquiry at the time into the social and economic consequences of abolishing Community subsidies for tobacco cultivation, the decision was taken not to go down this path. However, this was also because there was evidence to show that subsidising tobacco cultivation has practically no effect on tobacco consumption, and thus on the risk to EU citizens ' health.
This led to radical reform of the tobacco sector in 1998. The key aspects of this reform were as follows: firstly, there was an improvement in quality, in particular, tobacco growers switched over to low-nicotine and low-tar varieties. Secondly, research activities have been stepped up, financed by the Community tobacco fund. The appropriations for said fund were doubled. One of the main objectives of this research is to investigate the possibility of switching from tobacco cultivation to alternative activities. Thirdly, with a view to encouraging farmers to go over to other crops, the reform measures also made provision for a mechanism whereby quotas are repurchased from farmers who are willing to give up tobacco cultivation. In this way, these farmers are offered money, as it were, in order to facilitate conversion to other crops.
The provisions laid down in the tobacco market organisation can also be supplemented within the framework of the support measures for rural development.
On a final note, I would just like to say that the Commission will of course assess the reform measures taken. We will provide the European Parliament with a report on the functioning of the amended market organisation by 1 April 2002.
Mr President, Commissioner, I am grateful for your replies. This is a question of redirecting aid in support of other products. I have made these comments on many an occasion, as nothing rocks mankind so much as tobacco, which kills so many. Regarding the analyses you refer to, I would like to know on what sort of objective analyses they are based, as I am concerned about the health of all of us and, similarly, the livelihoods of tobacco farmers. We should be able to change their means of livelihood and keep them at that economic level where they can produce health products for all of us.
Mr President, Mrs Matikainen-Kallström, I am sorry that there was no interpretation at the beginning. To be brief: naturally I would be only too pleased to send you the analysis that was carried out at the time. The social implications, and the effect on income were also assessed during this analysis. I will gladly make the documents you have requested available to you.
Is the Commissioner aware of research at the Scottish Crop Research Institute in Invergowrie near Dundee that shows that tobacco plants can be genetically modified to accept the implanting for multiplication of potential anti-cancer vaccines? It is quite ironic really. Would it not be desirable to redirect the European tobacco-growing industry towards such benign purposes and to further promote this type of research?
Mr President, Mr Purvis, I have to be quite honest with you, and tell you that I have not been informed about the results of this research; perhaps because it was conducted primarily for health reasons, and therefore falls within the remit of the Commissioner responsible for health. But I am keen to acquaint myself with them. Only, irrespective of whether these results are positive or less than positive, as I see it, it is imperative that we - and we must never forget this - convince smokers of their importance, with a view to encouraging them to buy cigarettes that meet these requirements.
It is not the tobacco growers' problem, because they will inevitably grow the kind of tobacco the market demands. Perhaps the best all-round solution is to carry on as I have been doing for the past 15 years - I too was a smoker in the past - and not smoke at all. Then the problem will only exist on a very small scale.
Mr President, preventive health care is a major priority for everyone here in this House. We know that tobacco growers in the Member States have different priorities. I would therefore like to ask the Commission the following question, although I have always been, and still am, a non-smoker: does the Commission not think that if tobacco cultivation were to be completely discontinued within the European Union with immediate effect - as called for by a fair number of people - people would just carry on smoking regardless because tobacco products would be imported into the EU?
Commission. (DE) Mrs Schierhuber, when you look at the balance of trade in the tobacco sector, you notice that the vast majority of products - and especially tobacco - used in the manufacture of cigarettes, are already imported. The only difference is that, we are trying, as it were, with the aid of the common market organisation, to produce some of the tobacco that people consume anyway, ourselves, so that we do not have to import everything. In so doing, we are giving some families the opportunity to draw an income from this type of cultivation.
I am absolutely convinced that the health problem, which undoubtedly exists as a result of tobacco consumption, can only be brought under control if we alert consumers as to the effect smoking can have on their health. There will be no decline in tobacco consumption until we have succeeded in driving this message home to consumers. We are deluding ourselves if we think we can control the problem from the supply side. In economic terms, the only way to achieve this is to alter patterns in demand.
Thank you very much, Mr Fischler, for your replies.
Questions Nos 63 to 109 will be replied to in writing.
That concludes Questions to the Commission.
(The sitting was suspended at 7.25 p.m. and resumed at 9.00 p.m.)
Water policy
The next item is the report (A5-0214/00) by Mrs Lienemann, on the joint text approved by the Conciliation Committee on the Council directive establishing a framework for Community action in the field of water policy [C5-347/2000 - 1997/0067 (COS)].
Mr President, Commissioner, ladies and gentlemen, I believe that together we have produced a useful piece of work in this water framework directive.
We have produced a useful piece of work; it may be a collective compromise, but it is a compromise which incorporates stringent requirements, which I think will clear the way for a qualitative and quantitative leap in water management. In the long term, our fellow European citizens must enjoy high quality water everywhere, whether surface or groundwater.
This compromise was made possible by active commitment, by the balance of power that the European Parliament was able to create, by the participation of all the groups, in particular the shadow rapporteurs who assisted me, and by Mr Provan, the chairman of our delegation in this difficult conciliation procedure.
I would, however, also like to thank the other participants who are, of course, the Commission, which had to play the role of intermediary and technical innovator, and did so extremely rigorously and effectively, the Commissioner and also all the staff of the Commission. I would also like to thank the Council, especially the Portuguese Presidency and their Minister of State, Mr Pedro Silva Perreira, who made this agreement possible. I have all the more reason for saying this, because this directive certainly requires a greater effort on the part of the southern European countries than it does from other Community countries with easier access to water.
In which areas has significant progress been made? Firstly, the directive is strictly binding in legislative terms. Second, the implementation of measures concerning the issue that we in Parliament considered absolutely crucial, that is the elimination of priority hazardous substances and a complete end to discharges of such substances. You are aware that this House wanted our directive to be compatible with the commitments given under international conventions, in particular OSPAR, as stated in the directive. The arrangements introduced will clear the way for a list of priority substances to be gradually drawn up every 4 years, that is, priority substances which must be reduced in quantity, and priority hazardous substances, which must purely and simply be eliminated.
Third, there was the important and sensitive matter of groundwater. We were faced with the problem of producing a rigorous definition of what we called good groundwater status. In order for this good status to be specified, it was decided that a 'daughter' directive should be drawn up, that is, a directive that will implement the framework directive. Parliament was rather afraid that the new directive would provide an opportunity to delay requirements to combat pollution and immediate measures to prevent the pollution of groundwater.
This is why we wanted, and secured, the stipulation, first of all, that if the directive were not approved by the Members of the European Parliament, the Member States would draw up rules guaranteeing good groundwater status. If the Member States did not do this - it is a kind of Sword of Damocles - if 75% of the level laid down in the applicable pollution standards governing good groundwater status is reached, then the Member States will have to reverse the trend. In general, the directive takes account of Parliament's determination to ensure that action by the Member States enables any upward trends in the pollution of groundwater to be reversed.
So you see, ladies and gentlemen, it seems to me that in this way we have come up with a system that enables us to make significant progress, and not just in terms of the main principles, but also in the overall effectiveness of the decisions that have been made.
Nonetheless, we shall all have to be vigilant. Firstly with regard to all the daughter directives, which will implement the framework directive. We shall be involved in the codecision procedure to determine the list of priority substances and priority hazardous substances. A first report has already been examined by the Commission and a rapporteur has been appointed. The second major task for this House will be the substance of the framework directive on groundwater.
In short, I think we have done the bulk of the work. We will continue to work together, but I have a feeling that at the dawn of the 21st century, with this framework directive, Europe is entering a new age where the protection of water, that most fundamental resource, will become a priority in terms of policy and the behaviour of all those involved, whether they be farmers, industrialists or consumers. In any event, this is the intention of our directive and I have no doubt that the Commission and the Member States will ensure that it is implemented.
Mr President, with the outcome of the conciliation concerning the Water Framework Directive, we are completing what, for the European Parliament, has been a tough but successful piece of work lasting ten years. At the same time, however, we are, as a result, standing on the threshold of new tasks that are at least as important. Since the end of the 1980s, a range of Commission proposals had been submitted to the House, aimed at revising existing directives and made necessary by scientific and technical developments. When those of us in the Committee on the Environment, Public Health and Consumer Policy initially examined the proposals, we found that no effort had been made to coordinate their provisions or the concepts behind them.
In June 1995, and at our group' s insistence, the European Parliament' s Committee on the Environment, Public Health and Consumer Policy held a hearing of experts on the European Union' s water policy. The experts' statements confirmed our concerns. The Council and the Commission complied with the call for comprehensive European water protection legislation to be drawn up. The idea of the current Water Framework Directive was born at that time. In February 1996, the European Commission tabled its proposals in the form of a communication. In a very comprehensive report, our fellow PPE-DE Group member, Mr Florenz, has clarified the European Parliament' s aims and identified the current shortcomings. In the light of the discussions between the Commission and the Committee on the Environment, Public Health and Consumer Policy, the Commission proposal of December 1996, which had been produced under great pressure of time, was supplemented in two stages in 1997. The definitive, official Commission proposal was finally ready in February 1998.
By working together closely in this way, Parliament and the European Commission gradually moved towards a consensus, a process also helped by the intensive discussions during the first and second readings in the European Parliament and the conciliation procedure. I should particularly like to thank the Commissioners responsible, Mrs Bjerregaard and Mrs Wallström, and especially the Commission officials involved, for this constructive cooperation.
In Parliament' s view, the result we now have before us is a great success of a kind which would still have been unthinkable two years ago. This success is reflected in the removal from the statute books of the hitherto fragmented EU legislation in the field of water protection, the coherence of the relevant water directives at EU level, the legally binding nature of the measures taken pursuant to Article 4, the shortening of the deadline for complying with the aims of the directive, the satisfactory way in which the issue of costs has been settled, also in accordance with Ireland' s wishes, the introduction of the combined approach whereby limit values and quality objectives are established with a view to reducing the levels of pollutants, significant improvements over the common position regarding the requirements for groundwater protection and, finally, the inclusion of the goal and the definition of the OSPAR Convention with no stipulations in terms of time.
I should like once again to make explicitly clear in this connection the particular importance we attach to reconciling Community law and international conventions, albeit in such a way that the substance of international conventions does not automatically become legally binding in Community law. Finally, mention should be made of the guarantee that codecision will apply in connection with future procedures. Welcome as this result is, we cannot, however, rest on our laurels. The Water Framework Directive now needs to be put into effect.
I should also, of course, particularly like to thank the Portuguese Presidency and, finally and most especially, the rapporteur, Mrs Lienemann. Our shared success has only been made possible by her incredible commitment and the huge amount of time and energy she put into her work. It was a pleasure for me to cooperate with a colleague in this way. My own special thanks go to you, Mrs Lienemann, and our own staff here in Parliament.
Mr President, I too would like to thank Mrs Lienemann, the rapporteur, very much indeed, as we can all see how committed she was to this work. In addition, Parliament got its own point of view across quite well, especially with regard to the important issue that, at last, we have the prospect of attaining a situation in which hazardous substances can no longer get into groundwater supplies. In my opinion, it should be as clear as day that when we know a substance is dangerous, in no case should it be able to get into groundwater, as water, apart from anything else, is a very important resource for people in terms of health. Obviously it is just regrettable that the deadlines for implementation are an unreasonably long way off.
All in all it has to be said that in certain fields of industry in the European Union we have made progress. In many areas, for example, the community and industry have played their part relatively well. Agriculture and forestry, however, are still problems, with their diffuse discharges. More needs to be done about this. Regarding consumers it is naturally important how consumption is controlled, and here charges and taxation are of prime importance. For that reason, it is a bit hard for me to understand how people can even begin to think that water could be a commodity paid for out of general taxes, as it is only through charges that consumption can be controlled really sensibly.
Mr President, Commissioner, ladies and gentlemen, at the Edinburgh Summit nearly ten years ago, Mr Kohl and Mr Major assured one another that there was no need for a European water policy. If the Spanish wish to pollute their water, they should do just that. But the tide of deregulation has turned. In 1996, the Commission proposed the ecological water directive, which did not amount to more than five pages, however. We now have a substantial legislative document of 60 pages, with 90 pages of appendix. This is thanks to cross-party cooperation, between the groups within the European Parliament. I would especially like to thank Mrs Lienemann, but also Chris Davies from the liberal group and Mrs Schleicher from the Christian-Democrats.
The Greens feel that 80% of this document has been a success. What was disappointing was the water price policy. What is successful is the fact that we have a new principle for chemical substances. Chemical substances are no longer banned because they are also harmful to human health, but in line with a new principle that harmful substances do not belong in the water. I think we can be proud of this.
Mr President, the conciliation has been quite difficult. This has to do with the fact that the subject is itself both extensive and technically very complicated. It also has to do with the fact that the positions of Parliament and the Council were far apart when the conciliation began.
The fact that the result has turned out as well as it has is largely due to the tireless and committed work done by the rapporteur, Mrs Lienemann, whom we wish to thank.
The directive could, of course, have been still better and beefed up even more, for example as far as the timetables are concerned. That would have been desirable. Yet, it is obvious that the European Parliament has gained most and that the Council has had to give most ground in the negociations that have taken place. The clearest proof of this is that the rules are binding, something which Parliament had demanded.
In certain respects the directive forms a framework whose contents are still unclear. This is especially true in the case of the phasing-out of dangerous substances. This is an issue upon which further work will be done in the daughter directives. Crucial to how the directive will operate is the question of how it will be implemented and monitored. All in all, the foundations have been laid for a coherent water policy and for long-term improvements in water quality. We shall therefore be happy to vote in favour of the proposal.
Mr President, ladies and gentlemen, first of all I would like to say that I am making this speech on behalf of Mrs García Orcoyen, who was unable to attend this sitting.
Tomorrow's approval of this framework directive will represent a great step forward on the road to the cohesion and harmonisation of the legislation of the Member States with regard to the quantity and quality of their water. In this last stage of the long parliamentary process undergone by this directive, in particular during conciliation, the European Parliament has been able to present a united front in defending its arguments before the Council. The rapporteur's superb coordination and the will to reach an understanding shown by all the political groups have made this final text possible, and it has been improved in basic aspects such as the legally binding nature of the objectives without omitting to take account of the various problems in the Member States.
I must also congratulate the Council on its flexibility in the face of the criticisms put forward by Parliament, and the Commission for its effective mediation. Tomorrow, a new and equally important stage in the directive' s development will begin, in which the European Parliament must continue to participate extremely actively in monitoring and controlling the fulfilment of objectives and deadlines and the drawing-up of reports or legislative acts derived from the directive. One of the weakest points to have become apparent during the drawing-up stage must be strengthened: the incontestable need for more and better means of technical advice for subjects which, like this, require highly specific knowledge, and in which the social and economic cost of a small calculation error can be great.
Finally, I would like to emphasise what makes this directive a real tool for sustainable development: the balance achieved in the consideration of water as an extremely valuable economic resource and as an essential element in the conservation of European ecosystems. The development of this directive may provide an important meeting point in the much-reviled relationship between economy and ecology.
Mr President, ladies and gentlemen, the Water Framework Directive contains many positive initiatives in favour of comprehensive and integrated water protection. Yet the objectives are timid, vague and extremely long term. We cannot wait 30 years for the European Court of Justice to decide whether or not the environmental objectives are in fact legally binding. The Member States have been called upon to improve the quality of our water quickly in order to achieve the objectives in 15 years' time.
Where groundwater protection is concerned, Parliament has unfortunately bowed to the interests of industrial agriculture and recognised its right to go on polluting the environment to the same degree. It is now also the responsibility of the Member States to ensure that existing standards are not undermined, the yardstick by which the success of the Water Framework Directive will be measured. Any more kow-towing to industrial agriculture would lead in the longer term to our most important drinking water resources being destroyed once and for all. We are pleased, however, that the Greens have achieved a great breakthrough when it comes to emissions of dangerous substances, which now have to be identified on the list of priority substances. In this area, we must make genuine efforts to meet the OSPAR objectives as well and to avoid what is an incalculably serious risk to health and the environment.
Mr President, the forthcoming Water Framework Directive is based on the justified principle that citizens of the European Community are entitled to use drinking water on a daily basis. This should be provided for by law. A simple, uniform and coordinated Community law on the protection of water and groundwater is to be welcomed. Important directives such as those on protecting the food we eat, on municipal sewage disposal, on plant protection and on nitrates are being revised and redefined on the basis both of ecological criteria and criteria of origin. The tasks are therefore broadly defined.
As a farmer, I advocate the closer involvement of those who represent the interests of professional groups and serious consideration of their criticisms. Farming, forestry, fisheries and, in particular, the horticultural industry should also be involved in the decision-making process so that the required combination of voluntary restraint and state regulation is achieved. The calls for zero limit values can hardly be met by means of legislation alone. Transposing the directive presents a genuine challenge for the Member States of the European Community. I agree with the rapporteur: it is only through cooperation that success can be achieved.
Mr President, Commissioner, it was a very turbulent night sitting in which Parliament, the Council and the Commission agreed upon a common water policy for all Member States. Parliament' s really quite significant victory consists in the fact that this directive is to be binding.
Let us remember, however, that until the very end a number of Member States vehemently resisted any requirement that they should manage their own water resources more carefully and in an environmentally more conscious way in future. However, it was splendid to see the way in which the Members of the European Parliament transcended all party differences and quite clearly agreed that there should be no common position without a legal requirement.
A further important victory for MEPs involved the protection of groundwater. Dangerous substances must completely have disappeared from groundwater within 20 years of the Directive' s publication. Will we achieve this objective? It now remains for whatever dangerous substances are meant here to be listed in an annex to the Directive, and it is already clear to me that there will certainly be further heated discussions on this matter. I believe, however, that the great objective of protecting Europe' s groundwater for future generations is not in dispute. The process of re-thinking has taken place: a considerable victory for the political process and a considerable victory on behalf of our children.
I am pleased that there has been a satisfactory outcome to the conciliation procedure with regard to the important report dealing with numerous technical issues on water policy, an outcome which we owe to the persistence, competence and motivation of our rapporteur, Mrs Lienemann.
Over the next quarter-century, we will make more progress in this field in the protection, good management and renewal of this resource than in the discovery and exploitation of new deposits. I would like to make two points to emphasise the importance of integrated water management:
firstly, I would like studies to be carried out on the establishment of a federal "water and environment" management system in the various countries at European Union level,
second, we must ensure that the proposals of the directive are implemented and encourage them, not only at European Union level, but also in the aid that we give to third countries in the form of "water" projects, the impact of which lies in a hydrographic ecosystem affecting the countries of the European Union, but also those that are part of the MEDA agreements, for example, which must be taken account of in the MAP projects and even in others, like the Upper Nile basin or Switzerland.
Mr President, the commitment that has been obtained on the text of the new Water Framework Directive is generally positive, even though it contains certain controversial aspects, worthy of criticism, which can nevertheless be ironed out when the various studies, action plans and draft regulations provided for in the text we have just approved are drafted.
It is a positive development that water management requirements are to be integrated into a single system - hydrological basin management, which is based more on geographical and hydrological areas than on administrative and national borders. This is a particularly important issue for Portugal, whose main rivers are shared with our neighbour, Spain.
Equally positive is the statement that water is not a commodity that should be bought and sold like any other. This means, of course, that special measures must be put in place to protect a commodity that is publicly owned, whilst safeguarding the interests of the population, in particular, domestic water supply and agricultural activity, especially small farms and family-based holdings. The final text does state that Member States can attend to the social and economic effects on the affected area as well as the geographic and climatic conditions. This will enable Member States to deal with their different situations by means of established exceptions, which may nevertheless prove to be insufficient to cope with agricultural situations in the South, particularly where Portugal is concerned. We shall nevertheless pay close attention to the way this policy is implemented in practice in the years to come.
Mr President, this is a framework directive with ambitious targets for the protection and improvement of water quality, taking account of the polluter-pays principle. We will not have the entire picture until the relevant daughter directives are in place over the next few years.
Water pricing policies by the year 2010 will have to provide adequate incentives for users to use water resources efficiently. The new paragraph 4 of Article 9 will allow for the continuation of the established practice in Ireland of not applying water charges to the domestic water sector. You can only govern with the consent of the people and by 2010 domestic water charges could well be acceptable to the Irish electorate. At the moment, it is a hugely politically-charged issue.
I thank my colleagues for their understanding, particularly Mrs Schleicher, who represented our case with understanding through all stages, especially at conciliation. The principle of subsidiarity in relation to water pricing policy is jealously guarded in Ireland, but public opinion will probably change by 2010. If we do not apply household or domestic water charges by then we will have to explain our action to the Commission.
There is growing appreciation in Ireland that clean drinking water is a scarce resource and that all services, particularly the cost of distributing clean water to all households, have to be paid for. At the moment the central exchequer or the taxpayer, is paying for this, yet many do not benefit. Many have to pay to sink their own pump in Ireland and pay the electricity charges. Many are on group water schemes which are not part of the public water supply and have to pay dearly each year for the privilege of rather questionable quality water being distributed to their houses. So we are talking about a question of equity and changing public opinion and we appreciate the matter being left to the Irish Government to decide and to influence public opinion.
Mr President, I believe that today we are witnessing an important act. We are coming to the end of a long road on which there has been a long battle, long discussions, but in the end, some positive agreements and constructive positions on the part of the three institutions, the Council, Parliament and the Commission, which have made this agreement possible. As with any agreement, some will think it too little, others too much, but there is a middle point, a balance that is acceptable for the diverging points of view of those who have worked all this time.
Furthermore, they have carried out serious work on a highly complex subject. On behalf of my colleague, Mrs Wallström, I would like thank Mrs Lienemann for her kind words. As rapporteur for all this work, she has played a leading part and carried out a colossal task, with the persistence and tenacity of her principles which, combined with a dose of realism, have enabled this agreement to be reached.
As she herself points out, and this is no minor issue, a subject such as water demonstrates the diversity of Europe, with its radically differing characteristics between countries. In some countries, vast expanses have under 400 millimetres per year, that is, semi-arid zones, while in others the average far exceeds 2 500 or 3 000 millimetres. The focal point of this directive, in which water is considered as a whole, a total flow, with no distinction between surface and groundwater, which is the mistake that was made for a long time, is the right focal point and implies a step forward. The effort to keep our aquifers in the European Union as clean as possible, or as unpolluted as possible, is a key effort if we want to guarantee balanced development, sustainable development and a habitable Europe for future generations.
On this subject, I have to say that a moment ago one of the Members referred to conversations between two European leaders. Yes, some may still pollute their aquifers, but some have been polluting them for some time, for example with huge pig farms. I do not want to go into detail, but people in glass houses should not throw stones.
Mr President, I would like to point out that monitoring and follow-up are essential to this directive. Monitoring and follow-up that, subsequent to the flexibility and realistic approach that abound in all the articles of the directive, will undoubtedly allow us to guarantee the cleanliness of our water. This is absolutely essential as, in short, there is no life without clean water.
Mr President, I should like to ask the Commission what is happening with the 1991 Directive on ecological water quality which has so far not officially been withdrawn by the European Commission. One further request, both to Parliament' s President and to the Council and the Commission: the texts are still deficient in so far as the specialist terminology in the specific languages is not correct. I would ask for this to be re-examined, for the terminology in each country is quite distinct. It is a problem which the translators could not solve because the text is so specialised. It would be a poor show if the legal texts did not contain the correct and necessary terminology. I would therefore ask for this matter to be looked into again. In the German version alone, I have found more than twenty mistakes. I happily leave it to you to examine this matter.
Mr President, with regard to the directive on ecological water quality, to which I believe Mrs Schleicher is referring, this framework directive incorporates all the essential elements of the proposal on the ecological quality of water and I understand that the latter has already been withdrawn. If this is not the case, it will be withdrawn in the near future.
With regard to the translation problem, what Mrs Schleicher is referring to is a very important factor as the terminology is indeed highly technical in this field and a suitable translation is essential. I shall simply pass on these observations to the competent departments and the translation departments in particular so that, if appropriate, a more detailed revision of the specific terminology and definitions contained in the directive may be carried out.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
End-of-life vehicles
The next item is the report (A5-0212/2000) by Mr Florenz, on the joint text approved by the Conciliation Committee, for a Council directive on end-of-life vehicles [C5-258/2000 - 1997/0194 (COD)].
Mr President, to begin with, I should like to take the opportunity of thanking my colleagues for bravely cooperating in the intensive way they did. It was, of course, not always as simple as that. With me, it never is. However, I am very grateful to you that we have got through all this.
A number of years ago, the European institutions made the right decision to attend to private motoring. We began with cars and oil and are now faced with the question of what to do with the nine million cars which end up on the scrap heap every year. Tonight, we shall also be discussing tyres, and we shall certainly one day also have to discuss how roads need to look in the future, given that they are much too noisy.
In view of the nine million cars withdrawn from circulation every year and the 45 million litres or so of waste oil, I think something needed to be done about this issue. I believe the Commission has undoubtedly submitted a somewhat overly prescriptive proposal with, in my opinion, some outmoded initiatives in terms of environmental policy. Fortunately, more work has, however, been done upon the proposal in the course of the three readings, and we now have a proposal which is along the right lines.
Let us bear in mind that, where motoring as a whole is concerned, 80% of damage to the environment is due to driving, 19% to car manufacture and only 1% to the disposal of vehicles. We must therefore set the correct priorities where this issue too is concerned. I therefore believe that, by setting exhaust values and quality standards for fuel, we have begun in the right way, and today we closed with the question: how do we deal with the issue of end-of-life vehicles? We have introduced rigid quotas, without which no progress can be made. This Parliament ought also, however, to have had the courage to make a really bold decision in favour of a really new type of car for the future, one which will not weigh 1 500 kg but perhaps only 1 000 kg and which, with its lifetime 'mileage' of 300 000 km, may be seen to have genuine advantages in terms of environmental policy.
On the basis of the Commission' s proposal, we have unfortunately allowed ourselves to be persuaded to adopt old quotas which frankly promote cars made of steel rather than modern, versatile cars which are made of other materials and which are much lighter. Cars of this kind, made out of plastic or fibreglass or whatever, do not, however, have the advantage of being able to be recycled. How, for example, can you seriously expect to recycle an airbag, which is there as a safety feature and not for recycling purposes? A bold move towards a special quota for really light cars would therefore have been appropriate in this case. Unfortunately, we have missed that opportunity, something I particularly regret.
One general point - and also a disputed one in this House - was the question of costs. The Commission has been quick to say that, in the future, all costs are to be borne by the manufacturer. At first glance, that is a brilliant idea. The only thing is that, in the end, this would harm the consumer by eliminating competition. And that is my overall objection to this Directive. Certainly, we would now be clearly transferring the costs to the manufacturer, but to one who no longer had any competition and who would in future dictate the cost of recycling cars. And it is precisely this which is anti the consumer. We need more, not less, input from the market in this area. This is a wrong decision, which I very much regret because it will have consequences. We see this already where computers are concerned. The Directive concerned is, in fact, on the table. Before long, it will be lawnmowers, then mopeds and then furniture which will be subject to such directives. I wonder to whom, one day, we shall return our old roads when they are too noisy, and who is to pay for the transaction. Cost allocation is therefore not as simple as all that. I should really have liked things to have worked out differently, but I accept the majority decision.
The bans on metals are quite in order because we need, in the longer term, to come up with a ban, and not only because of the scientific results. We have made exceptions which will be reviewed by the Commission in three years' time for, together with the scientific advisory board, the Commission has overall responsibility for making the relevant decisions in this area in three years' time. I believe it will do so.
All in all, I believe that, apart from the issue of cost, this Directive is a great success and marks a step forward. I would thank the Commission and the Council and, once again, my fellow MEPs. It has been a pleasure to work with you.
Mr President, I too have reason to thank Mr Karl-Heinz Florenz. I also found that the Parliamentary delegation very much got its act together during the conciliation and has finished by submitting a very good proposal. Two aspects are of particular importance for me. First of all, we have succeeded in clarifying the fact that, from the end of next year, end-of-life vehicles will have to be properly disposed of throughout the European Union. In other words, it will no longer be possible to dispose of cars illegally or to abandon them somewhere in the woods. Nor will there be the impulse to export them in one way or another to Eastern Europe. Instead, they will have to be properly disposed of on the spot by authorised companies. For me, that is one of the great, fundamental successes of this directive.
The second important point for me is no longer the issue of costs and competition. These are problems we argued a bit about and finally solved quite reasonably by means of a compromise which all sides find workable. Instead, the second important point is the fact that, by means of this Directive, we have established that new cars must demonstrate in their type verification and test that they are easy to recycle. In this Directive, we are calling upon the Commission to alter the directive on type licensing so that, in the future, new cars have to be built in such a way that they can easily be recycled. That is the crucial thing. In that way, we are moving away from the end-of-pipe technology whereby we always have to consider what to do with the remains of cars. Instead, we need to bear in mind, right from the time that vehicles are built, that cars, like other products, have to be re-used and disposed of. That is precisely the right way of going about matters, and I am therefore very pleased that we have got the directive up and running in this way.
Mr President, the compromise that has been reached is a great success for environmental and consumer protection. It is the first time that manufacturers' liability for waste has been up for debate at all, and the fact that manufacturers' liability is soon to become a reality is to be welcomed. The compromise reached on heavy metals is also a giant step towards an environmentally friendly strategy for dealing with the flow of materials. I believe that this outcome, which is also excellent from a green point of view, will help encourage the motor industry to be more innovative and to begin to develop cars which can be recycled more easily.
However, the compromise is also a slap in the face for our Chancellor and, more precisely, for the German car industry, particularly Volkswagen which has unfortunately tried to stand in the way of this Motor Directive. I also hope that the rapporteur, Mr Florenz, will draw the relevant lessons from this debate and, when it comes to the Directive on Electronic Waste - which is again concerned with manufacturers' liability - will also, in actual fact, try to act in the interests of the consumer. I hope too that we do not allow ourselves to be put under pressure by individual industrial interests.
Mr President, our group is quite satisfied with the result of the conciliation, even if there is always, of course, room for a little further progress.
Our objective has always been to obtain as soon as possible a comprehensive system for recovering end-of-life vehicles, with stringent demands in terms of recycling and a ban on dangerous substances. We also wanted manufacturers to be held completely liable, so that it is the manufacturers who take financial responsibility for recovery.
Once this decision has been made, the position in a few years' time will be quite close to what we had wanted to achieve. What is worth noting, as far as the conciliation process is concerned, is the fact that Parliament has unfortunately slowed down this development towards manufacturer' s liability instead of speeding it up. It would be quite alarming if Parliament were to exchange roles and, instead of making the running, hand over that role to its opponents.
Mr President, as the rapporteur and Mr Lange have already said, the positive outcome of this legislative procedure is useful, not just in terms of what the directive lays down but also because it marks the start of a process and there is the prospect of a gradual change across the entire manufacturing process in a sector as important as the automotive industry, and a review of the entire process, from vehicle design through to the choice of new materials and components to make proper recycling possible.
Not only is manufacturing reconciled with environmental protection, but we are taking the first steps along the road which has been defined as the environmental conversion of the economy, in what is, I repeat, such an important industry. Of course, we have only achieved this result after complex negotiations with car manufacturers, who have at last agreed to bear the financial burden of scrapping cars as from 2007.
Lastly, it is important to highlight another point too, which is of a more specific political-institutional nature. Let us be honest, we are all aware that we started the conciliation procedure from very opposed positions - there was even a certain amount of interinstitutional tension between Parliament and the Council - with many national differences in terms of both experience and interests. And yet, thanks to the commitment and sense of responsibility of all concerned, we reached a consensus in a difficult, major and highly controversial field, and in doing so we have added another building block in the construction of Europe. At this point in time, in terms of the more general debate currently underway, this is a significant result.
Mr President, Commissioner, with regard to end-of-life vehicles, we have reached a sound compromise. For the first time, European legislation defines manufacturer' s liability in no uncertain terms. In 1994, the packaging directive provided for liability to be shared between the government and manufacturers. This has proved ineffective in practice. We are now dealing with manufacturer' s liability in the case of end-of-life vehicles. I welcome this for it will be in the interests of manufacturers to produce their cars in such a way that they can be recycled more easily. Unfortunately, the text stipulates that the manufacturer will be wholly or mainly responsible. This means that systems will be set up which differ from country to country, which is unfortunate, as this runs counter to the internal market idea.
In the case of the electronic and electrical waste directive, this must be regulated more effectively. We need to move towards individual manufacturer' s liability. My own country, the Netherlands, has a great deal to learn in this respect.
Mr President, it is true that the legislative procedure has been long and difficult, and I have said so. It should be noted that the Commission's initial proposal was presented in July 1997. During this prolonged procedure and in spite of the complexity of the legislation, it has been possible to solve a series of problems thanks to the colegislators and, once again, to the three institutions' will to come to an agreement. I am therefore pleased with the agreement on a joint text, reached on 23 May this year at the Conciliation Committee.
I would particularly like to express my thanks to the rapporteur, Mr Florenz, and to the members of the said committee. I am sure that the joint text represents a good balance between the need to guarantee a high level of environmental protection and the legitimate concerns of the various participants.
I would, however, like to emphasise three statements that the Commission will make when it adopts the directive. The aim of these three is to make some clarifications which the Commission considers to be essential.
Firstly, the provision laid down in Article 5(1) does not oblige the Member States to establish separate collection systems with special funding requirements, but allows them to use the existing waste collection systems.
Second, with regard to Article 5(3), it is the responsibility of the Member States to decide which producers, concessionaries and collectors must be registered in accordance with the framework directive on waste or in a new register created specifically.
Third, I would like to clarify that Article 7(1) does not lay down requirements, conditions or additional criteria in relation to the technical inspection of vehicles.
Generally speaking, this text constitutes a significant step towards sustainable production and consumption, a model for future Community initiatives in the field of specific waste management such as, for example, the directive on electrical and electronic waste, to which reference has been made.
Many thanks, Mr President. Once again, I congratulate all the speakers and in particular the rapporteur, Mr Florenz, on the work carried out.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Air transport and the environment
The next item is the report (A5-0187/2000) by Mrs Lucas, on behalf of the Committee on Regional Policy, Transport and Tourism, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions - Air Transport and the Environment [COM(1999) 640 - C5-0086/2000 - 2000/2054 (COS)].
Mr President, I would like to start by congratulating the Commission on a very timely and far-reaching communication which explicitly acknowledges the rapidly growing environmental impact of air transport and clearly recognises that this growth is unsustainable. Before coming to the proposals contained in my report, it would be helpful to remind ourselves of some of the key issues in this debate. Essentially, the problem can be expressed very simply: aviation is growing at an unsustainable rate. It is a serious environmental threat and not only is it a problem, but we are actually subsidising that sector, which is making the situation very much worse.
In terms of aviation growth, air traffic is forecast to almost double in the next 15 years. When you think what that means in terms of congestion and environmental impact, then clearly that is a nightmare. To take a case that I know well in the UK, the government's own air traffic forecasts which were published in June this year show total passenger numbers at UK airports rising from 160 million in 1998 to 400 million in just over 20 years' time. That increase of 240 million is equivalent to four new airports the size of London Heathrow or eight new airports the size of London Gatwick. Obviously the environmental consequences of such expansion would be totally unacceptable and these projections only serve to show the nonsense of assuming the possibility of continuous exponential growth.
What are the environmental impacts of this growth? On the noise side, we know that as far as ordinary people on the ground are concerned those changes that have been introduced to make individual aircraft quieter are actually in danger of being cancelled out by the increasing frequency of each noise incident. On the emission side, air travel is the world's fastest growing sources of greenhouse gases which cause climate change. That may only count for 3% of total emissions today, but by 2050 it is projected it could account for up to 15% of total global emissions or even more. You would think that litany of environmental problems, coupled with a projected growth that is clearly unsustainable, might have produced some measures to discourage the exponential growth of this sector, but not a bit of it. On the contrary, global aviation policies are actually encouraging the unrestrained growth of this sector.
Aviation is massively subsidised. Unlike motor vehicles or trains, airlines pay no tax on their fuel. Indeed it has been calculated that the European aviation sector receives about EUR 30 billion in subsidies every year.
To mention some of the key points of my report very briefly: on noise, current noise standards for new aircraft have actually been in existence since 1977 and there is therefore an urgent need for more stringent standards. I am recommending that the EU uses the World Health Organisation's own guidelines for Community noise to develop new guidelines for daytime and night-time exposure by 2003. On emissions, a perfectly feasible target for the developed countries would be to reduce all greenhouse gas emissions from aviation by 5% on 1992 levels by 2012, which is the first budget period according to the Kyoto Protocol. This would be a first step to reverse the current exemption of international aviation from responsibilities.
On subsidies, the report makes it clear that in principle we support the taxing of aircraft fuel at an international level, but we recognise that there are political difficulties with this because of the need to get international agreements at ICAO. In the light of those political difficulties, we are proposing instead an environmental charge based on the polluter-pays principle. In fact, such a charge would be a more subtle instrument since it could actually be calculated to reflect both the amount of fuel used and also, by factoring in the efficiency of the aircraft's engine, the amount of pollutants generated. Indeed the political difficulties of introducing such a measure would disappear since it is perfectly within the rights of the EU to introduce a levy on all flights starting from airports in the EU.
One final but very important point, you will hear the airlines say that all this is very well but it should be undertaken by ICAO, the international body. The fact that it is an international body means that it moves at a very slow pace and what the Commission communication proposes - and what I endorse in my report - is the principle that some of the more industrialised regions like the EU should be able to move more swiftly towards more stringent standards than other regions like the developing countries. This does not spell the end of ICAO. What it does is to introduce some flexibility into ICAO which is perfectly consistent with other international organisations. Others do just the same thing.
The reaction of the airlines is to ask why we are picking on them. In fact, clearly the opposite is the case. The airlines have been getting away with not paying their way for over 50 years. Meanwhile, other Members of this House are quick to claim that the measures I propose will have devastating effects on the European aviation sector. That is nonsense. An environmental charge along the lines I have described would not have adverse effects on competition because it is levied on all airlines using EU airports regardless of their origin.
They claim it will have crippling effects on the European economy and that too is nonsense. The aviation sector is responsible for some jobs but it should not be forgotten that making aviation pay its way in terms of taxation will create thousands of jobs in other sectors. So I commend this report to you.
Mr President, I should like to begin by saying that all Members of this House care deeply about the environment despite the fact that the rapporteur and members of the Greens would have you believe otherwise.
Environmental concerns must, however, be balanced against the needs of the aviation industry to ensure its success in the future. I was disappointed with the report from the Commission, not least because it was so negative towards aviation. Unfortunately this has been built upon by the rapporteur. I would like to assist honourable Members by pointing out the following information: air transport is responsible for generating 25 million direct jobs world-wide. In the United Kingdom alone aviation is responsible for supporting nearly 500 000 jobs. The United Kingdom transports GBP 35 billion worth of exports, maintaining unrivalled access to global markets and contributes around GBP 3 billion per annum to the exchequer. If multiplied by the number of countries in the European Union one can see and understand just how important this industry is to our economies.
In terms of environmental impact, aviation uses less than 8% of the land required for rail and less than 1% required for road use. In practical terms, aside from maritime transport, aviation is the only form of international transport now transporting a third of all goods world-wide.
Over the past 15 years CO2 emissions have declined by 70% and unburned hydrocarbons by 85%. Aviation is responsible for just 2.5% of CO2 emissions. Short-term measures are available, such as tackling the 44% air traffic flow management delays and 30 bottlenecks which take place over France, Italy, Spain and parts of Germany. National governments must take action now. They should also tackle land planning around existing airports and take responsibility for their decisions in the past.
To suggest that either a tax on kerosene, which is internationally exempt from tax for the aviation industry, or VAT on tickets or aircraft purchases is the answer is incorrect. The industry already pays all its infrastructure charges, some of which go towards environmental improvements. It is not subsidised.
Finally, if Mrs Lucas' proposals were passed, they would decimate the aviation industry: aviation, tourism, businesses and the aerospace industry. Their supporters would love to abolish cheap flights. In short, they would make Europe uncompetitive and give Americans and overseas carriers an unfair advantage. I would hope in future the proposals from the Commission are thought through more carefully. Otherwise its members may find that flying to or from Brussels or Strasbourg or on holiday, for that matter, with a European carrier may not be an option.
Mr President, allow me to start by congratulating the rapporteur, Mrs Lucas. My group has not proposed any further amendments for this plenary discussion. This means that we agree with the thrust of the report, and I would like to dissociate myself somewhat from the comments made by Mrs Foster, suggesting that the Commission proposals or those included in the report would spell disaster for aviation. I do not think you should try to block a sound environmental policy by making this type of threat.
The Commission statement on aviation and the environment is a first step towards better European legislation. This is needed given the growth in aviation and, along with it, the growth in environmental pollution caused by it. We therefore endorse the key points of the Commission proposals. The Group of the Party of European Socialists is all for imposing European rules on the aviation industry and making it pay for the environmental pollution which it causes. As Mrs Lucas has already stated, we do not want aviation to be given preferential treatment. But today we are merely tracing an outline. What conditions must European legislation meet? We will then look forward to the further regulatory and legislative proposals which will also contain the details and specific standards.
So what are the guiding principles of the Group of the Party of European Socialists? We are at any rate of the opinion that rapid growth in aviation leads to the creation of more and better train alternatives, to give an example in terms of short-distance travel. I believe that the shift from one mode of transport to another which is more environmentally-friendly is of great importance. We do not think that capacity growth in aviation is unlimited.
Secondly, we would like European noise standards: in the interests of the public and to discourage competition between certain airports. Noise at night should, in our opinion, be given more attention and we share Mrs Lucas' view that, in the development of standards and more detailed rules, the standards of the World Health Organisation should come first. Accordingly, we are expecting ambitious proposals from the European Commission.
The third point naturally relates to emissions, the emission of pollution to be precise, which, in our view, should be tackled as well. This is also why we support the principle of a tax on kerosene. However, the viability of these ideas and proposals is questionable. As stated in the report, we would like international consultation and further research. Since the outcome of this research is uncertain, we support the fall-back position, as formulated in Paragraph 20 of the report, in the form of a European environmental levy.
In the final analysis, what matters is for us to follow the Kyoto agreements, and aviation should contribute substantially in this respect. We prefer to have effective agreements on noise and emission worldwide, but should these not materialise, we certainly will not rule out a European policy. I believe that that is also an important element in the report, and it has been formulated clearly in our view. We hope that international consultation will bear some fruit. Should this not be the case, we feel that we should be able to table European rules in a few years' time.
Mr President, I would like to thank the rapporteur for her report. It is indeed the case that aviation is growing rapidly. I share Mrs Foster' s view that aviation is a major economic sector, a sector which provides services which are irreplaceable up to a point. At the same time, however, it is abundantly clear that such a sector also brings with it a number of adverse environmental effects, such as noise and air pollution, and that we need to invite the sector to take a pro-active approach in dealing with this issue as quickly as possible, more so than is the case at present. Both the Commission statement and Mrs Lucas' report provide guidelines as to how this can and must be done.
I would like to highlight a few points. It is clear, as Mr Wiersma has already stated, that the different modes of transport - road, train, etc. and also aviation - must be treated the same way as much as possible, which is not the case at the moment. There are specific reasons for this, but something must be done about the matter.
I believe that it is clear that, in tackling the problems of noise, standards, tax on kerosene, etc, we should certainly at the present time opt for a worldwide approach. A regional approach is premature at the moment, and I am pleased that the rapporteur has amended a number of her points in the original text to this effect. In my opinion, the European Union does not need to take any unilateral measures at the moment, if I can put it that way. There are important negotiations under way, Commissioner, which will have a positive outcome, or at least we can still be hopeful of this. I believe that this is a factor of importance.
Another important point is that noise must be tackled by means of a package of measures. Hence my amendment to provide details of these measures. I have also tabled an amendment to develop a common method of measurement which will enable us to curb competition between different airports, as referred to by Mr Wiersma. It is, of course, important for competition between airports not to have any adverse effects on the people who live in the vicinity and on the environment. I believe that this is a factor of importance and that is why we need European regulations in order to prevent competition between the different airports.
Mr President, at the present time the United Kingdom has rates of fuel duty which are spectacularly higher than in other parts of the European Union. One of the effects of this is particularly detrimental to the peripheral parts of the country. It has a disproportionately distorting effect on competition, affecting local firms in the periphery competing against large multinationals in the UK. That is an important caveat to put down about ways in which fuel taxes can distort local economies.
I do not think there is a good environmental argument for trying to drive most of the population of the United Kingdom into the bottom south-east corner. I did not enter politics to repeat the Highland clearances. That said, it is also clearly absurd to exempt aviation from the duty to diminish greenhouse gases and ozone depletion and it is also a good thing to look towards an equality of taxation across the European Union, as Mrs Lucas has done, rather than grossly distorting differentials between different parts.
I have considerable reservations about how this will work in practice, but we should welcome the principle that Mrs Lucas has put forward.
Mr President, the fight against noise pollution and gaseous emissions is a just fight, which we support, as it pursues the objectives of citizens' well-being and environmental quality. Nonetheless, the reduction of these noise or gaseous emissions must be limited to the commendable search for technical solutions that are to everyone's advantage. It must not serve as a pretext for other objectives in the field of tax or for extending the competence of the Commission. The latter should instead concentrate on correctly carrying out its already vast range of tasks.
In these circumstances, we cannot accept the instigation of this eco-tax. This first step towards a European tax will only affect passengers, once again, without achieving any of this report' s objectives. Our citizens are already squeezed hard by taxes and, at a time when the Member States are trying to reduce taxation, a European tax could put our businesses in a difficult position in relation to their competitors, in particular American businesses or others, with numerous disastrous consequences for employment. We cannot accept this.
Furthermore, we demand that tax subsidiarity in favour of the Member States be observed. Europe, rather than artificially swelling its budget by means of this tax, should use this budget more effectively, with respect for the freedom of the individual. The political dependency of the Member States depends in large part on their freedom in terms of tax. The eco-tax will solve nothing. This is a purely ideological measure, with no direct effect on the environment. We would prefer a rational measure that respects the interests of the individual and favours economic development while fully respecting the environment.
Mr President, where air traffic too is concerned, the Group of the European People' s Party and European Democrats supports the initiative of the European Commission and of the responsible Vice-President, Mrs Palacio, to reconcile causing as little damage as possible to the environment with citizens' and companies' interest in being able to travel. The Committee too has made a decision along the same lines, although we ought in all honesty to say that we had completely to re-write Mrs Lucas' report, since it was based upon totally unrealistic premisses. However, we finally reached a majority agreement.
The summer has again shown how important air travel is for people heading for their holiday destinations. Particularly where families with children are concerned, air travel offers the quickest means of getting away to the sun, and the one which puts least strain on the nerves. At the same time, it provides the basis for jobs and businesses in many parts of the European Union. Business travel and freight forwarding on international air routes are also vital to trade and commerce.
On the other hand, air travel has an obvious detrimental effect upon the environment due to exhaust emissions and noise pollution. We must make sure that we limit these forms of damage to the environment, at the same time, however, as distinguishing between the damage caused to health around airports and the ways in which people' s ordinary well-being is prejudiced. I fear that, if we were to adopt the WHO' s regulations, none of us here this evening would be allowed to go on working, since more than ten hours spent in this Chamber is scarcely compatible with these regulations. So let us be realistic, please.
The Group of the European People' s Party and European Democrats in any case calls for a significant reduction in permitted levels of noise pollution - which, in view of the international character of air travel, ought more sensibly to be regulated within the framework of the ICAO - and for noisier aircraft to be excluded from using European airports following brief transitionary periods. We hope, and are campaigning for, a situation in which the Member States of the European Commission will provide a clear mandate. If, however, we were not to obtain success at ICAO level, then we should have to take action ourselves, for Europe is densely populated and we do not have the luxury of the large distances between population centres that are to be found in America or Africa. We have to protect our citizens from unnecessary noise.
Mr President, we know that traffic emissions are one of the greatest environmental problems we have and they have also proved to be one of the hardest to get rid of. That is because the volume of traffic is growing even faster than the economy. In this sense the problems of air traffic are still greater because we have to find global solutions for them. On the other hand, we have heard that the Kyoto Protocol does not contain provisions concerning air traffic emissions. Furthermore, air traffic problems are not discussed in the directive on ceilings for emissions which is under consideration. Being in this situation we really have to channel greater efforts into the work that is done in ICAO and its environmental protection committee, which drafts international environmental norms. This is a regrettably slow process, but we have to be able to set objectives that are sufficiently ambitious in scope and create negotiating mandates to be able to make progress accordingly.
In my opinion it would not be a bad idea if the developed, industrialised countries, including the European Union, were to set an example in this matter. It is important to develop engine technology, as a decline in the volume of traffic is not foreseeable. We will have to have recourse to different acts, environmental taxes, charges and administrative measures, for example regulation of departure and arrival times, taking account of the fact that rail traffic exists alongside air traffic in areas where long distances are not a hindrance, and that must be developed.
Mr President, I would like to emphasise the importance of the aim to use efficient, alternative transport, in place of short flights, which was mentioned in this report. For example, high speed trains, and, in some cases, short sea crossings offer a more environment-friendly alternative to short flights. This will be vital to ease congestion at airports and for environmental reasons too.
Replacing short flights with alternative forms of transport will make room for long haul flights, for which there is no alternative. In Parliament we discussed several reports before the summer recess that aimed at improving the competitiveness of railways and sea transport. In addition to improving rail and sea transport competitiveness, we also need to take other action. One possibility is an environmental charge specially designed for air traffic. It should be introduced in such a way that the charge would be less for the unavoidable long haul journeys than it would for short flights for which there is a more environment-friendly alternative.
Mr President, Commissioner, ladies and gentlemen, this report is the third in a series which deals with the air transport situation. Whilst the previous two focused on the freedom and growth potential within aviation, this one highlights the downside, justifiably so, in my opinion. As I have already indicated when we discussed the Atkins report, the measures which are currently being drafted for aviation only provide short-term answers. They cannot provide a lasting solution for the problems of congestion and environmental pollution.
This report looks beyond the near future, which is why I would like to congratulate Mrs Lucas. It is not an unnecessary exercise to indicate the pre-conditions within which aviation should function, both in terms of space and the environment. This, however, does require sufficient expertise and alternatives. At present, there is room for considerable improvement with regard to both of these aspects. This should not deter us, however, from sketching the outlines for the future and to expect this to be done internationally. This report sets the right tone for this, especially for the benefit of the Commission.
Despite our positive attitude to this report, there are a number of elements which, in my opinion, do not belong in a report such as this one. I am referring to the amendments tabled by the Group of the Greens and the regionalists. They may seem like a kind gesture, but these matters are better dealt with by the Member States.
Mr President, this Parliament would not be able to function without aviation, which according to some might not be such a bad thing. But we need to focus all our efforts on how we can minimise the effects of the rapid growth within this sector on the environment. I would like to highlight a number of points.
In my opinion, the European Union should support the ICAO process. Only within the context of this international body is it possible to discuss tighter rules for noise generated by aircraft. We should however urge caution. Proposing new standards has a huge impact on the European aviation industry as a whole. In concrete terms, a standard considerably stricter than the current one would mean that out of the present European fleet of 3,300 aircraft, 1,067 would need to be replaced. Such a rapid and forced decommissioning would make it practically impossible to replace these aircraft with new ones, due to, among other things, the small production capacity for new aircraft. We only have two manufacturers.
The consequences for European aviation are not hard to imagine. It would need to surrender part of the market to its competitors, and it is very questionable whether this would benefit our safety. Furthermore, it would lead to a considerable reduction in employment, with all the problems that this entails. Air fares would go up. I am very aware that this would be a bonus for some, but do remember that, for airline passengers who need to travel short distances, there is still no real alternative, contrary to what one of my fellow MEPs just stated, to the effect that we would all much prefer to see such passengers travel by train..
Member States and my country in particular, the Netherlands, are extremely slow in introducing high-speed trains which could form a viable alternative for short-distance travel.
Aircraft manufacturers should be put under considerable pressure to build cleaner and quieter aircraft. That is why the new standards cannot be put on hold forever. We will try to exert this pressure at international level but we will run out of patience at some stage.
Finally, I would like to say a few words on noise-sensitive airports. In my opinion, measurements should be taken in a truly objective manner and complaints from those living in the vicinity should not be the only point of reference. An international standard needs to be established, but some airports, which do not cause any pollution whatsoever to those living in the vicinity, should be exempt so that they are not hindered in their development.
Mr President, Commissioner, I think we are all convinced that we have an obligation and a duty to protect the environment and contribute to sustainable development with an environmental policy that has seen its importance increased subsequent to the Treaty of Amsterdam.
I agree with the Commission on drawing up more stringent standards on noise and also on establishing transitional provisions to satisfy the needs of the regions that are confronted with noise pollution problems. We also believe that it is essential for us to participate as one in the 33rd assembly of the ICAO in autumn 2001, speaking with one voice because, without a doubt, there is strength in unity and on subjects as important as the tightening of standards against noise it is vital. It would also be important to ask the Commission to present proposals for the introduction of economic incentives aimed at achieving a reduction of the negative effects on the environment.
Naturally, what we do not agree on is the unilateral establishment of tax on kerosene, as a unilateral decision without the backing of the ICAO would have a minimal impact on the environment, would create legal problems, would damage competition among European airlines and would consequently affect users, who would see their tariffs rise. It would also be essential that, before taking any measures with regard to the adoption of taxes on the aviation industry, a study should be carried out on the costs and benefits that these measures would imply.
In conclusion, I would like to emphasise the importance of efficient management in the aviation industry in reducing pollutants, placing the emphasis on improving airport management and clearly supporting the creation of a single European sky, by means of which we would also undoubtedly contribute to reducing environmental pollution.
Mr President, ladies and gentlemen, I would like to give Mrs Lucas credit for her report. I mean her original version. She is right when she points out that if the volume of air traffic continues its rapid growth it will be absolutely necessary to take measures to control the problems it causes. It is part of sustainable development to reduce emissions and bring noise levels down. The report gained the support of everyone in the committee. The amendments made to it, however, throw the baby out with the bath water.
The original report was a natural extension of previous EU legislation, but if the amendments are adopted it will mean enormous financial losses for European companies that have taken investment decisions on the basis of EU acts. For example, the time span for noise reduction is very long. The time that passes between the decisions taken and implementation can be up to two years. But now some excellent aircraft which have just been modified in accordance with Chapter 3 would have to be scrapped in four years' time.
The citizens and companies of the Community must be able to have confidence in legislation, as continual shifting of the goalposts undermines long-term plans. The resultant costs weaken the area' s air transport competitiveness as compared with airlines outside the EU, and, at the same time, in fact, makes it harder to adopt environment-friendly technology in the airlines based within the EU. What is economically realistic about demands for new technology in the name of environmental protection to replace aircraft which are still serviceable and in good condition? On the contrary, this sort of action will constitute a burden on the environment, as materials will have to be produced and aircraft built before the economic lifetime of existent equipment is up. In addition, scrapping serviceable aircraft will mean an additional burden on the environment. Drafting radically new regulations on aircraft noise has to happen globally and under the auspices of ICAO, and careful, long-term community and town planning consequently has a key role in this.
Finally, I would like to remind everyone that increasing fuel tax in the air transport industry would bring with it an added burden for those who live in sparsely populated countries. A long journey is a long way to go.
Mr President, ladies and gentlemen, first of all I would like to congratulate Mrs Lucas on the report that is the basis for our debate today. As we are all aware, the environmental consequences of air transport have recently attracted a great deal of interest.
At local level, the debates surrounding airport development are increasingly determined by environmental considerations relating to noise abatement and air quality improvement in areas surrounding airports. Many citizens living in these areas believe that much more could be done to improve their situation and that is what they are demanding. Furthermore, the long-term impact of gases from air transport on climate change is undoubtedly a cause of concern in the world today, as is the impact of other types of emissions.
The air transport system must therefore be handled globally and coherently, from an environmental point of view, that is, we must also take account of aspects relating to the activity of air transport.
We must try to reconcile interests that are not always easy to reconcile as air transport undoubtedly involves economic interests that are characterised by high investment costs which require a long life span before they are paid off. For example, an aircraft requires a much longer life span than other types of investment in order to be adequately paid off. This requires a stable operating environment with no ups and downs or modifications that change the rules of the game and may have disastrous economic consequences for the functioning of aviation companies.
A sector based on extremely expensive technology, with a rapid rate of growth, has an immediate effect on employment in ancillary sectors, such as research, industry and tourism. In my opinion, trying to safeguard the environment by simply slowing down growth in the aeronautical sector and the air industry is not a valid option. But there is no doubt that the public, not only people in the surrounding area who suffer most directly from certain types of pollution such as noise or even emissions, but the public in general, who want sustainable development and quality of life, has a right to demand action from us to guarantee this type of growth that should be the European model.
In its communication on air transport and the environment, the Commission maintains that the aviation industry needs to increase its efforts to improve the environmental quality of new aircraft being built. If the current rate of growth is maintained, the improvements needed to compensate for the anticipated environmental impact of the increase in air traffic will not be made. I know this message is not well received in many parts of the sector but, without a doubt, in the medium and long term there is no solution but to look for an alternative unless we want air transport to become a victim of its own success.
The Commission, however, is aware that the air transport sector is correct in saying that before carrying out environmental measures, a serious in-depth study must be done on the economic and social repercussions that these measures will have. I have the impression that today, those most concerned by the environment are accepting, little by little, but more and more, the fact that in order to develop a definite environmental policy, account must be taken of the balance between the cost and effectiveness of the measures proposed.
The report we have before us considers these fundamental issues and takes account of both the need to reinforce environmental protection beyond routine efforts and the profitability analysis factor. I would like to thank Mrs Lucas for the efforts made to achieve flexibility, as it is clear from her amendments that this is not exactly what she would like as a report, but she is looking for a compromise that makes parliamentary approval possible. For example, what she says on kerosene seems to me to be a reasonable way of presenting this problem, which undoubtedly cannot be solved at European level, but at world-wide level and by the ICAO.
For it is in aviation, ladies and gentlemen, the industry in which globalisation is more evident than in any other, that these issues must be resolved. I would like to thank the rapporteur for the support she gives the Commission in the report, and say that we find ourselves at a difficult stage of the debate on new noise standards and on legislation which gradually eliminates the noisiest aircraft, within the framework of the ICAO.
On many occasions, we have indicated our preference for an international solution to these problems, and the Commission has noted with satisfaction the positive development of the United States' stance in relation to the standardisation process that is taking place in the ICAO. I have to say that the legislation on the so-called "hushkits" , with regard to the noisiest aircraft, adopted in its day by Parliament, the Council and the Commission, was based precisely on the fact that the United States had adopted unilateral measures outside the ICAO. There is no doubt that it is within the ICAO that this work needs to be done.
We shall coordinate the actions of the various Member States within the CAEP, given that it is the Member States that are the signatories of the ICAO, and I hope that Parliament will support initiatives such as the single sky, to which Mr Ojeda referred, which, naturally, will also have consequences for kerosene saving, if it can be implemented, and the improvement in the allocation and general management of slots.
Mr President, once again I thank everyone for the work carried out in trying to obtain a realistic and flexible text that is acceptable to the various parties. We await Parliament's vote, to which the Commission will pay great attention.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Tyres for motor vehicles and trailers
The next item is the recommendation for second reading (A5-0218/00), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to adopting a European Parliament and Council directive amending Council Directive 92/23/EEC relating to tyres for motor vehicles and their trailers and to their fitting [C5-0220/2000 - 1997/0348(COD)] (Rapporteur: Mr De Roo).
Mr President, Commissioner, ladies and gentlemen, I am here to talk about noise generated by car tyres. Noise is an environmental and health problem which is underestimated. Tyres cause a nuisance to one third of the citizens in Europe who complain about it, compared to one quarter of the citizens ten years ago. The problem of noise is therefore escalating, especially road and aircraft noise. At first reading, the European Parliament was wrong not to react to the feeble proposals from the European Commission. For example, the European Commission' s proposal did not contain a review clause. All environmental proposals made by the European Commission contain a review clause, but not this one. This is hardly surprising given the fact that this proposal was drafted by the DG for Industry. In the Council, this environmental matter was wrongly dealt with by the Ministers for Economic Affairs and the Internal Market. It should have been dealt with in the Council of Ministers for the Environment. The Committee on the Environment, Public Health and Consumer Protection has tabled 4 amendments with 32 votes against 10 votes. With regard to ordinary passenger cars, we suggest that the limit is reduced by 2 decibels. The German independent inspection body, TÜV, has tested numerous existing car tyres. They all meet the ineffective noise limits proposed by the Council. A reduction of 2 decibels is technically possible without jeopardising safety. This has also been confirmed by experts of the Swedish institute for roads and traffic. With regard to vans and lorries, the Committee on the Environment, Public Health and Consumer Protection also suggests reducing the noise level by 2 decibels. Vans and lorries produce more noise than ordinary cars. This is why it is important to make the necessary changes here too, and I hope that a number of the Christian-Democrat MEPs will be able to vote in favour of this. The tyre industry has been given until October 2005 to meet stricter noise limits. This seems ample time to me. More is required, of course, in order to reduce the noise from road traffic. The noise level from 'fluisterasfalt' [silent asphalt], as it is termed by our Flemish friends, or 'ZOAB, zeer open asfaltbeton' [very open asphalt concrete], as we like to refer to it in the Netherlands, is probably 20 decibels lower than that from cobblestone roads. Our motorways are no longer paved with cobblestones, but a reduction of 3 to 5 decibels is possible by introducing this type of asphalt everywhere. We will be returning to the problems of noise when we deal with the directive on noise. Silent asphalt and a change of tyre could help reduce the noise level by 6 decibels, which may not seem a great deal, but one should remember that decibels are a logarithmic table. This means that the noise level can be cut by more than half without reducing the volume of traffic. Cars inherently cause a large number of environmental problems. More than 10 years ago, the European Parliament introduced the first generation of catalytic converters and, two years ago, the second generation of catalytic converters appeared in the Langen/Hautala report on the motor oil programme. As a result, air pollution caused by cars and lorries will drop by 70% to 90% in 2005 and 2007. Similarly, we found a sound solution to the recycling of end-of-life vehicles in the Florenz report. There are now two major environmental issues left to tackle at European level. The first one is noise, which I have dealt with extensively, and the second one is the CO2 or the greenhouse problem. With regard to CO2, the Committee on the Environment, Public Health and Consumer Protection has suggested that the European Commission submit a legislative proposal to reduce the rolling resistance of tyres by 5%. This means that 5% less fuel will be used and that the emission of CO2 will also fall by the same amount. I would welcome a positive reaction from the European Commission.
Mr President, Commissioner, the general lines along which this Directive is discussed are of little concern to me. I am no lawyer and am not in a position to judge. What is true is that insufficient account has so far been taken of environmental interests. Just in the last three days, the car and tyre industries have indicated in this Chamber that their options may well be open when it comes specifically to car tyres.
My group is not at present overly concerned about whether the figure is to be 1, 3 or 4 decibels, but we should like to make it clear that we want positively to force the tyre industry to act and do more of what is required of them in this area. The motor oil, car and recycling industries have made a lot of things possible where road use by individuals is concerned. In contrast, the tyre industry has largely refrained from taking action. It is in this area that we want them to do some catching up. We shall doubtless at some stage also have to talk about alternative road surfaces in Europe.
I believe that this is a positive way of forcing the tyre industry to act. I should therefore like straight away to forestall some of my fellow MEPs who now and again stand up jokingly and say that Mr Florenz wants a reduction of two decibels where possible but is accepting a 10 metres longer braking distance in return. Obviously, we want to maintain standards. We expect innovation. We expect the tyre industry to employ young engineers of both sexes and finally to go some way towards meeting people' s justified demands to be exposed to less noise in their homes. That is a task we have set ourselves, and I hope that the Commission will be prepared to cooperate. It is possible, as we shall see in one or two years' time, that the industry will be able to achieve these objectives of ours by the year 2005. If that were not possible, I am the very first to concede that we need to broaden our field of operations somewhat. But the industry must be forced to act, and that is what we shall be campaigning for at the present time.
Mr President, Commissioner, it is a well-known fact that you are not entirely averse to cars yourselves and also enjoy driving. It would therefore be a jolly good idea if, merely by being fitted with new tyres, our own cars were to cause 40% less noise and, at the same time, use 5% less fuel and also emit less CO2. This is the road we should be going down.
There are already tyres whose specifications are well below the values proposed in the common position when it comes both to tyre noise and to the rolling resistance which is responsible for petrol consumption and CO2 emissions. There are even tyres to which the Federal Republic of Germany awards a Blue Angel as a sign of environmental friendliness because they are a model of quiet operation and give rise to low petrol consumption. Now, these tyres are not particularly unsafe. On the contrary. Michelin and Dunlop tyres even make for shorter braking distances while remaining quiet and preserving fuel economy. I am therefore wondering why this Parliament cannot summon up the courage to say that whatever is now already state of the art technology is what we demand by 2005 for all tyres, particularly those fitted to private cars.
I should therefore like strongly to request that we adopt Amendment No 1, through which we call for limit values not only for tyre noise but also for rolling resistance, and that we adopt, in particular, Amendment No 2 in connection with quieter tyres. I would ask you to consider that this does not yet mean the end of the negotiations. We are entering into the negotiations in the Conciliation Committee with the Council, and we shall then see what emerges. However, we must also have room for manoeuvre.
Mr President, before I start on the subject of tyre noise, may I make a more general point to the Commission. They are bringing forward far too much legislation and, with legislation, quality is usually in inverse proportion to quantity. We talk of doing less and doing it better. In fact we do more, and we do it worse.
Now turning to tyres. I little thought when I came to this House that I would end up defending the Commission's position - and yet the Commission has done its homework. It has consulted with the industry. It has come up with a proposal that sets challenging, but achievable, targets which protect the environment whilst also recognising the interests of road users and tyre makers.
Some of our colleagues are seeking to sabotage this careful work by demanding arbitrary and ill-considered decibel reductions. In some cases their figures are achievable, in others not. But they have forgotten that changes in the production specifications of tyres affect not only noise, but also grip, safety, fuel economy, cost and durability. They may end up with quieter tyres that are expensive, that wear out quickly and that allow cars to slide off the road and crash into trees!
Let me speak plainly. More road users will die if Mr de Roo's amendments are passed. The electors I represent will not thank us. We are being far too prescriptive. It is our job to set a broad legislative framework in the public interest. Instead, we seek to micro-manage a highly technical and complex industrial development programme, a task for which we have neither the time nor the skills. I call on colleagues to reject the amendments and support the Commission proposal.
Mr President, I welcome this proposal. It is long overdue. Certainly the amendments to it by my colleagues Mr de Roo and Mr Lange are moving in the right direction. Since the first publication of this directive back in 1997 the manufacturers have moved to meet the Commission standards. I understand the desire of my colleague, Mr de Roo, to take the standards further. However, I have to sound a note of caution.
Firstly, tyre standards are not the only problem. The nature of the road surface is just as important and in particular circumstances like noise hotspots in urban areas perhaps more important than trying to change the tyre standards. In many cases a better solution is to change the road surface and not the tyre standards.
Secondly - and in my opinion of paramount importance - is the need to balance the problem of tyre noise and tyre safety. Whilst we are tonight seeking to adopt new tyre standards to reduce tyre noise we are not making any progress at all on tyre standards for the grip or adhesion of tyres on the road. Despite good and serious proposals being put on the table some considerable time ago by the UK, they have not yet been agreed or seriously considered.
Our failure to agree tyre safety standards creates an unacceptable level of uncertainty with regard to this vital question. For that reason I am particularly concerned about the potential effects of Amendments Nos 3 and 4 and their impact upon tyre safety, especially for vehicles such as buses and trucks. In the circumstances I feel bound to say that I personally cannot give my support to Mr de Roo's Amendments Nos 3 and 4. I suggest to him that they are premature and I would ask the Commission to reject them.
Mr President, Commissioner, my thanks go to Mr de Roo for the work he has done. The reduction of any kind of noise is important both for people' s health and their comfort. For that reason, I feel very positive about the Council' s common position with regard to tyre noise. I am by no means acting as spokesman here for the tyre industry, but, having watched that industry very closely, I nevertheless wish to express my concern about the effect the amendments will have.
The tyre industry is a very fiercely competitive industry, and one that is competitive on a global scale. It is responsible for some very thorough development work and, owing to the nature of tyre technology, it is progressing slowly but surely. The situation will become untenable, however, if there is an attempt to bring in changes too fast, as would seem to be the case on this occasion. If things move too quickly it will mean immense technical problems for the industry, with unnecessary extra costs, which will be reflected in the prices of the products. The consumer is always the one that has to pay. An adequate transition period, however, will guarantee that the new requirements are taken account of at the development stage. Any other course of action would be a waste of resources, because it would take on average three to four years to develop a new tyre model.
The issue becomes especially problematic when we consider that a tyre is a very delicate product in terms of balancing its individual properties. It is not really just black and round, as the layman thinks. When one property of the tyre is improved, it affects the others adversely, so tyre design is really a question of optimising compromises. For example, a broad tyre holds well on asphalt, but tends to start skimming over water easily. On the other hand, a narrow tyre works well on snow. If a tyre' s noise properties were to be essentially improved it would above all impair its ability to hold the road in wet conditions.
I want my fellowmen to drive on safe tyres, above all. I wish the tyre industry and the EU legislators would get together and draw up a realistic timetable for the excellent objectives outlined in this report.
Mr President, the aim of this proposal for a directive is to limit tyre/road noise without sacrificing grip and therefore road-holding and braking safety.
In preparing the proposal, the Commission consulted several bodies independent from the manufacturers, who worked with experts from the Member States for a long time in order to find the appropriate level of strictness on decibels for the various categories of tyres for cars, vans and lorries.
As a result of this extensive prior consultation of experts, the Member States have unanimously approved the level of strictness chosen in the proposal as a common position. The European Parliament itself showed its satisfaction with the level of strictness of the proposal and did not table any amendments.
First of all, it should be noted that the quality of the road surface is, to a great extent, up to 6 decibels, responsible for the noise generated by tyre contact. It should also be made clear that the Commission is continuing with the measures launched two years ago to combat the various sources of noise, covering every sector of activity of the European Union.
Now, at the second reading, 4 amendments have been tabled. Amendment Nos 2, 3 and 4 propose the reduction of noise thresholds by 2 decibels. If this reduction of 2 decibels were implemented today, more than 70% of tyres currently on the market would not pass the test. Manufacturers would therefore be obliged to urgently modify the structure of the tyre and the hardness of the rubber by reducing the grip. Until grip requirements are applied, these three amendments are therefore unacceptable.
This correlation between noise and rolling, tyre grip and fuel consumption is rightly at the centre of the concern expressed in Amendment No 1. This concern is currently the subject of the search for a consensus in a working party for the United Nations Economic Commission for Europe, a working party monitored by the staff of the European Commission. This matter is also the subject of discussion in the Transatlantic Business Dialogue to promote the emergence of a Global Type Standard GTS 2000.
The European Commission is following this work with the intention of transposing the results into Directive 92/23/EEC in order to determine the correct balance between safety, noise and resistance. Unfortunately, however, the proposed timetable is too strict. The wide range of products covered and the problem in all its complexity must be considered.
It is for these reasons that Article 3, as worded in the common position, stipulates that the requirements on grip and on rolling resistance shall be integrated with the noise requirements in the extended timetable of 24 and 36 months respectively, following the entry into force of this directive.
Amendment No 1, which proposes to legislate again on two occasions within a period of one year after the entry into force of this directive, is not acceptable.
Due to the complexity of the methods of measuring grip on dry and wet surfaces and rolling resistance and due to the wide range of products, the results of the experts' work will not be available before 2002. The Commission will then be able to amend this directive in order to include grip on dry and wet surfaces and rolling resistance for all categories of tyre.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Dangerous substances and preparations (azocolourants)
The next item is the report (A5-0168/2000) by Mr Bakopoulos, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive amending for the nineteenth time Council Directive 76/769/EEC relating to restrictions on the marketing and use of certain dangerous substances and preparations (azocolourants)[COM(1999) 620 - C5-0312/1999 - 1999/0269(COD)].
Mr President, the proposal for a directive which we are debating today is designed to restrict the marketing and use of azocolourants used in fabric dyes and leather goods. The reason for the restriction is that there is good cause to believe that these substances are carcinogenic. The annex to the directive contains a list of fabric and leather products in which the use of these suspect substances is banned. Several countries have already introduced similar bans in their legislation and most companies established in the European Union fall into precisely this category. However, we need a directive in order to harmonise the internal market and prevent such unilateral regulations. Finally, as is only to be expected, the directive also contains an analytical method for detecting banned azocolourants. The Committee on the Environment, Public Health and Consumer Policy accepts the principle on which this directive is based. The amendments, which were adopted unanimously, therefore represent an improvement. I should like to refer to just two of them.
The Committee on the Environment takes the view that the list of products in which the use of azocolourants is banned, as contained in the annex to the directive, should not be open. It should be a complete, closed, precise list of named products. This will avoid arbitrary interpretation of the directive and, as a result, a wide variety of applications, which would run counter to the principle of the single market, which this directive has been introduced to protect. That is the purpose of Amendment No 3.
The second amendment to which I should like to refer is Amendment No 2, which introduces recital 7a, exempting hand-made oriental carpets from the directive. The reason for the exemption is that, because these carpets are hand-made, spot checks are, by definition, impossible, while separate testing of each carpet would seriously damage the product. Especially in cases - and they are not infrequent - of hand-made artefacts and/or works of art. Importers are, however, advised to develop a quality mark.
Mrs Roth-Behrendt and Mrs Müller tabled Amendment No 6, on time, rewording the previous recital 7a and proposing that the exemption from the scope of the directive for oriental carpets should expire on 1 January 2006. I think this proposal is sensible and propose that it be accepted.
Finally, Mr Ferrer tabled Amendment No 7, again on time, proposing that the list of 21 azocolourants in the annex should include another substance, in addition to the two inserted in Amendment No 4. However, the substance which Mr Ferrer proposes is already included in the annex. Obviously, this is an oversight and I do not therefore propose that it be accepted.
Mr President, Commissioner, this is a small and modest report, an amendment to a directive that I, however, believe is an important and significant example of the great success of the awareness and information policies and of the fact that the regulation often comes after society has sorted itself out.
The fact that practically all manufacturers and producers in all the Member States have removed the products we are now trying to remove indicates that there are now many mature areas in which ideally we would not have to establish legislation, and would not find ourselves in situations like this. I would therefore like to emphasise, so that it may be taken down in the Minutes, that we must work to this formula where possible in a mature society and a mature industry.
I think the exclusion of oriental carpets is marvellous, as I believe it is good that flexibility in favour of art and beauty is entering into the spirit of a legislative machine that often forgets small details.
Furthermore, as far as I know, people do not normally tend to eat carpets, and therefore this level of risk could be avoided. I repeat, I believe it is positive for us to work towards progress, for society to be one step ahead of us and that all we have to do is ratify what has already been recognised.
Mr President, in response to the rapporteur' s intervention, I should like to clear up one small point. The amendments to this report were tabled by myself. I just want to straighten that out because Mrs Roth-Behrendt' s name was mentioned.
Azocolourants are dyes which release cancer-causing aromatic amines if they come into contact with human skin or with the mouth cavity. That was also the reason why a number of Member States issued interim regulations to protect consumers, as well as the reason for the Commission' s initiative, which we are discussing this evening, whereby azocolourants are now to be prohibited throughout the EU and a ban placed on imports of these substances from third countries.
The draft we have from the Commission nonetheless has some gaps in it which compromise safety and which, in my opinion, need to be closed. That is the purpose of my amendments, to which a large majority of the committee agreed. We are mainly concerned with adding two further amines to the banned list because they have since been categorised as carcinogenic. Moreover, the general description of the area of application that has been given is too vague. We want an exhaustive, clearly defined list for the purpose of creating clarity and legal certainty. By means of the voluntary stamp of quality and the interim deadline of 1 January 2006, we have also succeeded in taking account of the special problems presented by the oriental carpets industry and, in spite of these problems, in also including hand-made oriental carpets in the directive in the medium term. We have also provided for an option whereby, until such time as new testing methods have been validated, two methods can be applied which take account of the differing demands which materials make upon the testing method. With the adoption of these amendments, which have been decided upon by a large majority of the committee, any vagueness and lack of clarity in the directive would, all in all, be removed. In this way, the directive would do justice to the demands which will have to be made upon it in view of the risk of actual damage to public health.
Mr President, I would like to thank Members for their interest in this subject and especially Mr Bakopoulos, the rapporteur, for his constructive work.
Certain azocolourants used in textile and leather pose the risk of cancer for consumers and workers, as has been said. Following an opinion of the Scientific Committee on Toxicity, Ecotoxicity and the Environment confirming such risks, the Commission proposed in December of last year a directive restricting marketing and use of certain azocolourants which could pose a risk of cancer if they come into close contact with the skin.
The Commission proposal for a directive would introduce a ban on the use of certain azocolourants in textile and leather articles that come into close contact with the skin. The colourants concerned are xylidines which may release any of the 21 cancer-causing amines listed in the proposed directive. Furthermore, textile or leather articles dyed with these same xylidines may not be placed on the market. The test methods to be used to show compliance with the provisions are specified in the proposed directive.
The proposal provides not only for the protection of consumers' and workers' health. It also addresses an internal market issue. At the present time, the internal market is fragmented, as some Member States are already applying national bans. The proposed directive would harmonise the rules of Member States.
I would stress that the proposal is based on the results of independent studies on the risks of azocolourants and of the costs, benefits and trade effects of the proposed restrictions. It also takes account of the opinion of the competent Scientific Committee on Risks. I believe it is a proportionate measure.
The Commission is unable to accept those Parliament amendments which would extend this ban by replacing the proposed list of examples of product categories covered by an exhaustive list by covering articles other than those made of textiles and leather and by including other amides. Amendments Nos. 3, 4 and 7 of the Committee on the Environment are the ones I refer to.
The Commission feels this could not be justified on the basis of the current knowledge about the risks. Nor is the Commission able to accept amendments that would introduce a second testing method to show compliance with the provisions. This applies to Amendment No 5 of the Committee on the Environment. These would make it more difficult for suppliers, especially in the Third World, to show compliance as the method proposed by the Commission is the method most widely accepted and used. However, the Commission can accept that when available a more reliable standardised testing method could be introduced.
The Commission can accept in principle an exemption for handmade oriental carpets from the example list of product categories covered by the proposed directive as the risk from such carpets is likely to be low. However, the Commission cannot accept that the exemption is only temporary.
To summarise our point of view, we can accept Amendment No 1 of the Committee on the Environment. We must reject six amendments, namely Nos. 2, 3, 4, 5, 6 and 7 of the Committee on the Environment. However, the Commission can in principle support parts of Amendment No 3. We wish to carry on the dialogue with Parliament. I am convinced that we can reach a constructive solution.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Undeclared work
The next item is the report (A5-0220/2000) by Mrs Glase, on behalf of the Committee on Employment and Social Affairs, on the Commission communication on undeclared work [COM(1998) 219 - C4-0566/1998 - 1998/2082(COD)].
Mr President, the report before us is a position adopted by Parliament in response to a communication from the Commission on the problems associated with undeclared or illicit work. This problem is being dealt with at European level because it relates not just to one particular country but to all Member States.
What is the heart of the problem? Major economic and socio-political damage is being caused in the Member States through work not being declared. Health insurances, pensions systems and the Treasury together lose billions every year. Workers are in no way insured or otherwise safeguarded. Thoughts of a modern slave trade with fatal consequences for those involved spring clearly and inevitably to mind. Those who are rewarded in some way for undeclared work have no right to claim compensation at all and no other consumer rights.
The people concerned believe that they are at an advantage but are in fact harming only themselves and society. The fact is that, by definition and by its very nature, undeclared work is difficult to get to grips with in any country. On the basis of estimates and long-term investigations, it may be assumed that a total of 28 million people engage in undeclared work. The volume of undeclared work now corresponds to 15% of gross domestic product in the EU. The sector as a whole is growing three times as fast as the official economy.
In the communication before this House, the Commission has problems with the analysis, as well as with the steps that need to be taken to stem the tide of undeclared work. Parliament has been working flat out on these problems for a long time and produced a list of causes which produce combined and many-sided effects. Almost all investigations list unduly high taxes and social security contributions as a cause. However, the Committee lists further causes such as poverty, frivolous bidding procedures, giveaway prices for subcontractors, inflexible employment legislation and poor administrative practice, as well as a clear decline in the perception of undeclared work as something illegal and illicit.
In drawing its conclusions, the Committee has, however, come up with a variety of positions derived from the very different evaluations of the various causes. I nonetheless believe that we are united as to our goal. It is only the path about which we disagree. The conclusions adopted by the Committee at its last sitting call for as precise as possible an assessment to be made of the sectors affected and of the most significant groups of people involved, as well as for the social partners to be involved in active measures to combat undeclared work and for the issue to be tackled in national employment programmes. They also call for surveillance and for sanctions to be imposed when undeclared work is detected.
However, a majority of the Committee considers a reduction in tax and social security contributions to be crucial as a preventive measure, as well as a reduction in value added tax in the case of labour-intensive services, as already provided for by the Council' s decision of 28 February of this year and as also already practised in new countries. It is also important to find solutions in hitherto unsatisfactory areas, for example in connection with the directive on the posting of workers and with the paid domestic work largely performed by women.
In the five minutes granted to me, I can present only a number of important points in the report. The problem is complex and needs to be tackled at a variety of levels. The Committee therefore calls upon the Commission and the individual Member States, each according to its powers but above all with firm determination, to take up Parliament' s proposals and to become active in this matter. I hope that we can demonstrate to you our substantial agreement with the report, together with Parliament' s active resolve. I would thank all my fellow MEPs for their splendid cooperation but, above all, the shadow rapporteur, Karin Jöns, for her constant readiness to engage in discussion.
Finally, I would draw your attention to a printing error. In Article 25 of the conclusions, the Committee has clearly formulated the right to a class action. This needs to be revised in the latest text we have before us. The words 'appeals to the courts' must therefore be deleted and replaced with the words 'a class action' . The words then correctly correspond to the will of the Committee, as agreed. Many thanks for your attention.
Mr President, this is a most useful report on a very important issue. There are some parts I do not like, such as for instance paragraph 13 which promotes tax coordination. I am proposing to table an amendment on that because, as the rapporteur knows, this is a subject particularly dear to the heart of UK Conservatives. But the overall thrust of the report is very good.
There is another report out today which was an annual report from the Commission, referred to in today's Financial Times under the wonderful heading "Brussels demands labour reform". To quote briefly from the article, "In its assessment of countries, the Commission will tell France that, like Germany, it must reduce 'fiscal pressure' on labour and reduce the 'administrative burden on companies'." Certainly anything that promotes labour flexibility, liberates enterprise and reduces burdens on business must be good for the economies of those countries and for employment. But it also addresses this problem of undeclared work. The higher the tax, the more the red tape, the greater the incentive not to declare work.
I should like to make one further suggestion. Countries with the highest undeclared work may well be recording the highest official unemployment figures, thereby attracting the highest offsetting regional funds. This is perverse and it is in all our interests to address the problem. Reducing tax and red tape would be a splendid start. I urge Member States to follow the Commission advice and also to note the Glase report.
Mr President, ladies and gentlemen, there is a clear need for action on the issue of undeclared work in all the Member States, for there have not so far been many successes in combating it.
All the more reason, then, for me to welcome the Commission' s communication on undeclared work because it gets the discussion going at European level. In this way, I now come to a core demand of this really excellent report by Mrs Glase. We must unreservedly include the fight against undeclared work in European employment strategy. With problems of this complexity, we need to exchange views, learn from each other and, in accordance with the tried and tested motto for our employment strategy, always seek best practice.
We must take a close look at the issue of undeclared work in order to be able to combat its various causes efficiently. I would warn against over-simplification, three forms of which I would also at this point immediately oppose on behalf of the Group of the Party of European Socialists. The first point concerns the repeatedly made assertion according to which undeclared work is in the first place traceable to unduly high taxes and social security contributions. I would say to my fellow MEPs in the conservative camp that things are really not that simple. Let us take Austria and Italy, for example. In Austria, taxes are significantly higher than in Italy. In spite of that, there is very much more undeclared work in Italy. High taxes and social charges are therefore only one reason among many. Or look at Scandinavia. There, taxes and social charges are somewhat higher still. On the other hand, the amount of undeclared work is comparatively small. This no doubt also means that the quantity of undeclared work also has something to do with social acceptability, that is to say with a society' s social coherence. Undeclared work must no longer remain a mere peccadillo.
Secondly, I should like to reject the argument that making the labour market more flexible would reduce the amount of undeclared work. This would-be panacea does not in fact work. The Thatcher era in Britain taught us that. The amount of undeclared work rose then, despite the fact that the labour market was made more flexible and social charges were reduced. Making the labour market more flexible is something which no doubt only works if correspondingly high social standards can be maintained.
Thirdly, undeclared work is not primarily the result of illegal immigration from third countries. On the contrary, the majority of those who engage in undeclared work are our own citizens. As Mrs Glase' s report shows, we need a sensible policy mix at national and European levels. As a part of this, public authorities throughout the EU must also be jointly liable for ensuring that no contracts at all are awarded to companies whose quotations can quite clearly be traced back to the existence of undeclared work. In the same way, companies need to be jointly and severally liable towards their sub-contractors.
However, we also want a right of class action which could help the trade unions, in particular, to take proceedings against those suspected of not declaring their employees or only partially declaring them.
Mr President, I would like to take the opportunity to thank Mrs Glase for her report, which is extremely efficient. It is a very complex report which I described in committee as cautious in parts: cautious for reasons of necessity, if we consider that employment policy concerns the Member States, and therefore does not afford the European Parliament, or, by extension, Europe, genuine, practical competence in this matter. So we are faced with a real, substantial difficulty to overcome.
As Mrs Jöns has just said, what we now need to do is develop a new strategy which looks at the entire question of work and employment from a global viewpoint, and calls upon the Member States first of all to make their situation public with regard to employment and undeclared work.
So far, we do not have detailed documentation for all the States; that is, we do not know the extent of the problem in all the Member States. We do not know the extent of the problem in the States which are hoping to join the European Union either.
It is a complex issue: the percentage is increasing every year in line with the gross domestic product; we have a remarkably high average of 15% across the countries of the European Union. This figure should make us think.
In any case, for all of us, illegal and undeclared work constitutes, by definition, an abuse of those who need to work, not least in terms of the tax burden which should ensure solidarity. This is, therefore, a crime against society, which we as legislators must address, within the limits of our direct competence in this field.
However, there are specific recommendations in the report, for example specific procedures which could be implemented in order to fight the scourge of illegal or undeclared work.
I tabled some amendments, which have already been accepted by the rapporteur, and I will therefore not dwell on them. I would just like to use the rest of the time available to mention an amendment which is particularly important to me and which I believe people found difficult to assess objectively: the amendment on illegal child labour, which I will summarise now.
It is claimed that child labour does not exist in Europe, but that it might exist - as has been stated - in Italy and southern countries. This is not true! Child labour exists everywhere: among immigrants or third-country nationals, among all those young people who drop out of education before they reach the age of majority, who are exploited, underpaid and untrained, thereby constituting a serious problem of exploitation and undeclared work because they do not have a qualification which can be used to ensure that they are adequately paid. Lastly, the issue of illegal work also concerns children under 15 years old!
So let us not pretend that this problem does not exist in Europe, because it does exist, and Parliament should speak out resolutely on this matter too, in order to confirm the social, democratic and political maturity of this House.
Mr President, when we talk about undeclared work, let us not forget that we are talking about construction workers, who more exposed than anyone to bad weather and accidents at work, and that our discussions concern the outcasts working in sweatshops, deprived of any social status, often including the right to residence.
To these people we must also add workers in the new economy, whose working hours, time between shifts, and salaries are subject to the hazards of excessive insecurity and flexibility. In short, we are talking about a form of exploitation in the workplace, which admittedly is detrimental to public finances due to lost revenue from tax and social contributions, but we must never forget that we are talking about the exclusion to which, according to the Commission, between 10 and 28 million citizens of the European Union are reduced. Far from stigmatising these victims, we should be concerning ourselves with a specific type of employer criminality.
Lumping together those offering this type of work and those accepting it is inappropriate, even shocking. The report that has been submitted to us is not entirely free from reproach in this respect, and nor, what is more, is the Commission's communication. What should we do? Integrate undeclared work into the labour market or adapt the job market to the existence of these excessively flexible types of work?
I fear that proposals consisting of reducing taxes and contributions and increasing the flexibility of the job market will only lead to even greater deregulation of the labour market, at the risk of these precursors of excessive flexibility eventually becoming legitimate. As the report that has been submitted to us indicates, poverty fosters the prosperity of the black economy, obliging employees and the self-employed to accept it.
Staunchly fighting for the creation of quality activities and jobs, paying attention to working conditions and limiting insecurity are the surest methods of reducing the attractiveness of undeclared work in all sectors.
Measures also need to be taken to prevent certain conditions for sub-contracting and the award of public contracts from leading small businesses or the self-employed to seek illegal ways of achieving the profit margins forbidden to them by contractors.
We do not need to regulate less, but rather to give greater resources to the authorities responsible for monitoring work. In some States, the Labour Code stipulates that every illegal contract must be re-classed as a full-time, permanent contract. That would certainly be a very active policy and a strong incentive for the employers concerned to regularise the situation.
Mr President, there are different types of undeclared work. It can be difficult drawing the line between undeclared and properly declared work. Sometimes, the blame has to be placed upon individuals who do undeclared work in order to dodge paying tax.
The serious cases of undeclared work are those that are organised as such. More often than not, many workers are involved, and the reason is that there are employers who organise, lead and distribute work that will go undeclared in order to keep wage costs down and reduce taxes for themselves. That is the heart of the matter.
In many quarters, organised undeclared work is well-known, both among the local population and the authorities. In those cases where no action is taken against such work, this may be because unemployment is high and poor people have no alternative to being exploited by employers who do not declare their employees.
There is also a tax argument which plays a big part in Mrs Glase' s thinking. This subject has already been taken up in the debate. Mrs Jöns observed quite correctly that in those regions and countries where the level of tax is fairly - or even very - high, where the labour market is well organised and where workers have strong unions, there is almost no undeclared work at all, at least not in any organised form.
If Mrs Glase and her group want to reduce tax in order to make undeclared work less profitable, this is as good as saying that they want to legalise the economic calculations behind undeclared work and make them the general rule. It is like increasing the speed limit on the roads to reduce the number of drivers who break the law by driving too fast, or like legalising the drugs trade to reduce the amount of illegal drug dealing.
I was quite shocked to read the rapporteur' s original report in which she proposed that all employees in European workplaces should be forced to carry electronic cards so as constantly to be monitored by the authorities. I believe it is the employers who organise production and take on workers. If anyone is to be compelled to carry electronic cards, it is therefore these employers, who are responsible for the work that is done.
My group and I believe that fighting unemployment and poverty is the best, and in fact the only, way of properly combating organised undeclared work. Improved wages are a much better remedy than lower taxes and other concessions to irresponsible employers.
Mr President, I think we should begin by congratulating ourselves not only on the quality of Mrs Glase's work, but also on the fact that this subject has come before Parliament. We are living in a Europe that is increasingly closer to its citizens and therefore we cannot omit to concern ourselves with employment, as employment, together with health, is one of the main concerns of the citizens and, I dare say, especially of those who are unemployed because they have lost their job or perhaps never had one.
We should ask the question whether those who are working in the hidden economy, working on the black market or, to use the most common term, carrying out undeclared work, really have an adequate job? I do not think this is the right time to detail the harm done by undeclared work to the public funds and those carrying it out, due to their own position of insecurity, and to other employers, competitors or otherwise, and society in general. The economic causes of undeclared work, increased income for workers, the opportunity to save on tax and social contributions or the reduction in costs for the company, are not unrelated to its existence and a significantly higher rate of growth than that of the legal or official economy.
To refer briefly to the sectors or groups in which undeclared work has the most scope for expansion, we need to include multi-job situations where the income obtained from this illegal work is supplementary; economically inactive people who have greater flexibility in terms of time and the case of the unemployed who want an additional income, often turning down offers of legal work. We must also consider the situation of illegal immigrants who cannot carry out other forms of work.
In addition to these easily visible situations, it is assumed that there are also many cases of production decentralisation, outsourcing or subcontracting which, in a less direct, less visible way, can lead to undeclared work. A situation which must be prevented and which I would like to consider is that of the new type of work via the Internet, teleworking, part-time work, which can be an easy breeding-ground for undeclared work.
Mr President, we must anticipate this, as Europe must opt for secure, stable, quality work, and undeclared work is neither stable nor secure and nor, of course, does it demonstrate solidarity.
Mr President, we must welcome the Commission' s decision to address the problem of undeclared work and I too should like to congratulate the rapporteur on managing to clarify certain aspects of such a complex issue. It is precisely because this is such a crucial issue that I should like to make two comments.
It is true that this is not just some sub-issue; it is a central issue which impacts on the efficiency of individual policies in the taxation, insurance and employment sectors. With the rapid spread of undeclared work in industrialised countries, this phenomenon has ceased to be a typical feature of third world countries, for which the International Labour Organisation several decades ago coined the term "informal sector" , which is not the same as "black" or illicit work. That is a mistake which I would ask the Commission to take into account. What we are witnessing, in fact, is the emergence of two productive systems and two social models. One in which producers operate by analysing the responsibilities and costs imposed by the system and another in which they operate to the detriment of the former and society as a whole. What we must understand is that the future success of European initiatives in the employment, insurance and tax sectors depends on the way in which this issue is resolved; in other words, this issue is of equal importance to employers, workers and the rest of society.
Secondly, I think that the general reference to undeclared work or to certain general categories is the weak link in the approach to the problem: we all know that undeclared work cannot be dealt with as a single phenomenon and needs a policy which is differentiated by sector and sub-sector, depending on the people supplying it and the nature of the individual problem. The various categories of people which supply it, such as immigrants, minorities, children, women, moonlighters etc. cannot all be dealt with in the same way. There is a thriving undeclared sector and there are instances which only partially constitute undeclared work. Then there is the matter of bogus self-employment and certain new forms of employment. All these problems require innovative solutions; bans are not enough.
Mr President, the good news is that Europe has not run out of work. The bad news is that, more and more often, work goes undeclared. Failing to declare work is no mere peccadillo. The wide-boy in the local pub who brags about ripping off the State should no longer be indulged. In Germany, for example, work is being lost due to illegal employment and, for every ten thousand jobs, DM 240 million is lost in taxes and social security contributions.
In her splendid and balanced report, Anne Glase estimates the volume of undeclared work in the EU at between 10 and 20 per cent of GNP. People who engage in undeclared work are to be found not only among the unemployed and among those who have entered the country illegally and have to suffer at the hands of those who profiteer from unemployment. They are also to be found among part-time workers who, in addition, are working at night and in the evenings on their computers, as well as among the self-employed who do additional work they do not declare. Those affected by this are small and medium-sized businesses which, unlike competitors who operate illegally, obey the law. Jobs cannot be safeguarded in this way. Nor can new ones be created.
What is to be done? Firstly, abuse of the rules governing work must be punished, with fines for those who engage in undeclared work and for those who employ others to do such work. Those who hire workers who do not have work permits should be excluded from being awarded public contracts. Moreover, they should expect to receive custodial sentences.
Secondly, thorough checks, including cross-border checks, by the relevant authorities are necessary. Town clerks' offices must cooperate with factory inspectorates, and tax offices with immigration authorities, preferably in task forces.
Thirdly, incentives to abuse the system must be reduced. Taxes and social charges payable by companies must be significantly reduced, as must VAT on labour-intensive services.
Fourthly, it is particularly important that there should be more awareness-raising campaigns in order to convince all relevant target groups that undeclared work needs to be combated. It is extremely damaging both socially and economically. Acting illegally is anti-social.
I should like to thank Mrs Glase for her excellent report. The Commission has opened the debate with its communication on undeclared work in the spring of 1998. We are pleased to say that it has stimulated debate both with the European institutions and within Member States. The time has come to bring together the fruits of this debate. Therefore I especially welcome Parliament's initiative in taking up this issue now.
The Commission's communication focused on the policy strategy to tackle this important problem. It has highlighted the need for an integrated approach to combating undeclared work, involving both preventive measures and sanctions. These deal with the two dimensions of undeclared work: it can be viewed as an issue of individuals taking advantage of the system and undermining solidarity in the process or as the outcome of greater flexibility in the labour market and slow adaptation of existing legislation. I am pleased to see that Parliament has agreed with the Commission's analysis.
Parliament also seems to share the view that the main action has to be taken at the level of Member States. Indeed it is the mix of the situation in the labour market, the tax and social security mix, as well as the social acceptance, that determine the level of undeclared work. For that reason, the action that can be taken at Community level can only be minimal and has to be clearly targeted in those fields where the Community can have an impact.
The Commission is also convinced that undeclared work should be dealt with within the framework of the Luxembourg process. We believe that undeclared work should be actively taken into account in the national action plans for employment. We are working with the Member States to ensure that this is so. We welcome Parliament's support in this.
However, the Commission can have an impact in developing a standard methodology to describe and record the extent of undeclared work and to assess its impact on the economy and on social solidarity. This we have done with the Communication in 1998 and we will continue to do so. Indeed the Commission is now carrying out a study on different measures used to combat undeclared work in selected Member States in order to identify good policy mixes. Results of this study will be presented in a conference at the end of the year.
However, to have annual monitoring and reporting on this problem would be heavy procedurally while not adding much new. We must not forget that undeclared work is a deeply rooted phenomenon. Changes take time. To keep this item on the agenda and to ensure that progress is reported we would suggest a triennial reporting exercise.
The Commission agrees with the analysis of Parliament that women, while not the majority of undeclared workers, often operate in situations of greater insecurity and exploitation. Within its possibilities the Commission will continue to monitor the situation and report on it within the framework of existing reports on the principle of equal treatment. That is very important to the need to maintain momentum in introducing and reinforcing equal opportunities for women and men.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11.45 p.m.)